Exhibit 10.1

EXECUTION COPY

 

 

 

PRIMING SUPERPRIORITY DEBTOR-IN-POSSESSION

CREDIT AGREEMENT

dated as of February 10, 2009

among

ASA OPCO HOLDINGS, LLC,

ASA ALBION, LLC,

ASA BLOOMINGBURG, LLC, and

ASA LINDEN, LLC,

as Borrowers, Debtors and Debtors-in-Possession

under Chapter 11 of the Bankruptcy Code

ASA OPCO HOLDINGS, LLC,

as Borrowers’ Agent,

VERASUN ENERGY CORPORATION,

as Pledgor, Debtor and Debtor-in-Possession

under Chapter 11 of the Bankruptcy Code

THE LENDERS REFERRED TO HEREIN,

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent for the Lenders,

FIRST NATIONAL BANK OF OMAHA,

as Collateral Agent for the Secured Parties,

WESTLB AG, NEW YORK BRANCH,

as Issuing Bank with respect to the Letters of Credit,

and

WESTLB AG, NEW YORK BRANCH,

as Lead Arranger and Sole Lead Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS AND INTERPRETATION    3

Section 1.01

  

Defined Terms

   3

Section 1.02

  

Principles of Interpretation

   48

Section 1.03

  

UCC Terms

   49

Section 1.04

  

Accounting and Financial Determinations

   49

Section 1.05

  

Joint and Several

   49

Section 1.06

  

Effect of Interim Financing

   49 ARTICLE II    COMMITMENTS AND BORROWING    50

Section 2.01

  

Loans

   50

Section 2.02

  

Letters of Credit

   51

Section 2.03

  

Notice of Borrowings

   53

Section 2.04

  

Borrowing of Loans

   53

Section 2.05

  

Evidence of Indebtedness

   55

Section 2.06

  

Termination or Reduction of Commitments

   55

Section 2.07

  

Defaulting Lenders

   56 ARTICLE III    REPAYMENTS, PREPAYMENTS, INTEREST AND FEES    57

Section 3.01

  

Repayment of Borrowings

   57

Section 3.02

  

Interest Payment Dates

   57

Section 3.03

  

Interest Rates

   57

Section 3.04

  

Default Interest Rates

   58

Section 3.05

  

Interest Rate Determination

   59

Section 3.06

  

Computation of Interest and Fees

   59

Section 3.07

  

Optional Prepayment

   59

Section 3.08

  

Mandatory Prepayment

   60

Section 3.09

  

Application of Prepayments; General Prepayment Provisions

   60

Section 3.10

  

Time and Place of Payments

   62

Section 3.11

  

Borrowings and Payments Generally

   62

Section 3.12

  

Fees

   63

Section 3.13

  

Pro Rata Treatment

   64

Section 3.14

  

Sharing of Payments

   65 ARTICLE IV    EURODOLLAR RATE AND TAX PROVISIONS    65

Section 4.01

  

Eurodollar Rate Lending Unlawful

   65

Section 4.02

  

Inability to Determine Eurodollar Rates

   66

Section 4.03

  

Increased Eurodollar Loan Costs

   67

Section 4.04

  

Obligation to Mitigate

   67

Section 4.05

  

Funding Losses

   68

 

i



--------------------------------------------------------------------------------

Section 4.06

  

Increased Capital Costs

   68

Section 4.07

  

Taxes

   69

Section 4.08

  

Replacement of Lender

   70 ARTICLE V    SECURITY    71

Section 5.01

  

Granting Clause for Borrower Collateral

   71

Section 5.02

  

Granting Clause for VeraSun Collateral

   76

Section 5.03

  

Granting Clause for Non-Obligor Transfer Collateral

   78

Section 5.04

  

Priority and Liens

   78

Section 5.05

  

No Filings Required

   81

Section 5.06

  

Modifications

   81 ARTICLE VI    REPRESENTATIONS AND WARRANTIES OF THE BORROWERS    82

Section 6.01

  

Organization; Power; Compliance with Law and Contractual Obligations

   82

Section 6.02

  

Due Authorization; Non-Contravention

   83

Section 6.03

  

Governmental Approvals

   83

Section 6.04

  

Investment Company Act

   83

Section 6.05

  

Validity

   84

Section 6.06

  

Financial Information

   84

Section 6.07

  

No Material Adverse Effect

   84

Section 6.08

  

Project Compliance

   84

Section 6.09

  

Litigation

   85

Section 6.10

  

Sole Purpose Nature; Business

   85

Section 6.11

  

Transaction Documents and Other Documents; Representations and Warranties in
Transaction Documents

   85

Section 6.12

  

Collateral

   86

Section 6.13

  

Ownership of Properties

   86

Section 6.14

  

Taxes

   87

Section 6.15

  

Patents, Trademarks, Etc.

   87

Section 6.16

  

ERISA Plans

   87

Section 6.17

  

Property Rights, Utilities, Etc.

   87

Section 6.18

  

No Defaults

   87

Section 6.19

  

Environmental Warranties

   88

Section 6.20

  

Regulations T, U and X

   89

Section 6.21

  

Accuracy of Information

   89

Section 6.22

  

Indebtedness

   89

Section 6.23

  

The Collateral

   90

Section 6.24

  

Separateness

   90

Section 6.25

  

Independent Member

   90

Section 6.26

  

Subsidiaries

   91

Section 6.27

  

Foreign Assets Control Regulations, Etc.

   91

Section 6.28

  

Employment Matters

   92

 

ii



--------------------------------------------------------------------------------

Section 6.29

  

Legal Name and Place of Business

   92

Section 6.30

  

No Brokers

   92

Section 6.31

  

Insurance

   92

Section 6.32

  

Accounts

   92

Section 6.33

  

Reorganization Matters

   92 ARTICLE VII    REPRESENTATIONS AND WARRANTIES OF VERASUN    93

Section 7.01

  

Organization; Power; Compliance with Law and Contractual Obligations

   93

Section 7.02

  

Due Authorization; Non-Contravention

   94

Section 7.03

  

Validity

   94

Section 7.04

  

Beneficial Ownership; VeraSun-Pledged Equity Interests

   94

Section 7.05

  

No Prior Assignment

   94

Section 7.06

  

No Other Financing Documents

   94

Section 7.07

  

Name; Organizational Number

   95

Section 7.08

  

Collateral

   95 ARTICLE VIII    CONDITIONS PRECEDENT    95

Section 8.01

  

Conditions to Closing and First Post Final Order Borrowing

   95

Section 8.02

  

Conditions to All Borrowings and Issuances

   99 ARTICLE IX    COVENANTS    100

Section 9.01

  

Affirmative Covenants

   100

Section 9.02

  

Negative Covenants

   107

Section 9.03

  

Reporting Requirements

   116

Section 9.04

  

VeraSun Covenants

   121 ARTICLE X    DEFAULT AND ENFORCEMENT    124

Section 10.01

  

Events of Default

   124

Section 10.02

  

Action Upon Event of Default

   130

Section 10.03

  

Remedies

   131

Section 10.04

  

Minimum Notice Period

   134

Section 10.05

  

Sale of Collateral

   134

Section 10.06

  

Actions Taken by Collateral Agent

   135

Section 10.07

  

Private Sales

   135

Section 10.08

  

Access to Land

   136

Section 10.09

  

Compliance With Limitations and Restrictions

   136

Section 10.10

  

No Impairment of Remedies

   136

Section 10.11

  

Attorney-In-Fact

   136

Section 10.12

  

Application of Proceeds

   137

 

iii



--------------------------------------------------------------------------------

ARTICLE XI    THE AGENTS    138

Section 11.01

  

Appointment and Authority

   138

Section 11.02

  

Rights as a Lender

   140

Section 11.03

  

Exculpatory Provisions

   140

Section 11.04

  

Reliance by Agents

   142

Section 11.05

  

Delegation of Duties

   143

Section 11.06

  

Resignation or Removal of Agent

   143

Section 11.07

  

No Amendment to Duties of Agent Without Consent

   144

Section 11.08

  

Non-Reliance on Agent and Other Lenders

   145

Section 11.09

  

No Lead Arranger Duties

   145

Section 11.10

  

Collateral Agent May File Proofs of Claim

   145

Section 11.11

  

Collateral Matters

   146

Section 11.12

  

Copies

   147

Section 11.13

  

No Liability for Clean-up of Materials of Environmental Concern

   147 ARTICLE XII    MISCELLANEOUS PROVISIONS    147

Section 12.01

  

Amendments, Etc.

   147

Section 12.02

  

Applicable Law; Jurisdiction; Etc.

   149

Section 12.03

  

Assignments

   151

Section 12.04

  

Benefits of Agreement

   154

Section 12.05

  

Borrowers’ Agent

   154

Section 12.06

  

Consultants

   155

Section 12.07

  

Costs and Expenses

   155

Section 12.08

  

Counterparts; Effectiveness

   156

Section 12.09

  

Indemnification by the Borrowers

   157

Section 12.10

  

Interest Rate Limitation

   158

Section 12.11

  

No Waiver; Cumulative Remedies

   159

Section 12.12

  

Notices and Other Communications

   159

Section 12.13

  

Patriot Act Notice

   162

Section 12.14

  

Marshalling; Payments Set Aside

   162

Section 12.15

  

Right of Setoff

   163

Section 12.16

  

Severability

   163

Section 12.17

  

Survival

   163

Section 12.18

  

Treatment of Certain Information; Confidentiality

   164

Section 12.19

  

Waiver of Consequential Damages, Etc.

   165

Section 12.20

  

Clarification Regarding LLC Agreements

   165

Section 12.21

  

Section 552(b)

   166

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)    Lenders, Loan Commitments and Offices Schedule 6.03   
Governmental Approvals Schedule 6.18    No Defaults Schedule 6.24   
Separateness Provisions Schedule 6.24(b)    Conduct of Business Schedule 9.01(h)
   Insurance Schedule 9.02(b)    Permitted Liens Schedule 9.02(b)(xiv)   
Security Deposits Schedule 12.12    Notice Information

EXHIBITS

 

Exhibit A    Form of Borrowing Notice Exhibit B    Form of Note Exhibit C   
Form of Interest Period Notice Exhibit D    Original Budget Exhibit E    Form of
Lender Assignment Agreement Exhibit F    Form of Issuance Request Exhibit G   
Interim Order Exhibit H    Lender Statement - Section 881(c)(3)(A) of the Code

 

v



--------------------------------------------------------------------------------

This PRIMING SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”), dated as of February 10, 2009, is by and among ASA OPCO HOLDINGS,
LLC, a Delaware limited liability company (“ASA Holdings”), ASA ALBION, LLC, a
Delaware limited liability company (“Albion”), ASA BLOOMINGBURG, LLC, a Delaware
limited liability company (“Bloomingburg”), and ASA LINDEN, LLC, a Delaware
limited liability company (“Linden” and, together with ASA Holdings, Albion and
Bloomingburg, the “Borrowers”), ASA Holdings, as Borrowers’ Agent, VERASUN
ENERGY CORPORATION, a corporation organized and existing under the laws of the
State of South Dakota (“VeraSun”), each of the lenders from time to time party
hereto, WESTLB AG, NEW YORK BRANCH, as administrative agent for the Lenders,
FIRST NATIONAL BANK OF OMAHA, as collateral agent for the Secured Parties,
WESTLB AG, NEW YORK BRANCH, as issuing bank with respect to the Letters of
Credit (the “Issuing Bank”), and WESTLB AG, NEW YORK BRANCH, as lead arranger,
and sole lead bookrunner.

RECITALS

WHEREAS, pursuant to that certain Credit Agreement, dated as of February 6, 2006
(as amended, restated, supplemented or otherwise modified from time to time, the
“Prepetition Credit Agreement”), among the Borrowers, the Borrowers’ Agent, the
lenders party thereto (the “Prepetition Lenders”), WestLB AG, New York Branch,
as administrative agent, First National Bank of Omaha as collateral agent and as
the accounts bank, WestLB AG, New York Branch, as co-syndication agent, lead
arranger, and sole lead bookrunner, First National Bank of Omaha and Standard
Chartered Bank, as co-syndication agents and lead arrangers and CIT Capital USA
INC. and ING Capital LLC, as co-documentation agents and lead arrangers, the
Prepetition Lenders extended credit to the Borrowers, consisting of construction
and term loans in the maximum aggregate principal amount of $275,000,000, to
finance the ownership, development, engineering, construction, testing and
operation of three (3) one hundred million gallons-per-year fuel grade ethanol
production facilities located in or near Albion, Nebraska, Bloomingburg, Ohio
and Linden, Indiana, to fund certain reserves and to pay certain associated fees
and expenses.

WHEREAS, on October 31, 2008 (the “Petition Date”), the Borrowers and VeraSun
filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code in
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) and commenced cases jointly administered under Case No. 08-12606 (BLS)
and have continued in the possession of their assets and in the management of
their businesses pursuant to sections 1107 and 1108 of the Bankruptcy Code;



--------------------------------------------------------------------------------

WHEREAS, the Borrowers and VeraSun continue to operate their business and manage
their properties under sections 1107 and 1108 of the Bankruptcy Code.

WHEREAS, the Administrative Agent, the Lenders and the Borrowers negotiated the
key terms of revolving credit and letter of credit debtor-in-possession
facilities (the “DIP Credit Facilities”) for an aggregate principal amount not
to exceed $20,000,000, which terms were memorialized in a term sheet (the “DIP
Financing Term Sheet”), a copy of which is attached as Exhibit “A” to the
Interim Order (as defined below), pursuant to which, among other things, the
Borrowers and VeraSun provided security for the repayment and/or reimbursement
of the DIP Credit Facilities and the payment of the other obligations of the
Borrowers in respect of the DIP Credit Facilities;

WHEREAS, on December 4, 2008, the Bankruptcy Court entered an order under docket
number 296, as amended by a further order entered by the Bankruptcy Court on
January 20, 2009, a copy of which is attached as Exhibit G (the “Interim
Order”), which, among other things, (a) approved the DIP Financing Term Sheet,
(b) approved, on an interim basis, the DIP Credit Facilities and authorized
extensions of credit thereunder up to an aggregate amount not to exceed
$10,000,000 and (c) set a hearing to consider final approval of the DIP Credit
Facilities, including the Financing Documents evidencing the same;

WHEREAS, the Borrowers have requested that the Agents, the Lenders and the
Issuing Bank enter into this Agreement and the other Financing Documents to
further memorialize the DIP Credit Facilities;

WHEREAS, to provide security for the repayment of the Loans, and the payment of
the other Obligations of the Borrowers hereunder and under the other Financing
Documents, the Borrowers and VeraSun will provide and grant to the Collateral
Agent, for the benefit of the Secured Parties, certain security interests, liens
and superpriority administrative expense claims pursuant to Bankruptcy Code
sections 364(c) and 364(d), as more fully described herein; and

WHEREAS, to provide security for the repayment of all Non-Obligor Reimbursement
Obligations that may arise from the Borrowers’ use of proceeds of the Loans in
connection with one or more Non-Obligor Transfers, the Borrowers and each of
their estates will receive, for the benefit of the Collateral Agent for the
benefit of the Secured Parties, certain security interests, liens and
superpriority administrative expense claims pursuant to Bankruptcy Code section
364(c), as more fully described herein;

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. The following terms when used in this Agreement
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meanings:

“Accounts” means all “accounts” as that term is defined in Section 9-102 of the
UCC, now or hereafter owned by any Borrower.

“Additional Material Project Document” means each contract, agreement, letter
agreement or other instrument to which any Borrower becomes a party after the
date hereof, other than (a) any document (i) under which any Borrower (or the
Borrowers on an aggregate basis) would not reasonably be expected to have
obligations or liabilities, or be entitled to receive revenues, in the aggregate
in excess of five million Dollars ($5,000,000) in value in any twelve (12) month
period and (ii) a termination of which would not reasonably be expected to have
a Material Adverse Effect, or (b) any agreement for the sale of all or
substantially all assets of the Borrowers (including any “stalking horse”
agreement) entered into in connection with the sale process set forth in
Section 9.01(w) (Sale of Substantially All Assets); provided that for the
purposes of this definition, any series of related transactions (other than
transactions, including hedging transactions, relating to the sale of Products
or the purchase of corn and natural gas) shall be considered as one transaction,
and all contracts, agreements, letter agreements or other instruments in respect
of such transactions shall be considered as one contract, agreement, letter
agreement or other instrument, as applicable.

“Additional Project Document” means each contract, agreement, letter agreement
or other instrument to which any Borrower becomes a party after the date hereof,
other than (a) an Additional Material Project Document, (b) any document under
which any Borrower (or the Borrowers on an aggregate basis) would not reasonably
be expected to have obligations or liabilities, or be entitled to receive
revenues, in the aggregate in excess of two million Dollars ($2,000,000) in
value in any twelve (12) month period, or (c) any agreement for the sale of all
or substantially all assets of the Borrowers (including any “stalking horse”
agreement) entered into in connection with the sale process set forth in
Section 9.01(w) (Sale of Substantially All Assets); provided that for the
purposes of this definition, any series of related transactions (other than
transactions, including hedging transactions, relating to the sale of Products
or the purchase of corn and natural gas) shall be considered as one transaction,
and all contracts, agreements, letter agreements or other instruments in respect
of such transactions shall be considered as one contract, agreement, letter
agreement or other instrument, as applicable.

 

3



--------------------------------------------------------------------------------

“Administrative Agent” means WestLB, in its capacity as administrative agent for
the Lenders hereunder, and includes each other Person that may, from time to
time, be appointed as successor Administrative Agent pursuant to Section 11.06
(Resignation or Removal of Agent).

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
(a) possesses, directly or indirectly, power to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise or
(b) owns at least ten percent (10%) of the Equity Interests in such Person.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitment” means twenty million Dollars ($20,000,000), as the same
may be reduced in accordance with Section 2.06 (Termination or Reduction of
Commitments).

“Agreement” has the meaning set forth in the Preamble.

“Agreements for Water Services” means the Bloomingburg Agreement for Water
Services and the Linden Agreement for Water Services.

“Albion” has the meaning set forth in the Preamble.

“Albion Corn Futures Advisory Agreement” means the Futures Advisory Agreement,
dated as of February 6, 2006, between Cargill Commodity Services Inc., a
Delaware corporation, doing business as Cargill Direct, and Albion.

“Albion Corn Supply Agreement” means the Corn Supply Agreement, dated as of
February 6, 2006, between Cargill and Albion.

“Albion Deed of Trust” means that certain Deed of Trust, Security Agreement,
Financing Statement, Fixture Filing and Assignment of Leases, Rents and Security
Deposits, dated and effective as of February 6, 2006, by Albion as trustor, to
First American Title Insurance Company as Trustee, for the benefit of First
National Bank of Omaha as collateral agent, as beneficiary, as filed on
April 11, 2006, in Book 191 of Mortgages, Page 36, Official Records, Boone
County, Nebraska, as amended by that certain Amendment to Deed of Trust,
Security Agreement, Financing Statement, Fixture Filing and Assignment of
Leases, Rents and Security Deposits, dated as of July 11, 2007, by Albion as
trustor, to First American Title Insurance Company as trustee, for the benefit
of First National Bank of Omaha as collateral agent, as beneficiary, as filed on
July 27, 2007 in Book 197 of Mortgages, Page 110, Official Records, Boone
County, Nebraska.

 

4



--------------------------------------------------------------------------------

“Albion Design Build Contract” means the Lump-Sum Design Build Agreement, dated
as of February 6, 2006, between the Design Builder and Albion for construction
of the Albion Plant (excluding the Leased Premises), as clarified pursuant to
the Design Basis Letter Agreement.

“Albion Distillers Grains Marketing Agreement” means the Distillers Grains
Marketing Agreement, dated as of February 6, 2006, between Cargill and Albion.

“Albion Electric Facilities Agreement” means the Energy Equipment Lease
Agreement, dated June 1, 2006, between Albion and Cornhusker Public Power
District.

“Albion Electric Services Agreement” means the Application and Agreement for
Electric Service, dated June 1, 2006, between Albion and Cornhusker Public Power
District of Columbus, Nebraska.

“Albion Ethanol Marketing Agreement” means the Ethanol Marketing Agreement,
dated June 1, 2006, between Cargill, acting through its Sweeteners North America
business unit, and Albion.

“Albion Gas Risk Management Agreement” means the Gas Risk Management Agreement,
dated June 1, 2006, among Cargill Commodity Services Inc., a Delaware
corporation, doing business as Cargill Energy Services, Albion and Cargill.

“Albion Gas Supply Agreement” means the Base Contract for Sale and Purchase of
Natural Gas, dated June 1, 2006, between Cargill and Albion, as supplemented by
the Cargill, Incorporated Special Provisions NAESB, of the same date between the
same parties.

“Albion Gas Transportation Agreement” means the Transportation Service
Agreement, dated June 2, 2006, between Kinder Morgan, Inc. and Albion.

“Albion Grain Facility Lease” means the Lease Agreement, dated as of February 6,
2006, between Cargill and Albion.

“Albion ICM License” means the License Agreement, dated as of February 6, 2006,
between ICM and Albion.

 

5



--------------------------------------------------------------------------------

“Albion LLC Agreement” means the Limited Liability Company Agreement of ASA
Albion, LLC, dated as of February 6, 2006, executed by ASA Holdings and the
Independent Member of Albion.

“Albion Master Agreement” means the Master Agreement, dated as of February 6
2006, among Cargill, Cargill Commodity Services Inc., a Delaware corporation,
ASA Holdings and Albion.

“Albion Plant” means the dry grind ethanol production facility located near
Albion, Nebraska, with a nameplate capacity of 100 million gallons-per-year,
including the Site on which such facility is located, and all buildings,
structures, improvements, easements and other property related thereto.

“Albion Rail Use Agreements” means, collectively, (i) the rail use agreement,
dated May 14, 2007, between Albion and Cargill and (ii) the rail use agreement,
dated October 22, 2007, between Albion and Union Pacific Railroad Company.

“Albion Railroad Easement Agreement” means the Railroad Easement Agreement,
dated as of February 6 2006, between Albion and Cargill.

“Albion Redevelopment Contract” means the First Amended and Restated
Redevelopment Contract, dated as of July 17, 2007 between the City of Albion,
Nebraska and Albion.

“Albion Series 2007 Note” means the Taxable Tax Increment Revenue Note (ASA
Albion, LLC Project), Series 2007, issued by the City of Albion, Nebraska, in
the original aggregate principal amount of $5,000,000, and transferred to
Albion.

“Albion Tax Proceeds” means, collectively, (i) the proceeds of the TIF
Promissory Note of Albion, dated August 17, 2007, held in the TIF Project Fund
and the TIF Note Fund (as both such Funds are defined in the Pledge Agreement
between ASA Albion and Dougherty Funding, LLC, dated August 17, 2007); (ii) the
Albion Series 2007 Note; (iii) the rights and interests of Albion in the Albion
Redevelopment Contract; (iv) the TIF Revenues (as defined in the Albion
Redevelopment Contract) and the Tax Incremental Revenues (as defined in the
ordinance referenced in clause (B) of this paragraph (iv)) derived from (A) the
Albion Redevelopment Contract, (B) an ordinance adopted by the Council of the
City of Albion, Nebraska on July 17, 2007, and (C) the Albion Series 2007 Note;
(v) all payments in lieu of taxes and liquidated damages paid to Albion by the
City of Albion, Nebraska pursuant to the Albion Redevelopment Contract or the
Albion Series 2007 Note; and (vi) all replacements, substitutions, repairs and
proceeds relating to the items set forth in clauses (i) through (v) immediately
above, and all documents, ledger sheets, and files of Albion relating to the
above.

 

6



--------------------------------------------------------------------------------

“Albion Wastewater Discharge Easement” means the easement granted to Albion for
wastewater discharge.

“Applicable Margin” means a rate per annum of (a) in the case of Eurodollar
Loans, ten percent (10%) and (b) in the case of Base Rate Loans, ten percent
(10%).

“Approved Funds” means, with respect to any Lender that is a fund that invests
in commercial loans, any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

“ASA Biofuels” means ASAlliances Biofuels, LLC, a limited liability company
organized and existing under the laws of the State of Delaware.

“ASA Holdings” has the meaning set forth in the Preamble.

“ASA Holdings LLC Agreement” means the Limited Liability Company Agreement of
ASA OpCo Holdings, LLC, dated as of February 6, 2006, between VeraSun (as
successor to ASA Biofuels) and the Independent Member of ASA Holdings.

“ASA Holdings-Pledged Equity Interests” has the meaning given in Section 5.01(d)
(Granting Clause for Borrower Collateral).

“Assigned Agreements” has the meaning given in Section 5.01(e) (Granting Clause
for Borrower Collateral).

“Auditors” means those nationally recognized independent auditors selected by
the Borrowers and approved by the Required Lenders; provided, that the approval
of the Required Lenders shall not be required if any such auditors are
PricewaterhouseCoopers LLP, Deloitte & Touche USA LLP, Ernst & Young LLP or KPMG
LLP or McGladrey & Pullen, LLP.

“Authorized Officer” means any chief executive officer, chief accounting
officer, senior vice president or chief restructuring officer of such Person, or
such other representative of such Person that is approved by the Administrative
Agent in writing who, in each such case, has been named as an Authorized Officer
on a certificate of incumbency of such Person delivered to the Administrative
Agent on or after the date hereof.

“Bank Account” means the Project Accounts and Local Accounts (as each such term
is defined in the Prepetition Credit Agreement) and each other “securities
account” and “deposit account” (as such terms are defined in the UCC)
established by any Borrower to hold proceeds of the Loans or other Cash Flow.

 

7



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Court” has the meaning given in the recitals.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and local
rules of the Bankruptcy Court, each as amended, and applicable to the Cases.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) four percent (4%), (ii) the Federal Funds Effective Rate plus
one-half of one percent (0.50%) and (iii) the rate of interest in effect for
such day as publicly announced from time to time by WestLB as its “prime rate.”
The “prime rate” is a rate set by WestLB based upon various factors including
WestLB’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by WestLB shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate and the provisions of Article II (Commitments and
Borrowing).

“Bloomingburg” has the meaning set forth in the Preamble.

“Bloomingburg Agreement for Water Services” means the agreement for water
services, dated March 22, 2007, between Bloomingburg and Fayette County, Ohio.

“Bloomingburg Corn Futures Advisory Agreement” the Futures Advisory Agreement,
dated as of February 6, 2006, between Cargill Commodity Services Inc., a
Delaware corporation, doing business as Cargill Direct, and Bloomingburg.

“Bloomingburg Corn Supply Agreement” means the Corn Supply Agreement, dated as
of February 6, 2006, between Cargill and Bloomingburg.

“Bloomingburg Design Build Contract” means the Lump-Sum Design Build Agreement
between the Design Builder and Bloomingburg, dated as of February 6, 2006, for
construction of the Bloomingburg Plant (excluding the Leased Premises), as
clarified pursuant to the Design Basis Letter Agreement.

“Bloomingburg Distillers Grains Marketing Agreement” means the Distillers Grains
Marketing Agreement, dated as of February 6, 2006, between Cargill and
Bloomingburg.

 

8



--------------------------------------------------------------------------------

“Bloomingburg Electric Facilities Agreement” means the electric facilities
agreement, dated June 14, 2006, between Bloomingburg and The Dayton Power and
Light Company.

“Bloomingburg Electric Services Agreement” means the electric services
agreement, dated June 14, 2006, between Bloomingburg and The Dayton Power and
Light Company.

“Bloomingburg Ethanol Marketing Agreement” means the Ethanol Marketing
Agreement, dated as of February 6, 2006, between Cargill, acting through its
Sweeteners North America business unit, and Bloomingburg.

“Bloomingburg Gas Risk Management Agreement” means the Gas Risk Management
Agreement, dated as of February 6, 2006, among Cargill Commodity Services Inc.,
a Delaware corporation, doing business as Cargill Energy Services, Bloomingburg
and Cargill.

“Bloomingburg Gas Supply Agreement” means the Base Contract for Sale and
Purchase of Natural Gas, dated as of February 6, 2006, between Cargill and
Bloomingburg, as supplemented by the Cargill, Incorporated Special Provisions
NAESB, of the same date between the same parties.

“Bloomingburg Gas Transportation Agreement” means the Transportation Service
Agreement, dated August 31, 2006, between Vectren Energy Delivery of Ohio, Inc
and Bloomingburg.

“Bloomingburg Grain Facility Lease” means the Lease Agreement, dated as of
February 6, 2006, between Cargill and Bloomingburg.

“Bloomingburg ICM License” means the License Agreement, dated as of February 6,
2006, between ICM and Bloomingburg.

“Bloomingburg LLC Agreement” means the Limited Liability Company Agreement of
ASA Bloomingburg, LLC, dated as of February 6, 2006, executed by ASA Holdings
and the Independent Member of Bloomingburg.

“Bloomingburg Master Agreement” means the Master Agreement, dated as of
February 6, 2006, among Cargill, Cargill Commodity Services Inc., a Delaware
corporation, ASA Holdings and Bloomingburg.

“Bloomingburg Mortgage” means that certain Open-End Mortgage, Security
Agreement, Financing Statement, Fixture Filing, and Assignment of Leases and
Rents, dated and effective as of February 6, 2006, by Bloomingburg as mortgagor,
to First National Bank of Omaha as collateral agent, as mortgagee, as recorded
on April 10, 2006 as Instrument No. 200600001656 OR in Book 155, Pages
2195-2248, in the office of the County Recorder of Fayette County, Ohio.

 

9



--------------------------------------------------------------------------------

“Bloomingburg Plant” means the dry grind ethanol production facility located
near Bloomingburg, Ohio, with a nameplate capacity of 100 million
gallons-per-year, including the Site on which such facility is located, and all
buildings, structures, improvements, easements and other property related
thereto.

“Bloomingburg Rail Use Agreements” means, collectively, (i) the rail use
agreement, dated March 16, 2007, between Bloomingburg and Cargill and (ii) the
joint use agreement dated April 1, 2008 among Bloomingburg, Cargill and
Indiana & Ohio Railway Company.

“Bloomingburg Railroad Easement Agreement” means the Railroad Easement
Agreement, dated as of February 6, 2006, between Bloomingburg and Cargill.

“Borrower Collateral” has the meaning provided in Section 5.01 (Granting Clause
for Borrower Collateral).

“Borrower LLC Agreements” means, collectively, the ASA Holdings LLC Agreement,
the Albion LLC Agreement, the Bloomingburg LLC Agreement, and the Linden LLC
Agreement.

“Borrowers” has the meaning set forth in the Preamble.

“Borrowers’ Agent” means ASA Holdings, in its capacity as agent for the
Borrowers in accordance with Section 12.05 (Borrowers’ Agent).

“Borrowing” means the incurrence of each Loan (other than a Loan resulting from
a draw on a Letter of Credit) made by the Lenders on a single date.

“Borrowing Date” means, with respect to each Borrowing, the date on which funds
are disbursed by the Administrative Agent, on behalf of the Lenders, to the
Borrowers in accordance with Section 2.04 (Borrowing of Loans).

“Borrowing Notice” means each request for Borrowing in the form of Exhibit A
delivered in accordance with Section 2.03 (Notice of Borrowings).

“Budget” has the meaning given in Section 9.01(j) (Affirmative Covenants -
Budget).

 

10



--------------------------------------------------------------------------------

“Business Day” means:

 

  (i) any day that is neither a Saturday or Sunday nor a day on which commercial
banks are authorized or required to be closed in New York, New York; and

 

  (ii) relative to the making, continuing, prepaying or repaying of any
Eurodollar Loans, any day on which dealings in Dollars are carried on in the
London interbank market.

“Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required pursuant to this Agreement or otherwise obtained with respect
to any Borrower, any Plant or the Project relating to business interruption or
delayed start-up.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

“Capitalized Lease Liabilities” of any Person means all monetary obligations of
such Person under any leasing or similar arrangement that, in accordance with
GAAP, would be classified as capitalized leases on a balance sheet of such
Person or otherwise disclosed as such in a note to such balance sheet and, for
purposes of the Financing Documents, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP.

“Cargill” means Cargill Incorporated, a corporation organized and existing under
the laws of the State of Delaware.

“Cargill Goods and Services Agreements” means, collectively, the Master
Agreements, the Corn Supply Agreements, the Gas Supply Agreements, the Ethanol
Marketing Agreements, the Distillers Grains Marketing Agreements, the Gas Risk
Management Agreements, and the Corn Futures Advisory Agreements.

“Carve-Out” means (a) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the U.S. Trustee under section 1930 of
title 28 of the United States Code, (b) all accrued but unpaid fees and expenses
of the Professionals, allocable to the Borrowers under and to the extent set
forth in the Budget and incurred prior to the delivery of notice of an Event of
Default, (c) an amount not exceeding $1,000,000 in the aggregate, which amount
may be used after the occurrence and during the continuation of an Event of
Default to pay the allowed fees and expenses of

 

11



--------------------------------------------------------------------------------

Professionals, but in each case only for work allocable to the Borrowers and
their Cases, and approved by the Bankruptcy Court; provided, however, that the
Borrowers shall be permitted to pay compensation and reimbursement of expenses
allowed and payable under sections 330 and 331 of the Bankruptcy Code in
accordance with the Budget, and the Carve-Out shall not be reduced by the amount
of any compensation and reimbursement of expenses paid or incurred in a Budget
period (to the extent ultimately allowed by the Bankruptcy Court) prior to the
occurrence of an Event of Default in respect of which the Carve-Out is invoked;
and provided, further, that nothing herein or in the other Financing Documents
shall be construed to impair the ability of any Person to object to any of the
fees, expenses, reimbursement or compensation sought by any of the
Professionals.

“Cases” means the bankruptcy cases commenced by VeraSun and its Subsidiaries by
the filing of voluntary petitions for relief under chapter 11 of the Bankruptcy
Code with the Bankruptcy Court on October 31, 2008.

“Cash Equivalents” means:

 

  (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 90 days or
less from the date of acquisition thereof;

 

  (ii) time deposits, insured certificates of deposit or banker’s acceptances in
each case maturing within 90 days or less from the date of acquisition thereof
with or of any commercial bank rated “A” (or the then-equivalent rating) or
better by Moody’s and S&P;

 

  (iii) commercial paper issued by any commercial bank rated at least A-1 (or
the then-equivalent rating) by S&P or at least P-1 (or the then-equivalent
rating) by Moody’s which, in each case, have a maturity not exceeding ninety
(90) days from the date of acquisition thereof;

 

12



--------------------------------------------------------------------------------

  (iv) any repurchase agreement with any Lender or other commercial bank rated
“A” (or the then-equivalent rating) or better by Moody’s and S&P, which
agreement is secured by securities of the type described in any other clause of
this definition, which securities shall at all times have a market value
(exclusive of accrued interest) of not less than one hundred three percent
(103%) of the full amount of the repurchase agreement; provided, that such
repurchase obligations shall be transferred to and segregated from other
obligations owed by Lenders or any such commercial bank; and

 

  (v) investments in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to securities of the type
described in clauses (i)-(iv) of this definition.

“Cash Flow” means, for any period, the sum (without duplication) of the
following: (i) all cash paid to the Borrowers during such period in connection
with the Ethanol Marketing Agreements, Distillers Grains Marketing Agreements
and any other sales of Products, (ii) all interest and investment earnings paid
to the Borrowers or the Project Accounts during such period on amounts on
deposit in the Project Accounts, (iii) all cash paid to the Borrowers during
such period as Business Interruption Insurance Proceeds and (iv) all other cash
paid to the Borrowers during such period.

“Casualty Event” means an event that causes any Plant, or any portion thereof,
to be damaged, destroyed or rendered unfit for normal use for any reason
whatsoever.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9604, et seq.), as amended, and rules, regulations,
standards guidelines and publications issued thereunder.

“Challenge” means the proper filing of any complaint pursuant to Bankruptcy Rule
7001, or the proper assertion of a contested matter, by any party in interest
other than VeraSun or any of its Subsidiaries, in each case seeking to
invalidate or otherwise challenge (including a determination of the validity,
priority, and extent of any Lien) the Obligations and/or Security (each as
defined in the Prepetition Credit Agreement).

“Change of Control” means any transaction or series of related transactions
(including any merger or consolidation) the result of which is that (i) ASA
Holdings fails to maintain, directly, legally or beneficially, one hundred
percent (100%) of the Equity Interests of any of Albion, Bloomingburg or Linden
(other than the Equity Interest held by the Independent Member) or (ii) VeraSun
fails to maintain directly, legally or beneficially, at least one hundred
percent (100%) of the Equity Interests of ASA Holdings (other than the Equity
Interest held by the Independent Member).

 

13



--------------------------------------------------------------------------------

“Closing Date” means the date on which all the conditions set forth in
Section 8.01 (Conditions to Closing and First Post Final Order Borrowing) and
Section 8.02 (Conditions to All Borrowings and Issuances) have been satisfied or
waived.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, the Borrower Collateral and the VeraSun
Collateral.

“Collateral Agent” means First National Bank of Omaha, in its capacity as
collateral agent for the Secured Parties under the Financing Documents, and
includes each other Person that may, from time to time be appointed as successor
Collateral Agent pursuant to Section 11.06 (Resignation or Removal of Agent).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, as set forth opposite the name of such Lender in Schedule
1.01(a), as the same may be reduced in accordance with Section 2.06 (Termination
or Reduction of Commitments).

“Commitment Fee” has the meaning provided in Section 3.12(a) (Fees).

“Commitment Percentage” means, as to any Lender at any time, the percentage that
such Lender’s Commitment then constitutes of the Aggregate Commitment.

“Committee” means any statutory committee(s) appointed in the Cases of the
Borrowers under section 1102 of the Bankruptcy Code, including the official
committee of unsecured creditors appointed on November 14, 2008 in the Cases of
the Borrowers by the Office of the U.S. Trustee.

“Commodity Hedging Arrangements” means any arrangement to hedge the price of
corn purchases, ethanol sales, Distillers Grains sales or natural gas purchases.

“Condemnation Proceeds” means any Net Cash Proceeds payable in respect of any
Event of Taking.

“Consultants” means the Financial Advisor and any other consultants appointed by
or on behalf of the Lenders.

 

14



--------------------------------------------------------------------------------

“Contest” means, with respect to any matter or claim involving any Person, that
such Person is contesting such matter or claim in good faith and by appropriate
proceedings timely instituted; provided that the following conditions are
satisfied: (a) such Person has posted a bond or other security acceptable to the
Administrative Agent; (b) during the period of such contest, the enforcement of
any contested item is effectively stayed; (c) none of such Person or any of its
officers, directors or employees, or any Secured Party or its respective
officers, directors or employees, is or would reasonably be expected to become
subject to any criminal liability or sanction in connection with such contested
items; and (d) such contest and any resultant failure to pay or discharge the
claimed or assessed amount does not, and would not reasonably be expected to
(i) result in a Material Adverse Effect or (ii) involve a material risk of the
sale, forfeiture or loss of, or the creation, existence or imposition of any
Lien on, any of the Collateral.

“Contingent Liabilities” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person’s obligation under any contingent liabilities shall
(subject to any limitation set forth therein) be deemed for purposes of this
Agreement to be the outstanding principal amount of the debt, obligation or
other liability guaranteed thereby; provided, however, that if the maximum
amount of the debt, obligation or other liability guaranteed thereby has not
been established, the amount of such contingent liability shall be the maximum
reasonably anticipated amount of the debt, obligation or other liability;
provided, further, that any agreement to limit the maximum amount of such
Person’s obligation under such contingent liability shall not, of and by itself,
be deemed to establish the maximum reasonably anticipated amount of such debt,
obligation or other liability.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Controllable Disbursements” means all expenditures for operation and
maintenance expenses, capital expenditures and other costs associated with the
Project and costs of the Borrowers associated with the Cases, other than
Excluded Expenses.

 

15



--------------------------------------------------------------------------------

“Corn Futures Advisory Agreements” means, collectively, the Albion Corn Futures
Advisory Agreement, the Bloomingburg Corn Futures Advisory Agreement and the
Linden Corn Futures Advisory Agreement.

“Corn Supply Agreements” means, collectively, the Albion Corn Supply Agreement,
the Bloomingburg Corn Supply Agreement and the Linden Corn Supply Agreement.

“DDG” means dried distillers grains produced by the Borrowers at the Project.

“Default” means any condition, occurrence or event that, after notice or passage
of time or both, would be an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s pro rata share of the aggregate outstanding
principal amount of all Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans pursuant to the terms hereof) and (b) such Defaulting
Lender shall have delivered to the Borrowers and the Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, and (iii) the date on which the Borrowers, the
Administrative Agent and Required Lenders waive all Funding Defaults of such
Defaulting Lender in writing.

“Defaulted Loan” has the meaning provided in Section 2.07 (Defaulting Lenders).

“Defaulting Lender” has the meaning provided in Section 2.07 (Defaulting
Lenders).

“Default Rate” has the meaning set forth in Section 3.04 (Default Interest
Rates).

 

16



--------------------------------------------------------------------------------

“Design Basis Letter Agreement” means the letter agreement, dated as of
December 2, 2005, between R. W. Beck, Inc. and Fagen, regarding “ASA OpCo
Holdings Ethanol Project Nominal Design Basis Revision 2”.

“Design Build Contracts” means, collectively, the Albion Design Build Contract,
the Bloomingburg Design Build Contract and the Linden Design Build Contract.

“Design Builder” means Fagen.

“DIP Credit Facilities” has the meaning given in the recitals.

“DIP Financing Term Sheet” has the meaning given in the recitals.

“Discharge Date” means the date on which (a) all outstanding Commitments have
been terminated, (b) all amounts payable in respect of the Obligations have been
irrevocably and indefeasibly paid in full in cash (other than obligations under
the Financing Documents that by their terms survive and with respect to which no
claim has been made by the Secured Parties) and (c) the aggregate Maximum LC
Available Amounts under all issued and outstanding Letters of Credit (i) have
been fully cash collateralized or (ii) have been supported by a letter of credit
in form and substance satisfactory to the Issuing Bank and the Required Lenders
from a bank satisfactory to the Issuing Bank and the Required Lenders.

“Disposition” means, with respect to any Property, any sale, lease (or
sub-lease), sale and leaseback, assignment, conveyance, transfer or other
disposition thereof (other than a Recovery Event); and the terms “Dispose” and
“Disposed of” shall have correlative meanings, excluding any sales or
dispositions of Products or cash or Cash Equivalents, in each case, in the
ordinary course of business.

“Distillers Grains” means DDG, WDG, and any other form of distillers grain
products (including syrup) marketed by any Borrower from time to time.

“Distillers Grains Marketing Agreements” means, collectively, the Albion
Distillers Grains Marketing Agreement, the Bloomingburg Distillers Grains
Marketing Agreement and the Linden Distillers Grains Marketing Agreement.

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Office” means, relative to any Lender, the office of such Lender
designated on Schedule 1.01(a) or designated in the Lender Assignment Agreement
pursuant to which such Lender became a Lender hereunder or such other office of
a Lender (or any successor or assign of such Lender) within the United States as
may be designated from time to time by written notice from such Lender, as the
case may be, to the Borrowers’ Agent and the Administrative Agent.

 

17



--------------------------------------------------------------------------------

“Electric Facilities Agreements” means, collectively, the Albion Electric
Facilities Agreement and the Bloomingburg Electric Facilities Agreement.

“Electric Services Agreements” means, collectively, the Albion Electric Services
Agreement and the Bloomingburg Electric Services Agreement.

“Eligible Assignee” means (a) any Lender, (b) an Affiliate of any Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

“Environmental Affiliate” means any Person, to the extent any Borrower would
reasonably be expected to have liability as a result of such Borrower retaining,
assuming, accepting or otherwise being subject to liability for Environmental
Claims relating to such Person, whether the source of such Borrower’s obligation
is by contract or operation of Law.

“Environmental Approvals” means any Governmental Approvals required under
applicable Environmental Laws.

“Environmental Claim” means any written notice, claim, demand or similar written
communication by any Person alleging potential liability or requiring or
demanding remedial or responsive measures (including potential liability for
investigatory costs, cleanup, remediation and mitigation costs, governmental
response costs, natural resources damages, property damages, personal injuries,
fines or penalties) in each such case (x) either (i) with respect to
environmental contamination-related liabilities and obligations that are, or
could reasonably be expected to be, in excess of one hundred thousand Dollars
($100,000) in the aggregate or (ii) that has or would reasonably be expected to
result in a Material Adverse Effect, and (y) arising out of, based on or
resulting from (i) the presence, release or threatened release into the
environment, of any Materials of Environmental Concern at any location, whether
or not owned by such Person; (ii) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Laws or Environmental
Approvals; or (iii) exposure to Materials of Environmental Concern.

“Environmental Laws” means all Laws applicable to the Project relating to
pollution or protection of human health, safety or the environment (including
ambient air, surface water, ground water, land surface or subsurface strata),
including Laws relating to emissions, discharges, releases or threatened
releases of Materials of Environmental Concern, or otherwise applicable to the
Project relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern.

 

18



--------------------------------------------------------------------------------

“Environmental Site Assessment Report” means a Phase I environmental site
assessment report prepared by an environmental consulting firm acceptable to the
Lenders, which report shall comply with ASTM standard 1527-00, and a Phase II
environmental site assessment acceptable to the Lenders, addressing any
recognized environmental conditions or other areas of concern identified in the
relevant Phase I report if in the reasonable determination of the Administrative
Agent a Phase II assessment is warranted.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
in each such case including all voting rights and economic rights related
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

“ERISA Affiliate” means any Person, trade or business that, together with any
Borrower, is or was treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Plan” means any Plan that is not a Multiemployer Plan.

“Ethanol Marketing Agreements” means, collectively, the Albion Ethanol Marketing
Agreement, the Bloomingburg Ethanol Marketing Agreement and the Linden Ethanol
Marketing Agreement.

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate and the provisions of Article II (Commitments
and Borrowing) and Article III (Repayments, Prepayments, Interest and Fees).

 

19



--------------------------------------------------------------------------------

“Eurodollar Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule 1.01(a) or designated in the Lender Assignment
Agreement pursuant to which such Lender became a Lender hereunder or such other
office of a Lender as designated from time to time by notice from such Lender to
the Borrowers’ Agent and the Administrative Agent pursuant to Section 4.04
(Obligation to Mitigate) that shall be making or maintaining Eurodollar Loans of
such Lender hereunder.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, an interest rate per annum equal to the greater of (a) four percent
(4%) and (b) a rate per annum obtained by dividing (x) LIBOR for such Interest
Period and such Eurodollar Loan, by (y) a percentage equal to (i) 100% minus
(ii) the Eurodollar Reserve Percentage for such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the F.R.S. Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

“Event of Abandonment” means any of the following shall have occurred: (i) the
abandonment by any Borrower of the maintenance of any Plant for a period of more
than ten (10) consecutive days, (ii) the suspension of all or substantially all
of any Borrower’s activities with respect to any Plant, other than as the result
of a force majeure or Casualty Event, for a period of more than ten
(10) consecutive days, or (iii) any written acknowledgement by any Borrower of a
final decision to take any of the foregoing actions; provided, that a Temporary
Idle shall not constitute an Event of Abandonment under any of clauses (i),
(ii) or (iii) above.

“Event of Default” means any one of the events specified in Section 10.01
(Events of Default).

“Event of Taking” means any taking, exercise of rights of eminent domain, public
improvement, inverse condemnation, condemnation or similar action of or
proceeding by any Governmental Authority relating to any part of any Plant, the
Project any Equity Interests in any Borrower, or any other assets thereof.

“Event of Total Loss” means the occurrence of a Casualty Event affecting all or
substantially all of any Plant, the Project or the assets of any Borrower.

 

20



--------------------------------------------------------------------------------

“Excluded Assets” means (i) avoidance actions under chapter 5 of the Bankruptcy
Code, except the proceeds thereof pursuant to section 549 thereof; (ii) any
lease, license, contract, property rights or agreement to which any Borrower is
a party or any other part of the Borrower Collateral (or to any of its rights or
interests thereunder) if the grant of the security interest therein pursuant
hereto would constitute or result in a breach or termination pursuant to the
terms of, or a default under, any such lease, license, contract, property rights
or agreement (other than, to the extent that any such term would be rendered
ineffective under applicable law (including, without limitation, as provided
under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC) or any order of the
Bankruptcy Court); provided, that such security interest shall automatically
attach upon the granting of consent to such security interest by the
counterparty to any such lease, license, contract, property rights or agreement;
and (iii) until the termination of the TIF Financing, the Albion Tax Proceeds.

“Excluded Expenses” means (i) payments of interest and principal on the Loans
and Fees under the Financing Documents, (ii) SG&A/Corporate Overhead Expenses;
and (iii) fees and expenses of the Professionals and fees and expenses of the
advisors and consultants working on behalf of the Secured Parties.

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
or any other recipient of any payment to be made by or on account of any
Obligation of the Borrowers hereunder, (a) income Taxes imposed on (or measured
by) its net income by the United States, or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located; (b) withholding Taxes, except to the extent imposed solely as a result
of a change in applicable law occurring after (i) the date that such Person
became a party to this Agreement, or (ii) with respect to an assignment,
acquisition, designation of a new applicable lending office or the appointment
of a successor Administrative Agent or other transfer, the effective date
thereof, except (x) to the extent that such Person’s predecessor was entitled to
such amounts (or in the case of a designation of a new applicable lending
office, to the extent such Person was entitled to such amounts with respect to
its prior applicable lending office), or (y) if the assignment, acquisition,
designation of a new applicable lending office or the appointment of a successor
Administrative Agent occurs as a result of Borrowers’ request pursuant to
Section 4.08 (Replacement of Lender); (c) Taxes imposed by reason of the failure
of the Administrative Agent or such Person to comply with its obligations under
Section 4.07(e) (Forms); and (d) backup withholding taxes imposed under
Section 3406 of the Code.

“Farm Products” means all of the Borrowers’ now owned or hereafter existing or
acquired farm products of every kind and nature, including crops and products of
crops, wherever located, including (a) “farm products” (as such term is defined
in any Farm Products Law and/or the UCC) and (b) “perishable agricultural
commodities” (as such term is defined in any Farm Products Law).

 

21



--------------------------------------------------------------------------------

“Farm Products Law” means (a) the Food Security Act of 1985, 7 U.S.C.
Section 1631 et. seq., (b) the Perishable Agricultural Commodities Act of 1930,
7 U.S.C. § 499A et seq., or (c) any other federal, state, or local laws from
time to time in effect which regulate any matters pertaining to Farm Products,
in each case, as the same now exists or may hereafter from time to time be
amended, modified, recodified, or supplemented, together with all rules and
regulations thereunder.

“Farm Products Notices” means any written notice to any Borrower pursuant to the
applicable provisions of any Farms Products Law from (i) any Farm Products
Seller or (ii) any lender to any Farm Products Seller or any other person with a
Lien on the assets of any Farm Products Seller or (iii) the Secretary of State
(or equivalent official) or other Governmental Authority of any state,
commonwealth or political subdivision thereof in which any Farm Products
purchased by any Borrowers are produced, in any case advising or notifying such
Borrower of the intention of such Farm Products Seller or other person to
preserve the benefits of any Lien or trust applicable to any assets of any
Borrower established in favor of such Farm Products Seller or other person under
the provisions of any law or claiming a Lien on any perishable agricultural
commodity or any other Farm Products which may be or have been purchased by any
of the Borrowers or any related or other assets of such Borrower(s).

“Farm Products Seller” means, individually and collectively, sellers or
suppliers of any Farm Products or related services to any of the Borrowers
involved in the transaction.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Facility Fee” has the meaning given in Section 3.12(e) (Fees).

“Fagen” means Fagen, Inc., a corporation organized and existing under the laws
of the State of Minnesota.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by the
Administrative Agent.

 

22



--------------------------------------------------------------------------------

“Fee Letter” means that Collateral Agent Fee Letter among the Collateral Agent
and the Borrowers, dated as of the date hereof, setting forth certain fees that
will, from time to time, become due and payable to the Collateral Agent with
respect to the DIP Credit Facilities.

“Fees” means, collectively, each of the fees payable by the Borrowers for the
account of any Lender, Issuing Bank or Agent pursuant to Section 3.12 (Fees).

“Final Order” means a final order of the Bankruptcy Court entered in the Cases
after a final hearing under Bankruptcy Rule 4001(c)(2) approving the terms and
conditions of the Financing Documents substantially in the form of and
containing, among other things, the provisions present in the Interim Order
(including, without limitation, the granting of Liens and the superpriority
status) and authorizing the incurrence of permanent Postpetition secured and
superpriority Indebtedness in accordance with this Agreement and the Order
Provisions, which final order shall be in form and substance satisfactory to the
Required Lenders and shall not have been reversed, amended, supplemented,
modified, stayed, overturned or vacated except for amendments, supplements,
modifications or stays to which the Required Lenders have consented.

“Financial Advisor” means Capstone or a replacement appointed by the Required
Lenders.

“Financial Officer” means, with respect to any Person, the chief executive
officer, chief accounting officer or chief restructuring officer of such Person.

“Financing Documents” means:

 

  (i) this Agreement;

 

  (ii) the Notes;

 

  (iii) the Orders;

 

  (iv) the Fee Letter;

 

  (v) any and all other financing and security agreements, documents and
instruments delivered in connection with this Agreement; and

 

23



--------------------------------------------------------------------------------

  (vi) each other document designated as a Financing Document by the Borrowers
and the Administrative Agent.

“Financing Liens” has the meaning given in Section 5.04(a)(iii) (Security -
Priority and Liens).

“First Day Orders” means all orders entered by the Bankruptcy Court granting the
relief requested in the motions filed with the Bankruptcy Court on the Petition
Date or within five Business Days of the Petition Date or based on motions filed
on or about the Petition Date.

“First Liens” has the meaning given in Section 5.04(a)(iii) (Security - Priority
and Liens).

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.

“Funding Default” has the meaning provided in Section 2.07 (Defaulting Lenders).

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.

“Gas Risk Management Agreements” means, collectively, the Albion Gas Risk
Management Agreement, the Bloomingburg Gas Risk Management Agreement, and the
Linden Gas Risk Management Agreement.

“Gas Supply Agreements” means, collectively, the Albion Gas Supply Agreement,
the Bloomingburg Gas Supply Agreement and the Linden Gas Supply Agreement.

“Gas Transportation Agreements” means, collectively, the Albion Gas
Transportation Agreement, the Bloomingburg Gas Transportation Agreement and the
Linden Gas Transportation Agreement.

“Governmental Approval” means any authorization, consent, approval, license,
lease, ruling, permit, certification, exemption, filing for registration by or
with any Governmental Authority.

“Governmental Authority” means any nation, state, sovereign, or government, any
federal, regional, state, local or political subdivision and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

24



--------------------------------------------------------------------------------

“Grain Facility Leases” means, collectively, the Albion Grain Facility Lease,
the Bloomingburg Grain Facility Lease and the Linden Grain Facility Lease.

“Granting Lender” has the meaning provided in Section 12.03(g) (Assignments).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).

“ICM” means ICM, Inc., a Kansas corporation.

“ICM Licenses” means, collectively, the Albion ICM License, the Bloomingburg ICM
License and the Linden ICM License.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for or in respect of moneys borrowed or
raised, whether or not for cash by whatever means (including acceptances,
deposits, discounting, letters of credit, factoring, and any other form of
financing which is recognized in accordance with GAAP in such Person’s financial
statements as being in the nature of a borrowing or is treated as “off-balance
sheet” financing);

 

25



--------------------------------------------------------------------------------

(b) all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(c) all obligations of such Person for the deferred purchase price of property
or services (other than (i) with respect to any Borrower, trade accounts payable
by such Borrower under any Cargill Goods and Services Agreement within thirty
(30) days of being incurred arising in the ordinary course of such Borrower’s
business and not past due for more than thirty (30) days after the date on which
such trade payable was created or (ii) any other trade accounts payable, within
sixty (60) days of being incurred arising in the ordinary course of such
Person’s business and not past due for more than sixty (60) days after the date
on which such trade payable was created);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property or are otherwise limited in recourse);

(e) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(f) all Capitalized Lease Liabilities;

(g) net obligations of such Person under any Swap Contract;

(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

26



--------------------------------------------------------------------------------

“Indemnitee” has the meaning provided in Section 12.09 (Indemnification by the
Borrowers).

“Independent Member” means a Person, who is not at the time of initial
appointment as the Independent Member or at any time while serving as the
Independent Member and has not been at any time during the five (5) years
preceding such initial appointment:

 

  (i) a direct or indirect owner of any Equity Interest in, member (with the
exception of serving as the Independent Member), officer, employee, partner,
director, manager or contractor, bankruptcy trustee, attorney or counsel of any
member of any Borrower, any Borrower or any Affiliate of any of them;

 

  (ii) a creditor, customer, supplier, or other person (including each Project
Party) who derives any of its purchases or revenues from its activities with any
Borrower, any member of any Borrower or any Affiliate of any of them;

 

  (iii) a Person controlling or under common control with any Borrower, any
member of any Borrower or any Affiliate of any of them or any Person excluded
from serving as Independent Member under clause (i) or (ii) of this definition;

 

  (iv) a member of the immediate family by blood or marriage of any Person
excluded from being an Independent Member under clause (i) or (ii) of this
definition; or

 

  (v) a Person who received, or a member or employee of a firm or business that
received, fees or other income from any Borrower or any Affiliate thereof in the
aggregate in excess of five percent (5%) of the gross income, for any applicable
year, of such Person.

“Information” has the meaning provided in Section 12.18 (Treatment of Certain
Information; Confidentiality).

 

27



--------------------------------------------------------------------------------

“Insolvency Proceeding” means, with respect to any Person, (i) any voluntary or
involuntary insolvency, bankruptcy, receivership, custodianship, liquidation,
reorganization, readjustment, composition or other similar proceeding relating
to such Person or any of its respective properties, whether under any
bankruptcy, reorganization or insolvency law or laws, federal or state, or any
law, federal or state, relating to relief of debtors, readjustment of
indebtedness, reorganization, composition or extension, (ii) any proceeding for
any liquidation, liquidating distribution, dissolution or other winding up of
such Person, voluntary or involuntary, whether or not involving insolvency or
bankruptcy proceedings, (iii) any assignment for the benefit of creditors of
such Person, (iv) other marshalling of the assets of such Person, (v) such
Person applies for, consents or acquiesces to, or permits or suffers to exist
the appointment of a trustee, receiver, sequestration or other custodian for
such Person or for a substantial part of its property, or (vi) such Person
becomes insolvent or generally fails to pay, or admits in writing its inability
or unwillingness to pay, debts as they become due.

“Insurance Consultant” means Moore-McNeil, LLC, or any replacement insurance
consultant appointed by the Administrative Agent with the prior written consent
of the Required Lenders and (so long as no Event of Default has occurred and is
continuing) after consultation with the Borrowers’ Agent.

“Insurance Proceeds” means all Net Cash Proceeds of any insurance policies
required pursuant to this Agreement or otherwise obtained with respect to any
Borrower, any Plant or the Project that are paid or payable to or for the
account of any Borrower, or the Collateral Agent as loss payee (other than
Business Interruption Insurance Proceeds and proceeds of insurance policies
relating to third party liability).

“Interest Payment Date” means with respect to (i) any Base Rate Loan, the last
Business Day of each calendar month and the final maturity date of such Base
Rate Loan; and (ii) any Eurodollar Loan, the last day of each Interest Period
applicable to such Eurodollar Loan.

“Interest Period” means, with respect to any Eurodollar Loan, the period
beginning on (and including) the date on which such Eurodollar Loan is made
pursuant to Section 2.04 (Borrowing of Loans) or converted to a Eurodollar Loan
pursuant to Section 3.03 (Interest Rates) or the day after the last day of the
immediately preceding Interest Period applicable to such Eurodollar Loan and
ending on (and excluding) the day that numerically corresponds to such date one
(1) month thereafter, in either case as the Borrowers may select in the relevant
Borrowing Notice or Interest Period Notice; provided, however, that (i) if such
Interest Period would otherwise end on a day that is not a Business Day, such
Interest Period shall end on the next following Business Day (unless such next
following Business Day is in a different a calendar month, in which case such
Interest Period shall end on the next preceding Business Day), (ii) any Interest
Period that begins on the last Business Day of a month (or on a day for which
there is no numerically corresponding day in the month at the end of such
Interest Period) shall end on the last Business Day of the month at the end of
such Interest Period, and (iii) no Interest Period may end later than the
Maturity Date.

 

28



--------------------------------------------------------------------------------

“Interest Period Notice” means a notice in substantially the form attached
hereto as Exhibit C, executed by an Authorized Officer of the Borrowers’ Agent.

“Interim Order” has the meaning given in the recitals.

“Issuance Request” has the meaning set forth in Section 2.02(b) (Letters of
Credit).

“Issuing Bank” has the meaning set forth in the preamble.

“Key Project Documents” means:

 

  (i) the ICM Licenses;

 

  (ii) the Grain Facility Leases;

 

  (iii) the Railroad Easement Agreements;

 

  (iv) the Agreements for Water Services;

 

  (v) the Rail Use Agreements;

 

  (vi) the Albion Wastewater Discharge Easement; and

 

  (vii) any replacement agreement for any of such agreements.

“Knowledge” means the actual knowledge, after due inquiry, of the chief
executive officer, chief accounting officer, chief restructuring officer or
director of operations of such Person.

“Law” means, with respect to any Governmental Authority, any constitutional
provision, law, statute, rule, regulation, ordinance, treaty, order, decree,
judgment, decision, common law, holding, injunction, Governmental Approval or
requirement of such Governmental Authority. Unless the context clearly requires
otherwise, the term “Law” shall include each of the foregoing (and each
provision thereof) as in effect at the time in question, including any
amendments, supplements, replacements, or other modifications thereto or
thereof, and whether or not in effect as of the date of this Agreement.

 

29



--------------------------------------------------------------------------------

“LC Cap” means, as of any date of determination, fifty percent (50%) of the
Aggregate Commitment.

“Lead Arranger” means WestLB in its capacity as sole lead bookrunner and lead
arranger.

“Leased Premises” means, with respect to each Grain Facility Lease, the Premises
as defined in such Grain Facility Lease.

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit E.

“Lenders” means the persons identified as “Lenders” and listed on the signature
pages of this Agreement and each other Person that acquires the rights and
obligations of a Lender hereunder pursuant to Section 12.03 (Assignments).

“Letter of Credit” means each letter of credit issued by the Issuing Bank
pursuant to Section 2.02 (Letters of Credit).

“Letter of Credit Availability Fee” has the meaning provided in Section 3.12(b)
(Fees).

“Letter of Credit Fronting Fee” has the meaning provided in Section 3.12(b)
(Fees).

“LIBOR” means, for any Interest Period for any Eurodollar Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period; or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service is not available, the rate per annum
equal to the rate determined by the Administrative Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period; or

 

30



--------------------------------------------------------------------------------

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by WestLB to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two (2) Business Days prior to the first day of such Interest Period.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, bailment, conditional sales or title retention
agreement, lien (statutory or otherwise), charge against or interest in
property, in each case of any kind, to secure payment of a debt or performance
of an obligation.

“Linden” has the meaning set forth in the Preamble.

“Linden Agreement for Water Services” means the agreement for water services
dated December 29, 2006 between Linden and the Town of Linden, Indiana.

“Linden Corn Futures Advisory Agreement” the Futures Advisory Agreement, dated
as of February 6, 2006, between Cargill Commodity Services Inc., a Delaware
corporation, doing business as Cargill Direct, and Linden.

“Linden Corn Supply Agreement” means the Corn Supply Agreement, dated as of
February 6, 2006, between Cargill and Linden.

“Linden Design Build Contract” means the Lump-Sum Design Build Agreement, dated
as of February 6, 2006, between the Design Builder and Linden for construction
of the Linden Plant (excluding the Leased Premises), as clarified pursuant to
the Design Basis Letter Agreement.

“Linden Distillers Grains Marketing Agreement” means the Distillers Grains
Marketing Agreement, dated as of February 6, 2006, between Cargill and Linden.

“Linden Electric Facilities and Services Agreement” means the Agreement for
Electric Service dated as of May 30, 2006, between Linden and Tipmont REMC.

“Linden Ethanol Marketing Agreement” means the Ethanol Marketing Agreement,
dated as of February 6, 2006, between Cargill, acting through its Sweeteners
North America business unit, and Linden.

 

31



--------------------------------------------------------------------------------

“Linden Gas Risk Management Agreement” means the Gas Risk Management Agreement,
dated as of February 6, 2006, among Cargill Commodity Services Inc., a Delaware
corporation, doing business as Cargill Energy Services, Linden and Cargill.

“Linden Gas Supply Agreement” means the Base Contract for Sale and Purchase of
Natural Gas, dated as of February 6, 2006, between Cargill and Linden, as
supplemented by the Cargill, Incorporated Special Provisions NAESB, of the same
date between the same parties.

“Linden Gas Transportation Agreement” means the Gas Service Agreement dated as
of August 29, 2006, between Vectren Energy of Indiana, Inc., a/k/a Indiana Gas
Company, and Linden.

“Linden Grain Facility Lease” means the Lease Agreement, dated as of February 6,
2006, between Cargill and Linden.

“Linden ICM License” means the License Agreement, dated as of February 6, 2006,
between ICM, Inc., a Kansas corporation, and Linden.

“Linden LLC Agreement” means the Limited Liability Company Agreement of ASA
Linden, LLC, dated as of February 6, 2006, executed by ASA Holdings and the
Independent Member of Linden.

“Linden Master Agreement” means the Master Agreement, dated as of February 6,
2006, among Cargill, Cargill Commodity Services Inc., a Delaware corporation,
ASA Holdings and Linden.

“Linden Mortgage” means that certain Construction Mortgage, Assignment of Leases
and Rents, Security Agreement and UCC Financing Statement (Fixture Filing),
dated and effective as of February 6, 2006, from Linden, as mortgagor, to First
National Bank of Omaha as collateral agent, as mortgagee, as recorded on
June 21, 2006, as Document No. 200603834 in the office of the Recorder,
Montgomery County, Indiana, as amended by that certain Amendment to Construction
Mortgage, Assignment of Leases and Rents, Security Agreement and UCC Financing
Statement (Fixture Filing), dated as of August 14, 2007, from Linden, as
mortgagor, to First National Bank of Omaha as collateral agent, as mortgagee, as
recorded on September 6, 2007 as Document No. 200705427 and re-recorded on
March 17, 2008 as Document No. 200801455, in the office of the Recorder,
Montgomery County, Indiana.

“Linden Plant” means the dry grind ethanol production facility located near
Linden, Indiana, with a nameplate capacity of 100 million gallons-per-year,
including the Site on which such facility is located, and all buildings,
structures, improvements, easements and other property related thereto.

 

32



--------------------------------------------------------------------------------

“Linden Rail Use Agreements” means, collectively, (i) the rail use agreement
dated March 16, 2007 between Linden and Cargill and (ii) the rail use agreement
dated March 16, 2007 between Linden and CSX Transportation, Inc.

“Linden Railroad Easement Agreement” means the Railroad Easement Agreement,
dated as of February 6, 2006, between Linden and Cargill.

“Line Item” means a line item of cost or expense set forth in any Budget.

“Loan” has the meaning provided in Section 2.01(a) (Loans).

“Loan Parties” means, collectively, each Borrower and VeraSun.

“Local Account” means any local bank account (other than the Project Accounts)
in the name of any Borrower.

“Mandatory Prepayment” means a prepayment in accordance with Section 3.08
(Mandatory Prepayment).

“Master Agreements” means, collectively, the Albion Master Agreement, the
Bloomingburg Master Agreement and the Linden Master Agreement.

“Material Adverse Effect” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (i) the
business, assets, property, condition (financial or otherwise), prospects or
operations of any Borrower, any Plant or the Project (other than resulting from
the filing of the Cases and events that typically result from the commencement
of a bankruptcy case), (ii) the ability of any Borrower or any other Loan Party
to perform its obligations under any Financing Document to which it is a party,
(iii) the Liens granted, or purported to be granted, in favor, or for the
benefit, of the Collateral Agent pursuant to the Orders or this Agreement or
(iv) the rights or remedies of any Secured Party under any Financing Document;
provided, that a Temporary Idle and the results thereof shall not constitute a
Material Adverse Effect.

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances and hazardous substances, any toxic mold, radon gas or
other naturally occurring toxic or hazardous substance or organism and any
material that is regulated in any way, or for which liability is imposed,
pursuant to an Environmental Law.

 

33



--------------------------------------------------------------------------------

“Maturity Date” means the earliest of (i) April 30, 2009, (ii) the closing date
of any sale of any Borrower or all or substantially all of the assets of any
Borrower pursuant to section 363 of the Bankruptcy Code in the Cases that has
been approved by an order of the Bankruptcy Court and (iii) the effective date
of a plan of reorganization in the Cases that has been confirmed by an order of
the Bankruptcy Court (it being understood that such confirmation order shall not
discharge any of the obligations of the Borrowers to the Secured Parties
hereunder and under any other Financing Documents until the Discharge Date has
occurred).

“Maximum LC Available Amount” means, with respect to any Letter of Credit at any
time, the maximum amount the beneficiary of such Letter of Credit may draw
thereunder at such time, as such amount may be reduced from time to time
pursuant to the terms of such Letter of Credit.

“Maximum Rate” has the meaning provided in Section 12.10 (Interest Rate
Limitation).

“Monthly Budget Period” means the period of four (4) consecutive weeks starting
on the first day of the period covered by the first Budget in effect as of the
date hereof, and each successive period of four (4) consecutive weeks
thereafter.

“Moody’s” means Moody’s Investors Service Inc., and any successor thereto that
is a nationally recognized rating agency.

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Necessary Project Approvals” has the meaning set forth in Section 6.03(a)
(Representations and Warranties of the Borrowers - Governmental Approvals).

“Net Cash Proceeds” means with respect to any receipt of Insurance Proceeds,
Condemnation Proceeds, or Project Document Termination Payments, or any
Disposition of any Property or assets, or the incurrence of any Indebtedness
pursuant to section 364(b), 364(c) or 364(d) of the Bankruptcy Code in violation
of the terms of the Final Order or this Agreement, as the case may be, the
aggregate amount of cash received from time to time (whether as initial
consideration or through payment or disposition of deferred consideration) by or
on behalf of such Person for its own account in connection with any such
transaction, after deducting therefrom only:

(a) related expenses, including reasonable and customary brokerage commissions,
underwriting fees and discounts, legal fees, finder’s fees and other fees, costs
and commissions that, in each case, are actually paid or required to be paid to
a Person that is not a Subsidiary or Affiliate of any of the Borrowers or any of
their respective Subsidiaries or Affiliates;

 

34



--------------------------------------------------------------------------------

(b) the amount of taxes payable in connection with or as a result of such
transaction that, in each case, are actually paid at the time of receipt of such
cash to the applicable taxation authority or other Governmental Authority or, so
long as such Person is not otherwise indemnified therefor, are reserved for in
accordance with GAAP, as in effect at the time of receipt of such cash, based
upon such Person’s reasonable estimate of such taxes payable to the applicable
taxation authority or other Governmental Authority; and

(c) reasonable amounts (without duplication) provided as a reserve, in
accordance with GAAP, against (i) any liabilities under any indemnification
obligations associated with such transaction or (ii) in the case of any
Disposition of any Property or asset, any other liabilities retained by any
Borrower associated with the Property or assets sold in such Disposition;

provided that, any and all amounts so deducted by any such Person pursuant to
clauses (a) through (c) of this definition shall be properly attributable to
such transaction or to the Property or asset that is the subject thereof;
provided, further, that if, at the time any of the amounts referred to in
clauses (b) or (c) are actually paid or otherwise satisfied, the reserve
therefor exceeds the amount paid or otherwise satisfied, then the amount of such
excess reserve shall constitute “Net Cash Proceeds” on and as of the date of
such payment or other satisfaction for all purposes of this Agreement and, to
the extent required under Section 3.08 (Mandatory Prepayment), the Borrowers
shall, within five (5) Business Days of such date, prepay the Loans in
accordance with the terms of Section 3.08 (Mandatory Prepayment), in an amount
equal to the amount of such excess reserve.

“Non-Appealable” means, with respect to any specified time period allowing an
appeal of any ruling under any constitutional provision, Law, statute, rule,
regulation, ordinance, treaty, order, decree, judgment, decision, certificate,
holding or injunction that such specified time period has elapsed without an
appeal having been brought.

“Non-Obligor Debtor” means VeraSun or any of its Subsidiaries other than the
Borrowers.

“Non-Obligor Reimbursement Obligation” means any obligation of a Non-Obligor
Debtor to repay, reimburse or otherwise satisfy a Borrower for any Non-Obligor
Transfer.

 

35



--------------------------------------------------------------------------------

“Non-Obligor Transfer” means any (i) Disposition of Property by any Borrower to
discharge, perform or satisfy (in whole or in part) any Indebtedness or Trade
Indebtedness of any Non-Obligor Debtor, (ii) rendering of any service by any
Borrower to or for the benefit of any Non-Obligor Debtor or (iii) incurrence of
any Indebtedness or Trade Indebtedness, by any Borrower to or for the benefit of
any Non-Obligor Debtor.

“Non-Obligor Transfer Collateral” means all now existing or hereafter acquired
assets of any kind or nature of any Non-Obligor Debtor to or for whose benefit a
Non-Obligor Transfer is made (including, without limitation, all inventory,
accounts receivable, general intangibles, contracts, chattel paper, owned real
estate, real property leaseholds, securities, fixtures, machinery, equipment,
deposit accounts, patents, copyrights, trademarks, trade names, rights under
license agreements and other intellectual property and Equity Interests of
Subsidiaries (other than the Borrowers) of the Non-Obligor Debtor, all other
tangible and intangible property of the Non-Obligor Debtor’s estate, excluding
any assets of the type constituting Excluded Assets (or any corresponding term
set forth in any VSE DIP Facility or US BioEnergy DIP Facility to which such
Non-Obligor Debtor is subject, as applicable) and any avoidance actions under
chapter 5 of the Bankruptcy Code and any proceeds thereof (except for actions
under section 549 of the Bankruptcy Code and any proceeds thereof).

“Non-Obligor Transfer Liens” has the meaning given in Section 5.04(d)(iii)
(Priority and Liens).

“Non-U.S. Lender” has the meaning set forth in Section 4.07(e) (Taxes - Foreign
Lenders).

“Non-Voting Lender” means any Lender who (a) is also a Loan Party, a Project
Party or any Affiliate or Subsidiary thereof, (b) is a Defaulting Lender or
(c) has sold a participation in the Loan held by it to any Person referred to in
clause (a) or (b).

“Notes” means the promissory notes of the Borrowers evidencing the Loans,
including any promissory notes issued by the Borrowers in connection with
assignments of any Loan of a Lender, in each case substantially in the form of
Exhibit B, as they may be amended, restated, supplemented or otherwise modified
from time to time.

“Obligations” means and includes all loans, advances, debts, liabilities,
Indebtedness and obligations, howsoever arising, owed to the Agents, the Lenders
or any other Secured Party of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising pursuant to
the terms of this Agreement or any of the other Financing Documents, including
all principal, interest, fees, charges, expenses, attorneys’ fees, costs and
expenses, accountants’ fees and Consultants’ fees payable by the Borrowers
hereunder or thereunder.

 

36



--------------------------------------------------------------------------------

“Order Provisions” means (i) a finding by the Bankruptcy Court that pursuant to
section 364(e) of the Bankruptcy Code, the Administrative Agent and Lenders are
acting in good faith by extending credit as set forth herein; (ii) a finding by
the Bankruptcy Court that this Agreement and the other Financing Documents
constitute an arm’s-length transaction between the Borrowers, VeraSun and the
Lenders and that the benefits of section 364(e) of the Bankruptcy Code shall
apply to this Agreement and the other Financing Documents; (iii) an order
granting the Collateral Agent, for the benefit of the Secured Parties, a
perfected, priming Lien subject to the Carve-Out, upon the Collateral and
security interest in the Collateral pursuant to section 364(d) of the Bankruptcy
Code, and otherwise approving this Agreement and the other Financing Documents;
(iv) an order prohibiting other security interests and liens on the Collateral,
except as expressly permitted hereunder or in the Final Order; (v) an order
containing a stipulation that the terms of such order may not be modified
without notice to the Administrative Agent; and (vi) such other terms as the
Required Lenders may deem reasonably necessary or customary.

“Orders” means the Interim Order and the Final Order.

“Organic Documents” means, with respect to any Person that is a corporation, its
certificate of incorporation, its by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its authorized shares of
capital stock and, with respect to any Person that is a limited liability
company, its certificate of formation or articles of organization and its
limited liability agreement.

“Original Budget” means the cash flow forecast attached as Exhibit D.

“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Permitted Indebtedness” means Indebtedness identified in Section 9.02(a)
(Negative Covenants - Restrictions on Indebtedness of the Borrowers).

“Permitted Investments” means:

 

  (i) investments in cash or Cash Equivalents;

 

37



--------------------------------------------------------------------------------

  (ii) any investments by a Borrower in Non-Obligor Debtors existing on the
Petition Date and any other investments in Non-Obligor Debtors made in
accordance with any Order and with the consent of the Required DIP Lenders;

 

  (iii) investments by a Borrower in another Borrower;

 

  (iv) investments in deposit accounts or securities accounts so long as such
deposit accounts or securities accounts are subject to a Lien for the benefit of
the Secured Parties in accordance with this Agreement and the Orders;

 

  (v) customer receivables arising in the ordinary course of business to the
extent that such arrangements would constitute an extension of credit;

 

  (vi) investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and other
account debtors of the Borrowers;

 

  (vii) as permitted by Section 9.02(u) (Negative Covenants - Limitation on
Non-Obligor Transfers);

 

  (viii) customary security deposits and pledges made by any Borrower under
leases and other contracts and with utility companies made or otherwise arising
in the ordinary course of business in accordance with the past practices of such
Borrower, including those in place on the date hereof as identified on
Schedule 9.02(b)(xiv), or as otherwise provided for in the Budget; and

 

  (ix) investments existing on the Petition Date.

“Permitted Liens” means Liens identified in Section 9.02(b) (Negative Covenants
- Liens) (or, with respect to VeraSun, Permitted VeraSun Collateral Liens).

“Permitted Prior Liens” means the collective reference to Liens permitted under
clauses (iv), (v), (vi), (vii), (xi), (xiii) and (xiv) of Section 9.02(b)
(Negative Covenants - Liens), in each case to the extent that such Liens secure
Postpetition obligations of the Borrowers.

 

38



--------------------------------------------------------------------------------

“Permitted VeraSun Collateral Liens” means

 

  (i) Liens in favor, or for the benefit, of the Secured Parties;

 

  (ii) the Prepetition Collateral Agent Liens and Prepetition Collateral Agent
Adequate Protection Liens;

 

  (iii) Liens on the VeraSun Collateral (ranking junior in priority to the
Financing Liens in favor of the Secured Parties securing the Obligations and
junior in priority to the Prepetition Collateral Agent Liens and the Prepetition
Collateral Agent Adequate Protection Liens) to the extent granted in favor of
Wells Fargo Bank, N.A., in its capacity as joint collateral agent pursuant to
VeraSun’s Prepetition secured financing agreements;

 

  (iv) Liens on the VeraSun Collateral (ranking junior in priority to the Liens
in favor of the Secured Parties securing the Obligations and junior in priority
to the Prepetition Collateral Agent Liens and the Prepetition Collateral Agent
Adequate Protection Liens) to secure Postpetition advances made in the ordinary
course of business to VeraSun from a Non-Obligor Subsidiary (as defined in the
VSE DIP Facility); and

 

  (v) Liens on the VeraSun Collateral (ranking junior in priority to the Liens
in favor of the Secured Parties securing the Obligations and junior in priority
to the Prepetition Collateral Agent Liens and the Prepetition Collateral Agent
Adequate Protection Liens) to the extent granted in favor of a lender or lenders
(or their agent) providing a VSE DIP Facility.

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Petition Date” has the meaning given in the recitals.

“Plan” means an employee pension benefit plan (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA or Section 412 of the Code that is sponsored
or maintained by any Borrower or any ERISA Affiliate, or in respect of which any
Borrower or any ERISA Affiliate has any obligation to contribution or Liability.

 

39



--------------------------------------------------------------------------------

“Plants” means, collectively, the Albion Plant, the Bloomingburg Plant and the
Linden Plant.

“Postpetition” means, when used with respect to any agreement or instrument, any
claim or proceeding or any other matter, an agreement or instrument that was
entered into or became effective, a claim or proceeding that first arose or was
first instituted, or another matter that first occurred, after the commencement
of the Cases.

“Preexisting Liens” has the meaning given in Section 5.04(b) (Priority and
Liens).

“Prepetition” means, when used with respect to any agreement or instrument, any
claim or proceeding or any other matter, an agreement or instrument that was
entered into or became effective, a claim or proceeding that arose or was
instituted, or another matter that occurred, prior to the commencement of the
Cases.

“Prepetition Accounts Bank” means First National Bank of Omaha, not in its
individual capacity, but solely as depositary bank, bank and securities
intermediary under the Prepetition Credit Agreement.

“Prepetition Collateral Agent” means First National Bank of Omaha, not in its
individual capacity, but solely as collateral agent under the Prepetition Credit
Agreement.

“Prepetition Collateral Agent Adequate Protection Liens” means Liens granted
after the commencement of the Cases to provide adequate protection in respect of
the Prepetition Collateral Agent Liens.

“Prepetition Collateral Agent Liens” means Liens in favor of the Senior Secured
Parties securing the Obligations pursuant to the Financing Documents (each as
defined in the Prepetition Credit Agreement).

“Prepetition Credit Agreement” has the meaning given in the recitals.

“Prepetition Financing Documents” means the “Financing Documents” as defined in
the Prepetition Credit Agreement.

“Prepetition Lenders” means the lenders party to the Prepetition Credit
Agreement.

“Prepetition Liens” means the Liens granted pursuant to the Security Documents
(as defined in the Prepetition Credit Agreement).

 

40



--------------------------------------------------------------------------------

“Priming Liens” has the meaning given in Section 5.04(a)(ii) (Security -
Priority and Liens).

“Products” means ethanol, Distillers Grains, carbon dioxide, and any other
co-product or by-product produced in connection with the production of ethanol
at the Plants.

“Professional Fees” means fees and expenses of the Professionals and fees and
expenses of the advisors and consultants working on behalf of the Secured
Parties.

“Professionals” means a Person retained or to be compensated for services
rendered or costs incurred on or after the Petition Date by any Borrower or
Committee pursuant to sections 327, 328, 329, 330, 331, 363, 503(b), or 1103 of
the Bankruptcy Code in the Borrowers’ Cases.

“Project” means, at all times, each Plant and all auxiliary and other facilities
constructed or to be constructed by or on behalf of any Borrower pursuant to the
Project Documents or otherwise, together with all fixtures and improvements
thereto and each Site and all other real property, easements and rights-of-way
held by or on behalf of any Borrower and all rights to use easements and
rights-of-way of others.

“Project Accounts” has the meaning given in the Prepetition Credit Agreement.

“Project Documents” means:

 

  (i) the Design Build Contracts;

 

  (ii) the Cargill Goods and Services Agreements;

 

  (iii) the Electric Facilities Agreements;

 

  (iv) the Electric Services Agreements;

 

  (v) the Linden Electric Facilities and Services Agreement;

 

  (vi) the Gas Transportation Agreements;

 

  (vii) the ICM Licenses;

 

  (viii) the Grain Facility Leases;

 

  (ix) each Borrower LLC Agreement;

 

41



--------------------------------------------------------------------------------

  (x) the Railroad Easement Agreements;

 

  (xi) the Agreements for Water Services;

 

  (xii) the Rail Use Agreements;

 

  (xiii) the Albion Wastewater Discharge Easement;

 

  (xiv) other project documents to be mutually agreed by Borrowers and
Administrative Agent;

 

  (xv) each Additional Material Project Document; and

 

  (xvi) any replacement agreement for any of such agreements.

“Project Document Termination Payments” means all Net Cash Proceeds of payments
that are required to be paid to or for the account of any Borrower as a result
of the termination of any Project Document or any Additional Project Document.

“Project Party” means each Person (other than the Borrowers) who is a party to a
Project Document.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Proposed Letter of Credit Issuance Date” means, with respect to a Letter of
Credit, the proposed date of issuance of such Letter of Credit set forth in the
respective Issuance Request.

“Rail Use Agreements” means the Albion Rail Use Agreements, the Bloomingburg
Rail Use Agreements and the Linden Rail Use Agreements.

“Railroad Easement Agreements” means the Albion Railroad Easement Agreement, the
Bloomingburg Railroad Easement Agreement and the Linden Railroad Easement
Agreement.

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended, and all rules, regulations, standards, guidelines, and
publications issued thereunder.

 

42



--------------------------------------------------------------------------------

“Recovery Event” means (i) any settlement of or payment in respect of any
insurance policies required pursuant to this Agreement or otherwise obtained
with respect to any Borrower, any Plant or the Project, or (ii) any Event of
Taking.

“Register” has the meaning set forth in Section 12.03(c) (Assignments).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Removal,” “Remedial” and “Response” actions shall include the types of
activities covered by CERCLA, RCRA, and other comparable Environmental Laws, and
whether the activities are those which might be taken by a Governmental
Authority or those which a Governmental Authority or any other Person might seek
to require of waste generators, handlers, distributors, processors, users,
storers, treaters, owners, operators, transporters, recyclers, reusers,
disposers, or other Persons under “removal,” “remedial,” or other “response”
actions.

“Reportable Event” means a “reportable event” within the meaning of
Section 4043(c) of ERISA.

“Required Lenders” means Lenders (excluding all Non-Voting Lenders) holding in
excess of fifty percent (50.00%) of the Commitments (excluding the Commitments
of all Non-Voting Lenders).

“Required LLC Provisions” has the meaning provided in Section 6.25 (Independent
Member).

“Restricted Payments” means any (a) dividend or other distribution (whether in
cash, securities or other property), or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any Equity Interests of any Borrower, or on account of any return
of capital to any holder of any such Equity Interest in, or any other Affiliate
of, any Borrower, or any option, warrant or other right to acquire any such
dividend or other distribution or payment, (b) any payments of amounts under
Sections 5.3.2, 6.5.6 and 19.4.1 of the Design Build Contracts, and (c) any
payment of any management, consultancy, administrative, services, or other
similar fee to any Person who owns, directly or indirectly, any Equity Interest
in any Borrower, or any Affiliate of any such Person other than, if consistent
with the then effective Budget, pursuant to any Cargill Goods and Services
Agreement.

 

43



--------------------------------------------------------------------------------

“Revenue Account” has the meaning given in the Prepetition Credit Agreement.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Secured Parties” means the Lenders, the Agents and each of their respective
successors, transferees and assigns.

“SG&A/Corporate Overhead Expenses” means, for any calculation period, 22.416% of
the aggregate general, administrative, and corporate overhead expenses allocable
to all manufacturing subsidiaries of VeraSun for such period.

“Site” means, (a) with respect to the Albion Plant, the “Land” and “Leased
Premises” (each as defined in the Albion Deed of Trust); (b) with respect to the
Bloomingburg Plant, the “Land” and “Leased Premises” (each as defined in the
Bloomingburg Mortgage); and (c) with respect to the Linden Plant, the “Land” and
“Leased Premises” (each as defined in the Linden Mortgage).

“SPV” has the meaning provided in Section 12.03(g) (Assignments).

“Structuring Fee” has the meaning given in Section 3.12(c) (Fees).

“Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Superpriority” means, with respect to the priority of any claim, in accordance
with section 364(c)(1) of the Bankruptcy Code, priority over all administrative
expenses or other Postpetition claims of the kind specified in, or otherwise
arising under, any section of the Bankruptcy Code (including, without
limitation, sections 105, 326, 328, 330, 331, 503(b), 507(a), 507(b), 546(c) or
726 thereof), whether or not such other claims or expenses may become secured by
a Lien, levy or attachment.

“Superpriority Non-Obligor Transfer Claim” has the meaning set forth in
Section 5.04(d)(i) (Priority and Liens).

 

44



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Tax” or “Taxes” means any present or future taxes (including income, gross
receipts, license, payroll, employment, excise, severance, stamp, documentary,
occupation, premium, windfall profits, environmental, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration,
value-added, ad valorem, alternative or add-on minimum, estimated, or other tax
of any kind whatsoever), levies, imposts, duties, fees or charges imposed by any
government or any governmental agency or instrumentality or any international or
multinational agency or commission, including any interest, penalty, or addition
thereto.

“Tax Return” means all returns, declarations, reports, claims for refund and
information returns and statements of any Person required to be filed with
respect to, or in respect of, any Taxes, including any schedule or attachment
thereto and any amendment thereof.

 

45



--------------------------------------------------------------------------------

“Temporary Idle” means the maintenance of the Plants in a state in which the
Plant facilities are not producing ethanol with the exception of completing work
in process inventory, and including a range of operations from a state wherein
(i) Plant systems including fermentation tanks are maintained with an amount of
work in process Product, to a state in which the Plant systems have been emptied
and cleaned and the required process water and chemicals have been removed from
the Plant facilities and (ii) Plant facilities operate with either a full
complement of plant headcount, or, subject to prior written notice and
consultation with the Administrative Agent (in the case of any reduction in
headcount that is not the result of a termination for cause or a voluntary
resignation by any person working at any Plant), a reduced plant headcount.
“Temporary Idle” does not contemplate a shutdown of any Plant’s utility systems,
or any cessation of compliance monitoring with respect to the Necessary Project
Approvals.

“Termination Event” means (i) a Reportable Event with respect to any ERISA Plan,
(ii) the initiation of any action by any Borrower, any ERISA Affiliate or any
ERISA Plan fiduciary to terminate an ERISA Plan (other than a standard
termination under Section 4041(b) of ERISA) or the treatment of an amendment to
an ERISA Plan as a termination under Section 4041(e) of ERISA, (iii) the
institution of proceedings by the PBGC under Section 4042 of ERISA to terminate
an ERISA Plan or to appoint a trustee to administer any ERISA Plan, (iv) the
withdrawal of any Borrower or any ERISA Affiliate from a Multiemployer Plan
during a plan year in which such Borrower or such ERISA Affiliate was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or the
cessation of operations which results in the termination of employment of twenty
percent (20%) of Multiemployer Plan participants who are employees of any
Borrower or any ERISA Affiliate, (v) the partial or complete withdrawal of any
Borrower or any ERISA Affiliate from a Multiemployer Plan, or (vi) any Borrower
or any ERISA Affiliate is in default (as defined in Section 4219(c)(5) of ERISA)
with respect to payments to a Multiemployer Plan.

“TIF Financing” means a financing by Albion on substantially the terms set forth
in the Albion Redevelopment Contract.

“TIF Liens” means the security interest created pursuant to the Pledge and
Security Agreement, dated as of August 17, 2007, between Albion as pledgor and
Dougherty Funding, LLC as secured party.

“Trade Indebtedness” means all trade liabilities, Indebtedness or obligations
with respect to any goods or services, incurred by any Person in the ordinary
course of business and payable in accordance with customary practices.

“Transaction Documents” means, collectively, the Financing Documents and the
Project Documents.

 

46



--------------------------------------------------------------------------------

“Underwriting Fee” has the meaning given in Section 3.12(d) (Fees).

“Unfunded Benefit Liabilities” means, with respect to any ERISA Plan at any
time, the amount (if any) by which (i) the present value of all accrued benefits
calculated on an accumulated benefit obligation basis and based upon the
actuarial assumptions used for accounting purposes (i.e., those determined in
accordance with FASB statement No. 35 and used in preparing the ERISA Plan’s
financial statements) exceeds (ii) the fair market value of all ERISA Plan
assets allocable to such benefits, determined as of the then most recent
actuarial valuation report for such ERISA Plan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of provisions relating to such
perfection or priority and for purposes of definitions related to such
provisions.

“US BioEnergy DIP Facility” a credit facility approved by the Bankruptcy Court
under which Postpetition debtor-in-possession financing is provided to the US
BioEnergy Corporation, a South Dakota corporation, together with each of its
wholly-owned Subsidiaries, which financing is secured by one or more Liens or
claims pursuant to section 364(c) and 364(d) of the Bankruptcy Code.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Value” means, with respect to any inventory or other goods, the cost thereof to
any Borrower, calculated on a first-in-first-out basis in accordance with GAAP.

“VeraSun” has the meaning given in the preamble.

“VeraSun Collateral” has the meaning provided in Section 5.02 (Granting Clause
for VeraSun Collateral).

“VeraSun-Pledged Equity Interests” has the meaning given in Section 5.02(a)
(Granting Clause for VeraSun Collateral).

 

47



--------------------------------------------------------------------------------

“VeraSun Tax Sharing Agreement” means that tax sharing agreement with VeraSun
and certain of its Affiliates, dated as of December 31, 2005, to which the
Borrowers became parties on or about August 17, 2007.

“VSE DIP Facility” a credit facility approved by the Bankruptcy Court under
which Postpetition debtor-in-possession financing is provided to VeraSun,
together with certain of its wholly-owned Subsidiaries, which financing is
secured by one or more Liens or claims pursuant to section 364(c) and 364(d) of
the Bankruptcy Code.

“WDG” means wet distillers grains produced by the Borrowers at the Plants.

“Weekly Cash Flow Forecast” has the meaning given in Section 9.03(a) (Reporting
Requirements).

“WestLB” means WestLB AG, New York Branch.

“WestLB Cash Collateral” has the meaning given in that certain “Consent Order
Authorizing Use of West LB of Cash Collateral and Providing Adequate Protection
Under 11 U.S.C. §§ 105, 361, and 363” entered by the Bankruptcy Court on
November 4, 2008 under docket number 44, and in any Final Order issued with
respect thereto.

Section 1.02 Principles of Interpretation. (a) Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have the same meanings when used in each Financing Document,
notice and other communication delivered from time to time in connection with
any Financing Document.

(b) Unless the context requires otherwise, any reference in this Agreement to
any Transaction Document shall mean such Transaction Document and all schedules,
exhibits and attachments thereto.

(c) All the agreements, contracts or documents defined or referred to herein
shall mean such agreements, contracts or documents as the same may from time to
time be supplemented or amended or the terms thereof waived or modified to the
extent permitted by, and in accordance with, the terms thereof and this
Agreement, and shall disregard any supplement, amendment or waiver made in
breach of this Agreement.

(d) Any reference in any Financing Document relating to a Default or an Event of
Default that has occurred and is continuing (or words of similar effect) shall
be understood to mean that (i) in the case of a Default only, such Default has
not been cured or remedied, or has not been waived by the Required Lenders,
before becoming an Event of Default and (ii) in the case of an Event of Default,
such Event of Default has not been cured and has not been waived by the Required
Lenders.

 

48



--------------------------------------------------------------------------------

(e) Defined terms in this Agreement shall include in the singular number the
plural and in the plural number the singular.

(f) The words “herein,” “hereof” and “hereunder” and words of similar import
when used in this Agreement shall, unless otherwise expressly specified, refer
to this Agreement as a whole and not to any particular provision of this
Agreement and all references to Articles, Sections, Exhibits and Schedules shall
be references to Articles, Sections, Exhibits and Schedules of this Agreement,
unless otherwise specified.

(g) The words “include,” “includes” and “including” are not limiting.

(h) The word “or” is not exclusive.

Section 1.03 UCC Terms. Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the respective meanings given to those terms
in the UCC.

Section 1.04 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in any Financing Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with GAAP (subject, in
the case of monthly or quarterly financial statements, to the absence of
footnote disclosures and to normal year-end adjustments).

Section 1.05 Joint and Several. The Obligations of each Borrower under this
Agreement and each other Financing Document to which any Borrower is a party
shall constitute the joint and several obligations of all Borrowers, and
references to “any Borrower” or to “the Borrowers” in this Agreement and such
other Financing Documents shall mean and include all Borrowers or, where the
context permits, any of the Borrowers. All representations, warranties,
undertakings, agreements and obligations of each Borrower expressed or implied
in this Agreement or any other Financing Document shall, unless the context
requires otherwise, be deemed to be made, given or assumed by the Borrowers
jointly and severally.

Section 1.06 Effect of Interim Financing. It is hereby understood and agreed
that any extension of credit by the Lenders or the Issuing Bank pursuant to the
DIP Financing Term Sheet and the Interim Order, which extension of credit was
made after the Petition Date but prior to the date hereof, shall, as of the date
hereof, constitute Loans and outstanding Obligations hereunder in a like amount.

 

49



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

Section 2.01 Loans. (a) Each Lender agrees, severally and not jointly, on the
terms and conditions of this Agreement, to make loans (each such loan, a “Loan”)
to the Borrowers, from time to time but not more frequently than four (4) times
each calendar month, until the last Business Day immediately preceding the
Maturity Date in an aggregate principal amount from time to time outstanding,
together with all participations in Letters of Credit acquired by such Lender
pursuant to Section 2.02(c) (Letters of Credit), not in excess of the Commitment
of such Lender; provided, however, that the aggregate principal amount of the
Loans at any one time outstanding, plus the aggregate Maximum LC Available
Amounts of all issued and outstanding Letters of Credit, shall not exceed the
Aggregate Commitment.

(b) Each Borrowing of Loans shall be in the minimum amount of one hundred
thousand Dollars ($100,000).

(c) Proceeds of each Loan (other than those resulting from a draw on a Letter of
Credit) shall be deposited into the Revenue Account (or as otherwise agreed with
the Administrative Agent and specified in the relevant Borrowing Notice) and
applied solely in accordance with this Agreement and shall be used solely in
accordance with the Budget (subject to the variances contemplated in
Section 9.02(y) (Negative Covenants - Financial Covenants)).

(d) Neither the proceeds of the Loans nor any portion of the Carve-Out may be
used to challenge the amount, validity, perfection, priority or enforceability
of, or assert any defense, counterclaim or offset to (i) any of the Obligations
or the Financing Liens or (ii) the Obligations or the Security (each as defined
in the Prepetition Credit Agreement), or otherwise litigate against any of the
Secured Parties or the Senior Secured Parties (as defined in the Prepetition
Credit Agreement); provided, that the Committee may spend up to an aggregate
amount not to exceed two hundred thousand Dollars ($200,000) to investigate any
potential claims against the Prepetition Lenders or their Agents (as defined in
the Prepetition Credit Agreement), and any potential defenses to their claims,
security, interests and liens.

 

50



--------------------------------------------------------------------------------

(e) Within the limits set forth in Section 2.01(a), the Borrowers may pay or
prepay and reborrow Loans.

Section 2.02 Letters of Credit. (a) The Issuing Bank agrees at any time on or
after the Closing Date, and from time to time on the terms and conditions of
this Agreement, upon receipt from the Borrowers of an Issuance Request, to issue
a Letter of Credit on behalf of any Borrower on the date and in the amount set
forth in such Issuance Request; provided, that (i) Letters of Credit may only be
issued with the prior written consent of the Required Lenders, (ii) the
aggregate Maximum LC Available Amounts of all issued and outstanding Letters of
Credit shall not exceed the LC Cap, (iii) the aggregate Maximum LC Available
Amounts of all issued and outstanding Letters of Credit plus the aggregate
outstanding principal amount of all Loans shall not exceed the Aggregate
Commitment and (iv) no more than ten (10) separate Letters of Credit shall be
outstanding at any one time. Subject to the foregoing, in the event a Funding
Default exists, the Issuing Bank shall not be required to issue any Letter of
Credit unless the Issuing Bank has entered into arrangements reasonably
satisfactory to it and the Borrowers to eliminate the Issuing Bank’s risk with
respect to the participation in Letters of Credit of each Defaulting Lender,
including by cash collateralizing each such Defaulting Lender’s Commitment
Percentage of the Maximum LC Available Amount of such Letter of Credit as of the
date of issuance.

(b) The Borrower shall give the Administrative Agent at least five (5) Business
Days’ irrevocable prior written notice (or such shorter period agreed by the
Issuing Bank) (such notice, in substantially the form of Exhibit F, an “Issuance
Request”) (effective upon receipt) specifying the date (which shall be a day
that is no later than thirty (30) days preceding the scheduled Maturity Date) a
Letter of Credit is requested to be issued, describing in reasonable detail the
nature of the transactions or obligations proposed to be supported thereby
(which shall be of the nature described in Section 2.02(a)(i)), the Maximum LC
Available Amount of such Letter of Credit, which shall be no less than five
thousand Dollars ($5,000)). Upon receipt of an Issuance Request, the
Administrative Agent shall promptly advise the Issuing Bank of the contents
thereof.

(c) Each Lender (other than the Issuing Bank) agrees that, upon the issuance of
any Letter of Credit hereunder, it shall automatically acquire a participation
in the Issuing Bank’s liability thereunder in an amount equal to such Lender’s
Commitment Percentage of such liability, and each Lender (other than the Issuing
Bank) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, its Commitment Percentage of the
Issuing Bank’s liability under each Letter of Credit.

 

51



--------------------------------------------------------------------------------

(d) Upon receipt from a beneficiary under a Letter of Credit of a demand for
payment thereunder, in proper form to accomplish a draw in accordance with the
terms thereof, the Issuing Bank (through the Administrative Agent) shall
promptly notify each other Lender and the Borrowers of the amount to be paid by
the Issuing Bank as a result of such demand and the date on which payment is to
be made by the Issuing Bank to such beneficiary in respect of such demand.
Immediately following such demand by a beneficiary of payment under a Letter of
Credit, the Administrative Agent shall give each Lender prompt notice of the
amount of the actual demand for payment, specifying such Lender’s Commitment
Percentage of the amount of such demand.

(e) Upon receipt of the notice described in Section 2.02(d), each Lender (other
than the Issuing Bank) shall pay, on the proposed funding date of a draw under
the Letter of Credit, the amount of such Lender’s Commitment Percentage of any
payment under the Letter of Credit by wire transfer of immediately available
funds to the Administrative Agent for the account of the Issuing Bank, not later
than 11:00 a.m. New York City time. Each Lender’s obligation to make such
payments to the Administrative Agent for the account of the Issuing Bank under
this Section 2.02(e), and the Issuing Bank’s right to receive the same, shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including (i) the failure of any other Lender to make its payment
under this Section 2.02(e), (ii) the financial condition of the Borrowers,
(iii) the existence of any Default or Event of Default or (iv) the termination
of any Commitments. Each such payment to the Issuing Bank shall be made without
any offset, abatement, withholding or reduction whatsoever.

(f) To the extent that any Lender fails to pay any amount required to be paid
pursuant to Section 2.02(e) on the date such amounts are due to be paid, such
Lender shall pay interest to the Issuing Bank (through the Administrative Agent)
on such amount from and including such due date to but excluding the date such
payment is made at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation plus (in either such case)
two percent (2%).

(g) Each drawing honored by the Issuing Bank under a Letter of Credit shall
reduce the Maximum LC Available Amount under such Letter of Credit by the amount
of such drawing.

(h) Notwithstanding anything herein to the contrary (including Section 8.02
(Conditions to All Borrowings and Issuances)), any payments by the Issuing Bank
under any Letter of Credit shall automatically be considered to be a Loan to the
Borrowers from the Issuing Bank and the other Lenders making payments to the
Issuing Bank in accordance with Section 2.02(e) in an amount equal to such
Issuing Bank’s and each such other Lenders’ Commitment Percentage of the amount
of the drawing on the Letter of Credit. All such Loans shall be repaid or
prepaid by the Borrowers in accordance with the provisions of Article III
(Repayments, Prepayments, Interest and Fees). Any such Loan shall initially be
made as a Base Rate Loan.

 

52



--------------------------------------------------------------------------------

(i) The issuance of each Letter of Credit shall be subject to, in addition to
the conditions precedent set forth in Section 8.02 (Conditions to All Borrowings
and Issuances), the conditions precedent that (i) such Letter of Credit shall be
in such form and contain such terms as shall be satisfactory to the Issuing Bank
consistent with its then-current practices and procedures with respect to
letters of credit of the same type; (ii) such Letter of Credit shall be issued
solely for the purposes set forth in Section 2.02(a)(i); (iii) the term of each
Letter of Credit shall expire no later than the scheduled Maturity Date, as may
be extended in accordance herewith; and (iv) the Borrower shall have executed
and delivered such other instruments and agreements relating to such Letter of
Credit as the Issuing Bank shall have reasonably requested consistent with its
then-current practices and procedures with letters of credit of the same type.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

Section 2.03 Notice of Borrowings. From time to time, but not more frequently
than four (4) times each calendar month, the Borrowers may propose a Borrowing
by delivering to the Administrative Agent a properly completed Borrowing Notice
not later than 11:00 a.m., New York City time, one (1) Business Day prior to the
proposed Borrowing Date (or such shorter period agreed by the Administrative
Agent). Each Borrowing Notice delivered pursuant to this Section 2.03 shall be
irrevocable and shall refer to this Agreement and specify (w) whether such
Borrowing is requested to be of Eurodollar Loans (in which case such Borrowing
Request must be delivered not later than 11:00 a.m., New York City time, three
(3) Business Days prior to the proposed Borrowing Date (or such shorter period
agreed by the Administrative Agent)) and/or Base Rate Loans, (x) the requested
Borrowing Date (which shall be a Business Day), (y) the amount of such requested
Borrowing and (z) the initial Interest Period for the Loans requested (in the
case of Eurodollar Loans). The Administrative Agent shall promptly advise the
Lenders of any Borrowing Notice given pursuant to this Section 2.03 and of each
Lender’s portion of the requested Borrowing.

Section 2.04 Borrowing of Loans. (a) Subject to Section 2.04(d), each Borrowing
shall consist of Loans made by the Lenders ratably in accordance with their
respective applicable Commitment Percentages and shall consist of Eurodollar
Loans or Base Rate Loans as the Borrower may request, pursuant to Section 2.03
(Notice of Borrowings); provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).

 

53



--------------------------------------------------------------------------------

(b) Subject to Section 4.04 (Obligation to Mitigate), each Lender may (without
relieving any Borrower of its obligation to repay a Loan in accordance with the
terms of this Agreement and the Notes) at its option fulfill its Commitment with
respect to any such Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan.

(c) Subject to Section 2.04(d) each Lender shall make a Loan in the amount of
its applicable Commitment Percentage of each Borrowing hereunder on the proposed
Borrowing Date by wire transfer of immediately available funds to the
Administrative Agent, not later than 11:00 a.m., New York City time, and the
Administrative Agent shall deposit the amounts so received (other than those
resulting from a draw on a Letter of Credit) into the Revenue Account, or as
otherwise specified in the relevant Borrowing Notice; provided, that if a
Borrowing does not occur on the proposed Borrowing Date because any condition
precedent to such requested Borrowing herein specified has not been met, the
Administrative Agent shall return the amounts so received to the respective
Lenders without interest.

(d) Unless the Administrative Agent shall have been notified by any Lender prior
to a proposed Borrowing Date that such Lender will not make available to the
Administrative Agent its portion of the Borrowing proposed to be made on such
date, the Administrative Agent may assume that such Lender has made such amounts
available to the Administrative Agent on such date and the Administrative Agent
in its sole discretion may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender and the
Administrative Agent has made such amount available to the Borrowers, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender and, if such Lender pays such amount (together with the
interest noted below), then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. If such Lender does not pay such corresponding
amount upon the Administrative Agent’s demand or within two (2) Business Days
from the date of such Borrowing, the Administrative Agent shall promptly notify
the Borrowers and the Borrowers shall repay such corresponding amount to the
Administrative Agent within two (2)Business Days of the Administrative Agent’s
written request. The Administrative Agent shall also be entitled to recover from
such Lender or the Borrowers, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrowers to the date such
corresponding amount is recovered by the Administrative Agent, at an interest
rate per annum equal to (i) in the

 

54



--------------------------------------------------------------------------------

case of a payment made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment made by the Borrowers, the Base Rate plus the Applicable Margin. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
commitment hereunder. Notwithstanding anything to the contrary in this Agreement
or any other Financing Document, the Administrative Agent may, subject to the
rights of the other Secured Parties under the Financing Documents and with prior
notice to the Borrowers, apply all funds and proceeds of Collateral available
for the payment of any Obligation to repay any amount owing by any Lender to the
Administrative Agent as a result of such Lender’s failure to fund its applicable
share of any Borrowing. A notice of the Administrative Agent to any Lender or
the Borrowers with respect to any amounts owing under this Section 2.04(d) shall
be conclusive, absent manifest error.

Section 2.05 Evidence of Indebtedness. (a) Each Loan made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business, including the
Register for the recordation of the Loans maintained by the Administrative Agent
in accordance with the provisions of Section 12.03(c) (Assignments). The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive evidence, absent manifest error, of the amount of the Loans made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(b) The Borrowers agree that in addition to such accounts or records referred to
in Section 2.05(a), the Loans made by each Lender may, if requested by the
Lenders, be evidenced in each case by a Note or Notes duly executed on behalf of
each Borrower, dated the Closing Date (or, if later, the date of any request
therefor by a Lender). Each such Note shall be payable to such Lender or its
registered assigns in a principal amount equal to such Lender’s Commitment. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Loan and payments with respect thereto.

Section 2.06 Termination or Reduction of Commitments. (a) Any unused Commitments
shall be terminated upon the occurrence of an Event of Default if required
pursuant to Section 10.02 (Action upon Event of Default) in accordance with the
terms thereof.

 

55



--------------------------------------------------------------------------------

(b) On the Maturity Date, any Commitments (other than the obligations to
participate in the Issuing Bank’s liability under any outstanding Letter of
Credit pursuant to Section 2.02(c) (Letters of Credit)) shall be automatically
and permanently terminated in full and the Borrower shall be required either
(i) to cash collateralize all outstanding Letters of Credit by posting an amount
in cash equal to, or (ii) to provide a letter of credit in form and substance
satisfactory to the Issuing Bank and the Required Lenders from a bank
satisfactory to the Required Lenders with respect to, the aggregate Maximum LC
Available Amounts under all issued and outstanding Letters of Credit.

(c) The Aggregate Commitment shall be automatically reduced to the extent of,
and in the amount of, any prepayment of the Loans pursuant to Sections 3.08
(Mandatory Prepayment).

Section 2.07 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Loan (in each case, a
“Defaulted Loan”), then (i) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be a Non-Voting Lender; and
(ii) to the extent permitted by applicable law, during any Default Period and
until such time as the Default Excess with respect to such Defaulting Lender
shall have been reduced to zero, (A) any voluntary prepayment of the Loans shall
be applied to the outstanding Loans of other Lenders as if such Defaulting
Lender had no Loans outstanding, (B) any mandatory prepayment of the Loans shall
be applied to the Loans of other Lenders as if such Defaulting Lender had no
Loans outstanding, (C) such Defaulting Lender shall not be entitled to receive
any Commitment Fee or Letter of Credit Availability Fee pursuant to Section 3.12
(Fees) with respect to such Defaulting Lender’s Commitment; and (D) availability
of Loans pursuant to Section 2.01(a) (Loans) and Letters of Credit pursuant to
Section 2.02(a) (Letters of Credit) shall, as at any date of determination, be
calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender. No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.07,
performance by the Borrowers of their obligations hereunder and the other
Financing Documents shall not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.07. The rights and
remedies against a Defaulting Lender under this Section 2.07 are in addition to
other rights and remedies which the Borrowers may have against such Defaulting
Lender with respect to any Funding Default and which the Administrative Agent or
any Lender may have against such Defaulting Lender with respect to any Funding
Default.

 

56



--------------------------------------------------------------------------------

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.01 Repayment of Borrowings. The Borrowers unconditionally and
irrevocably promise to pay in full to the Administrative Agent for the ratable
account of each Lender the aggregate outstanding principal amount of the Loans
on the Maturity Date.

Section 3.02 Interest Payment Dates. (a) Interest accrued on each Loan shall be
payable, without duplication:

 

  (i) on the Maturity Date;

 

  (ii) on each Interest Payment Date for such Loan; and

 

  (iii) on any date when such Loan is prepaid hereunder to the extent set forth
in Section 3.09(b)(Application of Prepayments; General Prepayment Provisions).

(b) Interest accrued on the Loans or other monetary Obligations after the date
such amount is due and payable (whether on the Maturity Date, any Interest
Payment Date, upon acceleration or otherwise) shall be payable upon demand.

Section 3.03 Interest Rates. (a) Pursuant to each properly delivered Borrowing
Notice and Interest Period Notice, (i) each Eurodollar Loan shall accrue
interest at a rate per annum during each Interest Period applicable thereto
equal to the sum of the Eurodollar Rate for such Interest Period plus the
Applicable Margin and (ii) each Base Rate Loan shall accrue interest at a rate
per annum equal to the sum of the Base Rate plus the Applicable Margin.

(b) On or before 11:00 a.m., New York City time, at least five (5) Business Days
prior to the end of each Interest Period for each Eurodollar Loan, and from time
to time upon not fewer than five (5) Business Days’ prior notice for any Base
Rate Loans, the Borrowers may deliver to the Administrative Agent an Interest
Period Notice setting forth the Borrowers’ election (i) to continue any such
Eurodollar Loan as (or convert any such Base Rate Loan to) a Eurodollar Loan or
(ii) to convert any such Eurodollar Loan to a Base Rate Loan at the end of the
then-current Interest Period; provided that if a Default or Event of Default has
occurred and is continuing, all Eurodollar Loans shall automatically convert
into Base Rate Loans at the end of the then-current Interest Periods. Upon the
waiver or cure of such Default or Event of Default, the

 

57



--------------------------------------------------------------------------------

Borrowers shall have the option to continue such Loans as Base Rate Loans and/or
to convert such Loans to Eurodollar Loans (by delivery of an Interest Period
Notice), subject to the notice periods set forth above. Notwithstanding anything
to the contrary, any portion of the Loans maturing in less than one month may
not be continued as, or converted to, Eurodollar Loans and will automatically
convert to Base Rate Loans at the end of the then-current Interest Period.

(c) If the Borrowers fail to deliver an Interest Period Notice in accordance
with Section 3.03(b) (i) with respect to any Eurodollar Loan, such Eurodollar
Loan shall automatically continue as a Eurodollar Loan or (ii) with respect to
any Base Rate Loan, such Base Rate Loan shall automatically continue as a Base
Rate Loan.

(d) All Eurodollar Loans shall bear interest from and including the first day of
the applicable Interest Period to (and including) the last day of such Interest
Period at the interest rate determined as applicable to such Eurodollar Loan.

(e) Notwithstanding anything to the contrary, the Borrowers shall have, in the
aggregate, no more than four (4) separate Eurodollar Loans outstanding at any
one time. For purposes of the foregoing, (i) Eurodollar Loans having Interest
Periods starting on different dates shall be considered separate Eurodollar
Loans, and (ii) Eurodollar Loans having Interest Periods starting on the same
date shall be considered a single Eurodollar Loan.

(f) All Base Rate Loans shall bear interest from and including the date when
borrowed (or the day on which Eurodollar Loans are converted to Base Rate Loans
under Section 3.03(b) or under Article IV (Eurodollar Rate and Tax Provisions))
to (and excluding) the date when repaid (or the day on which Base Rate Loans are
converted to Eurodollar Loans pursuant to the terms hereof) at the interest rate
determined as applicable to such Base Rate Loan.

Section 3.04 Default Interest Rates. (a) If all or a portion of (i) the
principal amount of any Loan is not paid when due (whether on the Maturity Date,
by acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate that would otherwise be applicable thereto plus 2%
or (ii) any Obligation (other than principal on the Loans) is not paid when due
(whether on the Maturity Date, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans plus 2%, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(after as well as before judgment).

 

58



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of any Event of Default
(other than an Event of Default under Section 10.01(o) (Events of Default -
Nonpayment), for which provision is made in Section 3.04(a)), the Borrowers
shall pay, in addition to the interest then payable on any Loan, additional
interest (before as well as after judgment) on the Loans at two percent (2%) per
annum (the rate in effect plus such two percent (2%) per annum, the “Default
Rate”) until such Event of Default is cured or waived.

Section 3.05 Interest Rate Determination. The Administrative Agent shall
determine the interest rate applicable to the Loans and shall give prompt notice
to the Borrowers and the Lenders of such determination, and its determination
thereof shall be conclusive in the absence of manifest error.

Section 3.06 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans when the Base Rate is determined by WestLB’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All computations of interest for Eurodollar Loans and for
Base Rate Loans when the Base Rate is determined by the Federal Funds Effective
Rate shall be made on the basis of a 360-day year and actual days elapsed, as
pro-rated for any partial month, as applicable.

(b) Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one (1) day.

(c) Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 3.07 Optional Prepayment. (a) The Borrowers shall have the right at any
time, and from time to time, to prepay the Loans and/or cash collateralize the
outstanding Letters of Credit, in whole or in part, upon not fewer than five
(5) Business Days’ prior written notice to the Administrative Agent, in each
case by payments to the Administrative Agents for application in accordance with
Section 3.09 (Application of Prepayments; General Prepayment Provisions).

(b) Each notice of prepayment and/or cash collateralization given by the
Borrowers under this Section 3.07 shall specify the date of prepayment and/or
cash collateralization and the portion of the principal amount of the Loans to
be prepaid and/or the portion of the Maximum LC Available Amounts of outstanding
Letters of Credit to be cash collateralized.

 

59



--------------------------------------------------------------------------------

Section 3.08 Mandatory Prepayment. The Borrowers shall be required to prepay the
Loans and/or cash collateralize the Letters of Credit as follows, in each case
by payments to the Administrative Agents for application in accordance with
Section 3.09 (Application of Prepayments; General Prepayment Provisions):

(a) within five (5) Business Days of receipt by the Borrowers of Insurance
Proceeds in an aggregate amount greater than five hundred thousand Dollars
($500,000) arising from any one claim or any series of claims relating to the
same occurrence with respect to any Plant, in the entire amount of such
Insurance Proceeds;

(b) within five (5) Business Days of receipt by any Borrower of any Condemnation
Proceeds, in the entire amount of such Condemnation Proceeds;

(c) within five (5) Business Days of receipt by any Borrower of Project Document
Termination Payments, in the entire amount of such Project Document Termination
Payments;

(d) within five (5) Business Days of receipt by any Borrower of Net Cash
Proceeds (not constituting Insurance Proceeds or Condemnation Proceeds) of any
Disposition(s) (including a sale of all or substantially all of the assets of
the Borrowers) that are not used for replacement in accordance with
Section 9.02(f)(i) (Negative Covenants - Asset Dispositions) and are in an
aggregate amount greater than one hundred thousand Dollars ($100,000) arising
from any one or multiple Disposition, in the entire amount of such Net Cash
Proceeds; and

(e) within one (1) Business Day of receipt of the Net Cash Proceeds derived from
the following incurrence, if at any time prior to the repayment in full of all
Obligations, including subsequent to the confirmation of any reorganization
plan, any of the Borrowers, any trustee, any examiner with enlarged powers or
any responsible officer subsequently appointed, shall incur Indebtedness
pursuant to section 364(b), 364(c) or 364(d) of the Bankruptcy Code in violation
of the terms of the Final Order or this Agreement.

Section 3.09 Application of Prepayments; General Prepayment Provisions.
(a) Amounts prepaid and/or cash collateralized under Section 3.07 (Optional
Prepayment) or Section 3.08 (Mandatory Prepayment) shall be applied:

 

  (i) first, to the payment of all costs, fees, expenses and indemnities then
due and payable to the Agents and the Lenders, including fees and expenses of
attorneys, accountants, consultants, financial advisers and other advisers
(including the Consultants) reimbursable hereunder;

 

60



--------------------------------------------------------------------------------

  (ii) second, to the payment of all accrued and unpaid interest then due and
payable on the Loans, pro rata among the Lenders in proportion to their
respective principal amounts of outstanding Loans;

 

  (iii) third, to the payment of the principal amount of the Loans, pro rata
among the Lenders in proportion to their respective principal amounts of
outstanding Loans (except as otherwise provided in Section 2.07 (Defaulting
Lenders) with respect to any Defaulting Lender, in the event that amounts
available are insufficient to repay all Lenders in full);

 

  (iv) fourth, to cash collateralize the Maximum LC Available Amounts under all
Letters of Credit then outstanding by deposit into an account designated by the
Issuing Bank of such cash collateral to secure the repayment of any Loans that
may result from a draw on any such Letter of Credit;

 

  (v) fifth, if all outstanding Loans have been paid in full and all Letters of
Credit have been cash collateralized in full, to pay any other Obligations until
paid in full; and

 

  (vi) sixth, to the Borrowers (or to such other Persons as are entitled thereto
under applicable Law).

(b) All prepayments under Section 3.07 (Optional Prepayment) and Section 3.08
(Mandatory Prepayment) shall be made by the Borrowers to the Administrative
Agent for the account of the Lenders and shall be accompanied by accrued
interest on the principal amount being prepaid to but excluding the date of
payment and by any additional amounts required to be paid under Section 4.05
(Funding Losses).

(c) Amounts prepaid pursuant to Section 3.08 (Mandatory Prepayment) may not be
reborrowed.

(d) Any prepayment of Loans shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurodollar Loans, in each case in a
manner which minimizes the amount of any payments required to be made by the
Borrowers pursuant to Section 4.05 (Funding Losses).

 

61



--------------------------------------------------------------------------------

(e) The Administrative Agent shall not be liable for any application of amounts
made by it in good faith (absent gross negligence or willful misconduct of the
Administrative Agent) and, if any such good faith application is subsequently
determined to have been made in error (absent gross negligence or willful
misconduct of the Administrative Agent), the sole recourse of any Lender or
other Person to whom such amount should have been paid shall be to recover the
amount from the Person that actually received it (and, if such amount was
received by any other Lender, such Lender hereby agrees to return it).

Section 3.10 Time and Place of Payments. (a) The Borrowers shall make each
payment (including any payment of principal of or interest on any Loan or any
Fees or other Obligations) hereunder and under any other Financing Document
without setoff, deduction or counterclaim not later than 11:00 a.m. New York
City time on the date when due in Dollars in immediately available funds to the
Administrative Agent at the following account: JPMorgan Chase Bank - NY, Acct.
#920-1-060663, for the Account of WestLB AG-NY Branch, ABA #021-000-021, Ref:
ASA OpCO, Attention: Andrea Bailey, or at such other office or account as may
from time to time be specified by the Administrative Agent to the Borrowers.
Funds received after 11:00 a.m. New York City time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day.

(b) The Administrative Agent shall promptly remit in immediately available funds
to each Secured Party its share, if any, of any payments received by the
Administrative Agent for the account of such Secured Party.

(c) Whenever any payment (including any payment of principal of or interest on
any Loan or any Fees or other Obligations) hereunder or under any other
Financing Document shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment shall (except as otherwise required by the
proviso to the definition of “Interest Period” with respect to Eurodollar Loans)
be made on the immediately succeeding Business Day, and such increase of time
shall in such case be included in the computation of interest or Fees, if
applicable.

Section 3.11 Borrowings and Payments Generally. (a) Unless the Administrative
Agent has received notice from the Borrowers prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance with this Agreement and may, in reliance upon such assumption,
distribute to the Lenders the amount due. If the Borrowers have not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest

 

62



--------------------------------------------------------------------------------

thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of (i) the Federal Funds Effective Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender with respect to
any amount owing under this Section 3.11(a) shall be conclusive, absent manifest
error.

(b) Nothing herein shall be deemed to obligate any Lender to obtain funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain funds for any Loan in any
particular place or manner.

(c) The Borrowers hereby authorize each Lender, if and to the extent payment
owed to such Lender is not made when due under this Agreement or under the Notes
held by such Lender, to charge from time to time against any or all of any
Borrower’s accounts with such Lender any amount so due.

Section 3.12 Fees. (a) From and including the date hereof until the Maturity
Date, the Borrowers agree to pay to the Administrative Agent, for the account of
the Lenders, on the last Business Day of each month, a commitment fee (a
“Commitment Fee”) equal to two percent (2%) per annum on the average daily
amount by which the Aggregate Commitment exceeds the sum of (x) the outstanding
amount of Loans plus (y) the aggregate Maximum LC Available Amount of all
outstanding Letters of Credit, in each case, during the calendar month or
portion thereof then ended. All Commitment Fees shall be computed on the basis
of the actual number of days elapsed in a year of 365 or 366 days.

(b) Upon the issuance of each Letter of Credit pursuant to Section 2.02 (Letters
of Credit) and until the termination, cancellation or expiration of such Letter
of Credit, the Borrowers agree to pay to the Administrative Agent, on the last
Business Day of each month and on the date on which such Letter of Credit
expires, is cancelled or terminates, (i) for the account of the Issuing Bank, a
fronting fee (the “Letter of Credit Fronting Fee”) equal to an amount calculated
at a rate per annum equal to one percent (1%) of the average daily Maximum LC
Available Amount under such Letter of Credit during the calendar month or
portion thereof then ended, and (ii) for the account of the Lenders, an
availability fee (the “Letter of Credit Availability Fee”) equal to an amount
calculated at a rate per annum on the average daily Maximum LC Available Amount
under such Letter of Credit during the calendar month or portion thereof then
ended equal to four percent (4%). All Letter of Credit Availability Fees and
Letter of Credit Fronting Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days, as pro-rated for any partial
month, as applicable.

 

63



--------------------------------------------------------------------------------

(c) On or before the Closing Date, the Borrowers shall pay to WestLB for its own
account a structuring fee (the “Structuring Fee”) in an amount equal to one half
of one percent (0.5%) of the Aggregate Commitment.

(d) On or before the Closing Date, the Borrowers shall pay to the Administrative
Agent, for the account of Lenders with commitments as of the date of the Interim
Order, an underwriting fee (the “Underwriting Fee”) of one half of one percent
(0.5%) of the Aggregate Commitment.

(e) On or before the Closing Date, the Borrowers shall pay to the Administrative
Agent, for the account of Lenders, a facility fee (the “Facility Fee”) in an
amount equal to two percent (2%) of the Aggregate Commitment.

(f) Each Borrower agrees to pay to the Administrative Agent for the account of
WestLB, the Lenders and the Agents, additional fees in the amounts and at the
times from time and time agreed to by the Borrowers and the Agents, including
pursuant to the Fee Letter.

(g) All Fees shall be paid on the dates due, in immediately available funds.
Once paid, none of the Fees shall be refundable under any circumstances.

Section 3.13 Pro Rata Treatment. (a) Except as otherwise expressly provided
herein (including Section 4.01 (Eurodollar Rate Lending Unlawful) and, with
respect to reduction of Commitments, Section 2.07 (Defaulting Lender) with
respect to any Defaulting Lender), each Funding of Loans and each reduction of
Commitments shall be allocated by the Administrative Agent pro rata among the
Lenders in accordance with their respective Commitment Percentages.

(b) Except as required under Article IV (Eurodollar Rate and Tax Provisions),
and, with respect to any Defaulting Lender, Section 2.07 (Defaulting Lenders),
(i) each payment or prepayment of principal of the Loans shall be allocated by
the Administrative Agent pro rata among the Lenders in accordance with the
respective principal amounts of their outstanding Loans, (ii) each payment of
interest on the Loans shall be allocated by the Administrative Agent pro rata
among the Lenders in accordance with the respective interest amounts outstanding
on their outstanding Loans, and (iii) each payment of fees on the Commitments
and/or the Letters of Credit (other than the Letter of Credit Fronting Fee)
shall be allocated by the Administrative Agent pro rata among the Lenders in
accordance with their respective Commitment Percentages.

(c) Each Lender agrees that in computing such Lender’s portion of any Borrowing
to be made hereunder, the Administrative Agent may, in its discretion, round
each Lender’s percentage of such Borrowing to the next higher or lower whole
Dollar amount.

 

64



--------------------------------------------------------------------------------

Section 3.14 Sharing of Payments. (a) If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Article IV (Eurodollar Rate and Tax Provisions)) in excess of its pro rata share
of payments then or therewith obtained by all Lenders holding Loans of such
type, such Lender shall purchase from the other Lenders such participations in
Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Lender, the purchase shall be
rescinded and each Lender that has sold a participation to the purchasing Lender
shall repay to the purchasing Lender the purchase price to the ratable extent of
such recovery together with an amount equal to such selling Lender’s ratable
share (according to the proportion of (x) the amount of such selling Lender’s
required repayment to the purchasing Lender to (y) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 3.14 may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to Section 12.15 (Rights
of Setoff)) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrowers in the amount of such participation.

(b) If under any applicable bankruptcy, insolvency or other similar law, any
Lender receives a secured claim in lieu of a setoff to which this Section 3.14
applies, such Lender shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this Section 3.14 to share in the benefits of any
recovery on such secured claim.

ARTICLE IV

EURODOLLAR RATE AND TAX PROVISIONS

Section 4.01 Eurodollar Rate Lending Unlawful. (a) If any Lender reasonably
determines (which determination shall, upon notice thereof to the Borrowers and
the Administrative Agent, be conclusive and binding on the Borrowers absent
manifest error) that the introduction of or any change in or in the
interpretation of any Law makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender to make,
maintain or fund any Loan as a Eurodollar Loan, the obligations of such Lender
to make, maintain or fund any Loan as a Eurodollar Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the

 

65



--------------------------------------------------------------------------------

Administrative Agent that the circumstances causing such suspension no longer
exist, and all Eurodollar Loans of such Lender shall automatically convert into
Base Rate Loans at the end of the then-current Interest Periods with respect
thereto or sooner, if required by such Law or assertion. Upon any such
conversion the Borrowers shall pay any accrued interest on the amount so
converted and, if such conversion occurs on a day other than the last day of the
then-current Interest Period for such affected Eurodollar Loans, such Lender
shall be entitled to make a request for, and the Borrowers shall pay,
compensation for breakage costs under Section 4.05 (Funding Losses).

(b) If such Lender notifies the Borrowers that the circumstances giving rise to
the suspension described in Section 4.01(a) no longer apply, the Borrowers may
elect (by delivering an Interest Period Notice) to convert the principal amount
of any such Base Rate Loan to a Eurodollar Loan in accordance with this
Agreement.

(c) Each Lender shall be entitled to fund and maintain all or any part of a Loan
in any manner it deems fit, it being understood, however, that for the purposes
of this Agreement all determinations hereunder shall be made as if such Lender
had actually funded and maintained amounts bearing interest at a Eurodollar Rate
through the purchase of deposits having a maturity corresponding to the
applicable Interest Periods and bearing an interest rate equal to the
appropriate Eurodollar Rate for such Interest Periods.

Section 4.02 Inability to Determine Eurodollar Rates. (a) In the event, and on
each occasion, that on or before the day that is three (3) Business Days prior
to the commencement of any Interest Period for any Eurodollar Loan, the
Administrative Agent shall have determined in good faith that (i) Dollar
deposits in the amount of such Loan and with an Interest Period similar to such
Interest Period are not generally available in the London interbank market, or
(ii) the rate at which such Dollar deposits are being offered will not
adequately and fairly reflect the cost to any Lender of making, maintaining or
funding the principal amount of such Loan during such Interest Period, or
(iii) adequate and reasonable means do not exist for ascertaining LIBOR, the
Administrative Agent shall forthwith notify the Borrowers and the Lenders of
such determination, whereupon each such Eurodollar Loan will automatically, on
the last day of the then-existing Interest Period for such Eurodollar Loan,
convert into a Base Rate Loan. In the event of any such determination pursuant
to Section 4.02(a)(i) or (iii), any Borrowing Notice delivered by the Borrowers
shall be deemed to be a request for a Base Rate Loan until the Administrative
Agent determines that the circumstances giving rise to such notice no longer
exist. In the event of any determination pursuant to Section 4.02(a)(ii), each
affected Lender may, and is hereby authorized by the Borrowers to, fund its
portion of the Loans as a Base Rate Loan. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.

 

66



--------------------------------------------------------------------------------

(b) Upon the Administrative Agent’s determination that the condition that was
the subject of a notice under Section 4.02(a) has ceased, Administrative Agent
shall forthwith notify the Borrower and the Lenders of such determination,
whereupon the Borrowers may elect (by delivering an Interest Period Notice) to
convert any such Base Rate Loan to a Eurodollar Loan in accordance with this
Agreement.

Section 4.03 Increased Eurodollar Loan Costs. If after the date hereof, the
adoption of any applicable Law or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Eurodollar Office) with any request or directive (whether or not having
the force of law) of any Governmental Authority would increase the cost to such
Lender of, or result in any reduction in the amount of any sum receivable by
such Lender (whether of principal, interest or any other amount) in respect of,
making, maintaining or funding (or of its obligation to make, maintain or fund)
the Loans as Eurodollar Loans, then the Borrowers agree to pay to the
Administrative Agent for the account of such Lender the amount of any such
increase or reduction. Such Lender shall promptly notify the Administrative
Agent and the Borrowers in writing of the occurrence of any such event, such
notice to state in reasonable detail the reasons (including the basis for
determination) therefor and the additional amount required to compensate fully
such Lender for such increased cost or reduced amount. Such additional amounts
shall be payable by the Borrowers directly to such Lender within five (5)
Business Days of delivery of such notice, and such notice shall be binding on
the Borrowers absent manifest error.

Section 4.04 Obligation to Mitigate. (a) Each Lender agrees after it becomes
aware of the occurrence of an event that would entitle it to give notice
pursuant to Section 4.01 (Eurodollar Rate Lending Unlawful), 4.03 (Increased
Eurodollar Loan Costs), or 4.06 (Increased Capital Costs) or to receive
additional amounts pursuant to Section 4.07 (Taxes), such Lender shall use
reasonable efforts to make, fund or maintain its affected Loan through another
lending office (i) if as a result thereof the increased costs would be avoided
or materially reduced or the illegality would thereby cease to exist and
(ii) if, in the opinion of such Lender, the making, funding or maintaining of
such Loan through such other lending office would not be disadvantageous to such
Lender, contrary to such Lender’s normal banking practices or violate any
applicable Law.

(b) No change by a Lender in its Domestic Office or Eurodollar Office made for
such Lender’s convenience shall result in any increased cost to the Borrowers.

 

67



--------------------------------------------------------------------------------

(c) If any Lender demands compensation pursuant to Section 4.03 (Increased
Eurodollar Loan Costs) or 4.06 (Increased Capital Costs) with respect to any
Eurodollar Loan, the Borrowers may, at any time upon at least five (5) Business
Day’s prior notice to such Lender through the Administrative Agent, elect to
convert such Loan into a Base Rate Loan. Thereafter, unless and until such
Lender notifies the Borrowers that the circumstances giving rise to such notice
no longer apply, all such Eurodollar Loans by such Lender shall bear interest as
Base Rate Loans. If such Lender notifies the Borrowers that the circumstances
giving rise to such notice no longer apply, the Borrowers may elect (by
delivering an Interest Period Notice) to convert the principal amount of each
such Base Rate Loan to a Eurodollar Loan in accordance with this Agreement.

Section 4.05 Funding Losses. In the event that any Lender incurs any loss or
expense (including any loss or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as a
Eurodollar Loan, and any customary administrative fees charged by such Lender in
connection with the foregoing) as a result of (a) any conversion or repayment or
prepayment of the principal amount of any Loans on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Section 3.07 (Optional Prepayment), 3.08 (Mandatory Prepayment), 4.01(a)
Eurodollar Rate Lending Unlawful) or otherwise, or (b) the Borrowers failing to
make a Borrowing in accordance with any Borrowing Notice; then, upon the written
notice (including the basis for determination) of such Lender to the Borrowers
(with a copy to the Administrative Agent), the Borrowers shall, within five
(5) Business Days of receipt thereof, pay to the Administrative Agent for the
account of such Lender such amount as will (in the reasonable determination of
such Lender) reimburse such Lender for such loss or expense. Such written notice
shall be binding on the Borrowers absent manifest error.

Section 4.06 Increased Capital Costs. If after the date hereof any change in, or
the introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any applicable Law or guideline, or request (whether or not having
the force of law) of any Governmental Authority affects the amount of capital
required to be maintained by any Lender, and such Lender reasonably determines
that the rate of return on its capital as a consequence of its Loan is reduced
to a level below that which such Lender could have achieved but for the
occurrence of any such circumstance then, in any such case upon notice from time
to time by such Lender to the Borrowers, the Borrowers shall pay within five
(5) Business Days after such demand directly to such Lender additional amounts
sufficient to compensate such Lender for such reduction in rate of return. A
statement of such Lender as to any such additional amount or amounts (including
the basis for determination) shall be binding on the Borrowers absent manifest
error.

 

68



--------------------------------------------------------------------------------

Section 4.07 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligations shall be made free and clear of, and without deduction for, any
Indemnified Taxes; provided that if any Borrower shall be required to deduct any
Indemnified Taxes from any such payment, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.07) the
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrowers shall
make such deductions and (iii) the Borrowers shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable Law.

(b) Payment of Other Taxes by the Borrowers. In addition, the Borrowers shall
timely pay any Indemnified Taxes arising from any payment made under any
Financing Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Financing Document and not collected by
withholding at the source as contemplated by Section 4.07(a) to the relevant
Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify each Agent
and each Lender, within five (5) Business Days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 4.07) paid by such Agent or Lender, as the case may be, and any
penalties, interest, additions to tax and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability (including the basis
of determination) delivered to the Borrowers by a Lender or Agent, as the case
may be, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Forms. The Administrative Agent and each Lender (including any Person to
which any Lender transfers its interests in this Agreement as provided under
Section 12.03 (Assignments)) that is not a United States Person (a
“Non-U.S. Lender”) shall deliver to the Borrowers and the Administrative Agent,
as applicable, two (2) copies

 

69



--------------------------------------------------------------------------------

of U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN and/or Form W 8IMY
(with any required supporting documentation and any other certificate or
statements required for exemption from, or reduction of, U.S. federal
withholding tax), or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments of interest by the Borrowers under the Financing Documents if such
Lender is legally entitled to so claim, together with, in the case of a Non-U.S.
Lender that is relying on an exemption pursuant to Section 871(h) or 881(c) of
the Code, a certificate substantially in the form of Exhibit H certifying that
such Lender is not a bank described in Section 881(c)(3)(A) of the Code. The
Administrative Agent and each Lender (including any Person to which any Lender
transfers its interests in this Agreement as provided under Section 12.03
(Assignments)) that is a United States Person shall deliver, to the extent
required by the Treasury Regulations promulgated under section 1441 of the Code,
to the Borrowers and the Administrative Agent two (2) copies of U.S. Internal
revenue Service Form W-9 or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Lender. Such forms shall
be delivered by the Administrative Agent and each Lender on or before the date
it becomes a party to this Agreement. In addition, the Administrative Agent and
each Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender and upon the
respective Lender or Administrative Agent becoming aware (or being notified by
the Borrowers) of a change in circumstances requiring a new or updated form.
Each Lender shall promptly notify the Borrowers and the Administrative Agent at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrowers (or any other form of
certification adopted by U.S. taxing authorities for such purpose). The
Borrowers shall not be obligated to pay any additional amounts in respect of
U.S. federal income taxes pursuant to this Section 4.07 (or make an
indemnification payment pursuant to this Section 4.07) to any Lender or the
Administrative Agent (or any other Person to which any Lender transfers its
interests in this Agreement as provided under Section 12.03 (Assignments)) if
the obligation to pay such additional amounts (or such indemnification) would
not have arisen but for a failure by such Lender to comply with this
Section 4.07(e).

Section 4.08 Replacement of Lender. The Borrowers shall be permitted to replace
(with one or more replacement Lenders) any Lender that requests reimbursement
for, or is otherwise entitled to, amounts owing pursuant to Section 4.03
(Increased Eurodollar Loan Costs), Section 4.06 (Increased Capital Costs) or
Section 4.07(a) (Taxes - Payments Free of Taxes); provided, that (i) such
replacement does not conflict with any Law or any determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to any
Borrower or such Lender or to which any Borrower or such Lender or any of their
respective property is subject, (ii) no

 

70



--------------------------------------------------------------------------------

Default or Event of Default shall have occurred and be continuing at the time of
such replacement, (iii) prior to any such replacement, the Lender to be replaced
shall have taken no action under Section 4.04 (Obligation To Mitigate) so as to
eliminate the need for payment of amounts owing pursuant to Section 4.03
(Increased Eurodollar Loan Costs), Section 4.06 (Increased Capital Costs) or
Section 4.07(a) (Taxes - Payments Free of Taxes), (iv) the replacement Lender
shall purchase, at par, the Loans and all other amounts owing to such replaced
Lender prior to the date of replacement, (v) the Borrowers shall be liable to
such replaced Lender under Section 4.05 (Funding Losses) if any Eurodollar Loan
owing to such replaced Lender is be prepaid (or purchased) other than on the
last day of the Interest Period relating thereto, (vi) the replacement Lender is
an Eligible Assignee, (vii) such replacement is made in accordance with the
provisions of Section 12.03(b) (Assignments) (provided, that the Borrowers shall
be obligated to pay the registration and processing fee), (viii) until such time
as such replacement is consummated, the Borrowers shall pay all additional
amounts (if any) required pursuant to Section 4.03 (Increased Eurodollar Loan
Costs), Section 4.06 (Increased Capital Costs) or Section 4.07(a) (Taxes -
Payments Free of Taxes), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrowers, any Agent or any
other Lender may have against the replaced Lender.

ARTICLE V

SECURITY

Section 5.01 Granting Clause for Borrower Collateral. In order to supplement the
Orders without in any way diminishing or limiting the effect of the Orders or
the security interest, pledge and lien granted thereunder, to secure the timely
payment in full when due (whether at stated maturity, upon acceleration or
optional or mandatory prepayment) in cash and performance in full of the
Obligations, each Borrower does hereby collaterally assign, grant and pledge to
the Collateral Agent, for the benefit of Collateral Agent and each other Secured
Party, all the estate, right, title and interest of such Borrower in, to and
under all assets of such Borrower, whether now owned or hereafter existing or
acquired, and howsoever its interest therein may arise or appear (whether by
ownership, security interest, Lien, claim or otherwise), including all the
estate, right, title and interest of such Borrower in, to and under the
following (collectively, the “Borrower Collateral”):

(a) all Albion Deed of Trust Property (as defined in Albion Deed of Trust);

(b) all Bloomingburg Mortgaged Property (as defined in the Bloomingburg
Mortgage);

 

71



--------------------------------------------------------------------------------

(c) all Linden Mortgaged Property (as defined in the Linden Mortgage);

(d) any and all of ASA Holdings’s right(s), title(s) and interest(s), whether
now owned or hereafter existing or acquired, in each Borrower, and all of the
Equity Interests of each Borrower related thereto, whether or not evidenced or
represented by any certificated security or other instrument, (the “ASA
Holdings-Pledged Equity Interests”), including (x) 100% of the membership
interests of ASA ALBION, LLC, represented by Certificate No. 1, (y) 100% of the
membership interests of ASA BLOOMINGBURG, LLC, represented by Certificate No. 1
and (z) 100% of the membership interests of ASA LINDEN, LLC, represented by
Certificate No. 1, and ASA Holdings’s share of:

 

  (i) all rights to receive income, gain, profit, dividends and other
distributions allocated or distributed to ASA Holdings in respect of or in
exchange for all or any portion of the ASA Holdings-Pledged Equity Interests;

 

  (ii) all of ASA Holdings’s capital or ownership interest or other Equity
Interest, including capital accounts, in each Borrower;

 

  (iii) all of ASA Holdings’s voting rights in or rights to control or direct
the affairs of each Borrower;

 

  (iv) all other rights, title and interest in or to each Borrower derived from
the ASA Holdings-Pledged Equity Interests;

 

  (v) all indebtedness or other obligations of each Borrower owed to ASA
Holdings;

 

  (vi) all claims of ASA Holdings for damages arising out of, or for any breach
or default relating to, the ASA Holdings-Pledged Equity Interests;

 

  (vii) all securities, notes, certificates and other instruments representing
or evidencing any of the foregoing rights and interests or the ownership thereof
and any interest of ASA Holdings reflected in the books of any financial
intermediary pertaining to such rights and interests;

 

72



--------------------------------------------------------------------------------

  (viii) all distributions, non-cash dividends, cash, options, warrants, stock
splits, reclassifications, rights, instruments or other investment property and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such rights and
interests; and

 

  (ix) all security entitlements of ASA Holdings in any and all of the
foregoing; and

(e) all contracts, agreements and documents (individually, an “Assigned
Agreement” and collectively, the “Assigned Agreements”), including the following
contracts, agreements and documents, as amended, amended and restated,
supplemented or otherwise modified from time to time, and all of such Borrower’s
rights thereunder:

 

  (i) all Project Documents;

 

  (ii) all other agreements, including vendor warranties and guaranties, running
to such Borrower or assigned to such Borrower, relating to the leasing, use,
maintenance, improvement, operation or acquisition of any Plant, the Project or
any part thereof, or transport of material, equipment and other parts of the
Project or any part thereof;

 

  (iii) any lease or sublease agreements or easement agreements relating any
Plant, the Project or any part thereof or any ancillary facilities, to which
such Borrower may be or become a party;

 

  (iv) each Additional Material Project Document, Additional Project Document,
other Project Document and any other agreements to which such Borrower may be or
become a party relating to the leasing, use, maintenance, improvement or
operation of any Plant, the Project or any part thereof to which such Borrower
is or may become a party; and

 

  (v) any replacement agreement for any of such agreements;

(f) to the extent permitted by Law and the terms of such Governmental Approvals,
all of such Borrower’s Governmental Approvals;

 

73



--------------------------------------------------------------------------------

(g) the insurance policies maintained by such Borrower, including any such
policies insuring against loss of revenues by reason of interruption of the
operation of the Project and all proceeds and other amounts payable to such
Borrower thereunder, and all eminent domain proceeds;

(h) all rents, profits, income, royalties and revenues derived in any other
manner by such Borrower as a result of its leasing or ownership of any Plant,
the Project or any part thereof and the use or operation of any Plant, the
Project or any part thereof, including all Cash Flow;

(i) all other personal property and fixtures, wherever located and whenever
acquired, whether or not of a type that may be subject to a security interest
under the UCC, including all machinery, tools, engines, appliances, mechanical
and electrical systems, wells, elevators, lighting, alarm systems, fire control
systems, furnishings, furniture, service equipment, motor vehicles, building or
maintenance equipment, building or maintenance materials, supplies, goods and
property covered by any warehouse receipts or bills of lading or other such
documents, spare parts, maps, plans, specifications, architectural, engineering,
construction or shop drawings, manuals or similar documents, copyrights,
patents, trademarks, trade names and other intellectual property of any kind,
and all good will associated with the foregoing, and any replacements, renewals
or substitutions for any of the foregoing or additional tangible or intangible
personal property hereafter acquired by such Borrower;

(j) all goods (including inventory, equipment and any accessions thereto),
money, instruments (including promissory notes), securities and all other
investment property, security entitlements, financial assets, accounts
(including health-care-insurance receivables), contract rights, documents,
deposit accounts, chattel paper (whether tangible or electronic),
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims and supporting obligations;

(k) all general intangibles, including, to the extent assignable, all
construction, service, engineering, consulting, architectural and other similar
contracts concerning the design, construction, operation, occupancy, maintenance
and/or use of any Plant or the Project, all architectural drawings, plans,
specifications, soil tests, appraisals, route surveys, engineering reports and
similar materials relating to all or any portion of any Plant or the Project and
all payment and performance bonds or warranties or guarantees relating to any
Plant or the Project, all rights under and in patents, patent licenses, rights
in intellectual property, trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade secrets,
service marks, logos, other source and business identifiers, trademark
registrations and applications for registration used exclusively at or relating
exclusively to any part of such Borrower’s business, all good will associated
with the foregoing, all renewals, extensions

 

74



--------------------------------------------------------------------------------

and continuations-in-part of the items referred to above, any written agreements
granting to such Borrower any right to use any trademark or trademark
registration at or in connection with such Borrower’s business, and the right of
such Borrower to sue for past, present and future infringements of the
foregoing, and the right in the name and on behalf of such Borrower to appear in
and defend any action or proceeding brought with respect to any part of such
Borrower’s real or personal property and to commence any action or proceeding to
protect the interest of such Borrower in such Borrower Collateral;

(l) all books, records, writings, design documents, computer programs, printouts
and other computer materials and records, data bases, software, information and
other property relating to, used or useful in connection with, such Borrower’s
business;

(m) all Project Accounts, including any sub-accounts within such Project
Accounts and including investments at any time held in, required to be held in
or credited to any of the Project Accounts or any sub-accounts within such
Project Accounts, and all interest, dividends and other income derived from any
such investments; and

(n) any funds, instruments, securities, financial assets or other assets from
time to time held in any of the Project Accounts or credited thereto or
otherwise in possession or control of the Accounts Bank (as defined in the
Prepetition Credit Agreement) pursuant to the Prepetition Credit Agreement;

(o) all statements, certificates, instruments and investment property
representing or evidencing any Project Account and all investments and other
property from time to time received, receivable or otherwise distributed in
respect of such investments and held in or credited to any Project Account;

(p) all Local Accounts, and all interest and other income derived from any such
Local Accounts;

(q) all statements, certificates, instruments and investment property
representing or evidencing any Local Account; and

(r) the proceeds (including proceeds of proceeds) of all of the foregoing
Borrower Collateral, whether cash or non-cash, including (i) all rights of such
Borrower to receive moneys due and to become due under or pursuant to the
Borrower Collateral, (ii) all rights of such Borrower to receive return of any
premiums for or proceeds of any insurance, indemnity, warranty or guaranty with
respect to the Borrower Collateral or to receive condemnation proceeds,
(iii) all claims of such Borrower for damages arising out of or for breach of or
default under the Assigned Agreements or any

 

75



--------------------------------------------------------------------------------

other Borrower Collateral, (iv) all rights of such Borrower to terminate, amend,
supplement, modify or waive performance under the Assigned Agreements, to
perform thereunder and to compel performance and otherwise exercise all remedies
thereunder, (v) all rights of such Borrower under each such contract or
agreement to make determinations, to exercise any election (including the
election of remedies) or option or to give or receive any notice, consent,
waiver, or approval, together with full power and authority with respect to any
contract or agreement to demand, receive, enforce, collect or provide receipt
for any of the foregoing rights or any property the subject of any of the
contracts or agreements, to enforce or execute any checks, or other instruments
or orders, to file any claims and to take any action that may be necessary or
advisable in connection with any of the foregoing, (vi) all rights of such
Borrower to payment for Products or other goods or other property sold or leased
or services performed by such Borrower, (vii) to the extent not included in the
foregoing, all proceeds receivable or received when any and all of the foregoing
Borrower Collateral is sold, collected, exchanged or otherwise disposed of,
whether voluntarily or involuntarily, and (viii) any and all additions and
accessions to the Borrower Collateral, and all proceeds thereof, including
proceeds of the conversion, voluntary or involuntary, of any of the foregoing
into cash or liquidated claims, including all awards, all insurance proceeds,
including any unearned premiums or refunds of premiums on any insurance policies
covering all or any part of the Borrower Collateral and the right to receive and
apply the proceeds of any insurance, or of any judgments or settlements made in
lieu thereof for damage to or diminution of the Borrower Collateral;

provided, however, that “Borrower Collateral” shall not include any Excluded
Assets.

Section 5.02 Granting Clause for VeraSun Collateral. In order to supplement the
Orders without in any way diminishing or limiting the effect of the Orders or
the security interest, pledge and lien granted thereunder, to secure the timely
payment in full when due (whether at stated maturity, upon acceleration or
optional or mandatory prepayment) in cash and performance in full of the
Obligations, VeraSun does hereby collaterally assign, grant and pledge to the
Collateral Agent, for the benefit of Collateral Agent and each other Secured
Party, all the estate, right, title and interest of VeraSun in, to and under the
following, whether now owned or hereafter existing or acquired, and howsoever
its interest therein may arise or appear (whether by ownership, security
interest, Lien, claim or otherwise) (collectively, the “VeraSun Collateral”):

(a) Any and all of VeraSun’s right(s), title(s) and interest(s), whether now
owned or hereafter existing or acquired, in ASA Holdings, and all of the Equity
Interests of ASA Holdings related thereto, whether or not evidenced or
represented by any certificated security or other instrument, (the
“VeraSun-Pledged Equity Interests”), including 100% of the membership interests
of ASA OPCO HOLDINGS, LLC, represented by Certificate No. 2 and VeraSun’s share
of:

 

  (i) all rights to receive income, gain, profit, dividends and other
distributions allocated or distributed to VeraSun in respect of or in exchange
for all or any portion of the VeraSun-Pledged Equity Interests;

 

76



--------------------------------------------------------------------------------

  (ii) all of VeraSun’s capital or ownership interest or other Equity Interest,
including capital accounts, in ASA Holdings;

 

  (iii) all of VeraSun’s voting rights in or rights to control or direct the
affairs of ASA Holdings;

 

  (iv) all other rights, title and interest in or to ASA Holdings derived from
the VeraSun-Pledged Equity Interests;

 

  (v) all claims of VeraSun for damages arising out of, or for any breach or
default relating to, the VeraSun-Pledged Equity Interests;

 

  (vi) all securities, notes, certificates and other instruments representing or
evidencing any of the foregoing rights and interests or the ownership thereof
and any interest of VeraSun reflected in the books of any financial intermediary
pertaining to such rights and interests;

 

  (vii) all distributions, non-cash dividends, cash, options, warrants, stock
splits, reclassifications, rights, instruments or other investment property and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such rights and
interests; and

 

  (viii) all security entitlements of VeraSun in any and all of the foregoing;
and

(b) all proceeds (including proceeds of proceeds) of the foregoing VeraSun
Collateral, whether cash or non-cash;

provided, however, that “VeraSun Collateral” shall not include any cash or other
property distributed to VeraSun following a distribution made in accordance with
Section 9.02(q) (Negative Covenants – Restricted Payments) of the Credit
Agreement.

 

77



--------------------------------------------------------------------------------

Section 5.03 Granting Clause for Non-Obligor Transfer Collateral. Pursuant to
and as provided in the Orders, (i) each Non-Obligor Transfer entered into or
effected by a Borrower shall automatically create a Non-Obligor Reimbursement
Obligation that is absolutely owed to such Borrower by each Non-Obligor Debtor
to or for whose benefit such Non-Obligor Transfer was entered into or effected,
and (ii) as security for the full and timely payment and performance of such
Non-Obligor Reimbursement Obligations as and when due, each Non-Obligor Debtor
to or for whose benefit such Non-Obligor Transfer was entered into or effected
shall grant, assign, convey, mortgage, pledge, hypothecate and transfer to such
Borrower a Lien on the Non-Obligor Transfer Collateral, which Lien shall be
collaterally assigned to the Collateral Agent for the benefit of the Secured
Parties, subject to the Carve-Out.

Section 5.04 Priority and Liens. (a) All Obligations shall at all times, subject
to the Carve-Out:

 

  (i) pursuant to section 364(c)(1) of the Bankruptcy Code, constitute allowed
Superpriority claims in the Borrowers’ respective Cases; provided that any such
Superpriority claims may not be paid out of the proceeds of any avoidance
actions arising under chapter 5 of the Bankruptcy Code, except for Bankruptcy
Code section 549 causes of action;

 

  (ii) pursuant to section 364(d)(1) of the Bankruptcy Code, be secured by fully
perfected first priority, valid, binding, enforceable, non-avoidable and
automatically perfected priming security interests in and Liens upon (the
“Priming Liens”) the Collateral that constitutes Collateral (as defined in the
Prepetition Credit Agreement), it being understood that the “Collateral” (as
defined in the Prepetition Credit Agreement) excludes the Albion Tax Proceeds
until the termination of the TIF Financing; and

 

  (iii) pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by
fully perfected first priority, valid, binding, enforceable, non-avoidable and
automatically perfected, security interests in and liens upon (the “First Liens”
and, together with the Priming Liens, the “Financing Liens”) the Collateral that
does not constitute Collateral (as defined in the Prepetition Credit Agreement),
whether created, existing, or acquired prior or subsequent to the commencement
of the Cases, excluding all causes of action arising under chapter 5 of the
Bankruptcy Code (except for causes of action under section 549 of the Bankruptcy
Code).

 

78



--------------------------------------------------------------------------------

(b) The Financing Liens shall be subject only to (i) non-avoidable, valid,
enforceable and perfected Permitted Liens (as defined in the Prepetition Credit
Agreement) and the TIF Liens, in each case in existence on the Petition Date,
(ii) non-avoidable, valid and enforceable Permitted Liens consisting of Capital
Leases, purchase money Liens or mechanics’ Liens, in each case, in existence on
the Petition Date and that are perfected subsequent to the Petition Date as
permitted by section 546(b) of the Bankruptcy Code, (iii) rights of setoff
permitted under Section 6 of each Master Agreement (each of items (i) through
(iii) above collectively, the “Preexisting Liens”), and (iv) any Permitted Prior
Liens; provided, however, that notwithstanding the Financing Liens, the
Professionals may use and apply any retainer held by them to allowed fees.

(c) Except for the Carve-Out, the Superpriority claims of the Secured Parties
hereunder shall at all times be senior to the rights of the Borrowers, any
trustee under chapter 11 or chapter 7 of the Bankruptcy Code, or any creditor
(including, without limitation, post-petition counterparties and other
post-petition creditors) in the Cases or any subsequent proceedings under the
Bankruptcy Code, including any case under chapter 7 of the Bankruptcy Code if
any of the Cases are converted to cases under chapter 7 of the Bankruptcy Code.

(d) All Non-Obligor Reimbursement Obligations shall at all times, subject to the
Carve-Out:

 

  (i)

pursuant to section 364(c)(1) of the Bankruptcy Code, be entitled to a claim
against any Non-Obligor Debtor in any of the Cases that is a Superpriority
administrative expense claim having priority over any and all other claims
(other than (x) other Superpriority Non-Obligor Transfer Claims, (y) claims (if
any) granted in favor of one or more lenders (or their agent) providing a VSE
DIP Facility or US BioEnergy DIP Facility, and (z) Superpriority claims granted
in connection with adequate protection Liens with respect to Prepetition Liens
that are primed or cash collateral that is utilized and any Liens permitted
under the financing documents relating thereto that are permitted to be senior
to any VSE DIP Facility or US BioEnergy DIP Facility) against the Non-Obligor
Debtor, now existing or hereafter arising, of any kind whatsoever, and shall at
all times be senior to the rights of the Non-Obligor Debtor, the

 

79



--------------------------------------------------------------------------------

 

Non-Obligor Debtor’s estate and any successor trustee, estate representative or
any creditor, in the Cases or any subsequent cases or proceedings under the
Bankruptcy Code (each such Superpriority administrative expense claim, a
“Superpriority Non-Obligor Transfer Claim”);

 

  (ii) pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by a
perfected first priority Lien on all Prepetition and Postpetition Non-Obligor
Transfer Collateral, that is not subject to any valid Lien in existence on the
Petition Date, that (A) was perfected and non-avoidable on the Petition Date or
(B) is subsequently perfected pursuant to section 546(b) of the Bankruptcy Code,
which Lien shall be junior in priority only to Liens (if any) granted pursuant
to sections 364(c)(2), 364(c)(3) or 364(d)(1) of the Bankruptcy Code in favor of
one or more lenders (or their agent) providing a VSE DIP Facility or US
BioEnergy DIP Facility and any adequate protection Liens with respect to
Prepetition Liens that are primed or cash collateral that is utilized and any
Liens permitted under the financing documents relating thereto that are
permitted to be senior to any VSE DIP Facility or US BioEnergy DIP Facility;

 

  (iii) pursuant to section 364(c)(3) of the Bankruptcy Code, be secured by a
perfected silent junior Lien (together with the Lien granted pursuant to clause
(ii) above, the “Non-Obligor Transfer Liens”) on all Prepetition and
Postpetition Non-Obligor Transfer Collateral that is subject and subordinate to
any valid Lien in existence on the Petition Date, that (A) was perfected and
non-avoidable on the Petition Date or (B) is subsequently perfected pursuant to
section 546(b) of the Bankruptcy Code, which Lien shall be subject and
subordinate to Liens (if any) granted pursuant to sections 364(c)(2), 364(c)(3)
or 364(d)(1) of the Bankruptcy Code in favor of lenders providing a VSE DIP
Facility or US BioEnergy DIP Facility and any adequate protection Liens with
respect to Prepetition Liens that are primed or cash collateral that is utilized
and any Liens permitted under the financing documents relating thereto that are
permitted to be senior to a VSE DIP Facility or US BioEnergy DIP Facility; and

 

80



--------------------------------------------------------------------------------

  (iv) be subject to the absolute right of any Borrower that makes a Non-Obligor
Transfer to set off the amount of any Indebtedness, Trade Indebtedness or other
obligation owed to the Non-Obligor Debtor against the amount of all Non-Obligor
Reimbursement Obligations owed to such Borrower by such Non-Obligor Debtor.

Section 5.05 No Filings Required. The Orders are sufficient and conclusive
evidence of the creation, validity, perfection, and priority of the Financing
Liens without the necessity of filing, recording or delivering any financing
statement or other instrument or document which may otherwise be required under
the law of any jurisdiction or the taking of any action (including, for the
avoidance of doubt, entering into any deposit account control agreement or
delivering original certificates representing pledged Equity Interests that
constitute “Certificated Securities” under the UCC) to validate or perfect the
Financing Liens or to entitle the Collateral Agent to the priorities granted by
or pursuant to this Agreement, any Financing Document or any of the Orders.
Notwithstanding the foregoing, the Collateral Agent may take any and all actions
without further order of the Bankruptcy Court, and shall be granted relief from
the automatic stay, to evidence, confirm, validate or perfect, or to insure the
contemplated priority of, the Financing Liens granted to the Collateral Agent
for the benefit of the Secured Parties, and the Borrowers and VeraSun shall
execute and deliver to the Collateral Agent all such financing statements,
mortgages, notices and other documents and instruments as the Collateral Agent
may reasonably request in connection therewith.

Section 5.06 Modifications. (a) Except as specifically contemplated in the Final
Order, the Liens, lien priority, administrative priorities and other rights and
remedies granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement and the Orders (specifically, including, but not
limited to, the existence, perfection and priority of the Liens provided herein
and therein and the administrative priority herein and therein) shall not be
modified, altered or impaired in any manner by any other financing or extension
of credit or incurrence of Indebtedness by any of the Borrowers (pursuant to
section 364 of the Bankruptcy Code or otherwise), or by any dismissal or
conversion of the Cases, or by any other act or omission whatsoever (other than
in connection with any asset disposition permitted hereunder). Without
limitation, notwithstanding any such order, financing, extension, incurrence,
dismissal, conversion, act or omission:

 

  (i) except for the Carve-Out having priority over the Obligations, no costs or
expenses of administration which have been or may be incurred in any of the
Cases or any conversion of the same or in any other proceedings related thereto,
and no priority claims, are or will be prior to or on a parity with any claim of
the Secured Parties against the Borrowers in respect of any Obligation; and

 

81



--------------------------------------------------------------------------------

  (ii) the Liens and security interests granted hereunder shall continue to be
valid and perfected and with the specified priority without the necessity that
financing statements be filed or that any other action be taken, or document or
instrument registered or delivered, under applicable non-bankruptcy law.

(b) Notwithstanding any failure on the part of any Borrower, VeraSun or the
Collateral Agent to perfect, maintain, protect or enforce the Liens and security
interests in the Collateral granted hereunder, the Orders shall automatically,
and without further action by any Person, perfect such Liens and security
interests against the Collateral.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

In order to induce each Agent, each Lender and each other party hereto (other
than VeraSun, the Borrowers and the Borrowers’ Agent) to enter into this
Agreement and to induce each Lender to make the Loans hereunder and the Issuing
Bank to issue Letters of Credit hereunder, each Borrower represents and warrants
to each Secured Party as set forth in this Article VI on the date hereof, on the
Closing Date, on the date of each Borrowing Notice, on each Borrowing Date, on
the date of each Issuance Request and on the date of issuance of each Letter of
Credit.

Section 6.01 Organization; Power; Compliance with Law and Contractual
Obligations. Each of the Borrowers (a) is a limited liability company validly
organized and existing and in good standing under the laws of the State of
Delaware, (b) is duly qualified to do business as is now being conducted and as
is proposed to be conducted and is in good standing as a foreign limited
liability company in each jurisdiction where the nature of its business requires
such qualification, except to the extent the absence of such qualification could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
(c) subject to the entry and the terms of the Final Order, has all requisite
limited liability company power and authority and holds all Governmental
Approvals required as of the date of this representation to enter into and
perform its obligations under each Financing Document to which it is a party and
to conduct its business as currently conducted by it, (d) is in compliance in
all material respects with all Laws applicable to it other than non-compliance
due to the commencement of the Cases and (e) to the Knowledge of each Borrower,
is in

 

82



--------------------------------------------------------------------------------

compliance with all of its obligations under each Key Project Document to which
it is a party other than non-compliance due to the commencement of the Cases or
a Temporary Idle or that has not had and would not reasonably be expected to
have a Material Adverse Effect.

Section 6.02 Due Authorization; Non-Contravention. Subject to the entry and
terms of the Final Order, the execution, delivery and performance by such
Borrower of each Financing Document to which it is a party are within its
limited liability company or corporate powers, as applicable, have been duly
authorized by all necessary limited liability company or corporate action, as
applicable, and do not:

(a) contravene its Organic Documents (including its Borrower LLC Agreement);

(b) contravene any Law binding on or affecting it;

(c) result in, or require the creation or imposition of, any Lien on any of its
properties other than Permitted Liens; or

(d) contravene any of its obligations under any Key Project Document to which it
is a party.

Section 6.03 Governmental Approvals. (a) Subject to the entry and terms of the
Final Order, to the Knowledge of each of the Borrowers, no Governmental
Approvals are required to be obtained by any Borrower or VeraSun in connection
with (i) the due execution, delivery and performance by such Person of the
Financing Documents to which it is a party, (ii) the operation at full nameplate
capacity (or the Temporary Idle of) the Project and (iii) the grant by the
Borrowers and VeraSun of the Liens granted hereunder and under the Orders, the
validity, perfection and enforceability thereof and for the exercise by the
Administrative Agent or the Collateral Agent of its respective rights and
remedies hereunder and thereunder, other than those that (x) have been obtained
and are final and Non-Appealable and (y) are on Schedule 6.03(a) (all of the
foregoing, the “Necessary Project Approvals”).

(b) There is no action, suit, investigation or proceeding pending or, to the
Knowledge of any Borrower, threatened that would reasonably be expected to
result in the modification, rescission, termination, or suspension of any
Necessary Project Approval.

Section 6.04 Investment Company Act. None of the Borrowers or VeraSun is, and
after giving effect to the Loans and the application of the proceeds of the
Loans as described herein will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 

83



--------------------------------------------------------------------------------

Section 6.05 Validity. Subject to the entry and terms of the Final Order, each
Financing Document to which any Borrower or VeraSun is a party constitutes the
legal, valid and binding obligations of each such Person enforceable in
accordance with its respective terms, except as the enforceability hereof or
thereof may be limited by general equitable principles (whether considered in a
proceeding in equity or at law).

Section 6.06 Financial Information. Each of the financial statements and balance
sheets of the Borrowers and VeraSun delivered pursuant to Section 8.01(f)
(Conditions to Closing and First Post Final Order Borrowing - Financial
Statements) and Sections 9.03(c) (Reporting Requirements) has been prepared in
accordance with GAAP (subject, in the case of monthly or quarterly financial
statements, to the absence of footnote disclosures and to normal year-end
adjustments), and presents fairly in all material respects the consolidated
financial condition of the Borrowers or VeraSun, as applicable, as at the dates
thereof and the results of their operations for the period then ended. None of
the Borrowers or VeraSun had, at the date of the most recent financial
statements or balance sheet referred to above, any material Guarantee,
contingent liability or liability for taxes, or any long term lease or unusual
forward or long term commitment, including, without limitation, any interest
rate swap or exchange transaction or other financial derivative, which is not
reflected in the foregoing statements or on the schedules to this Agreement or
as otherwise permitted hereunder. During the period from the date of the
financial statements delivered pursuant to Section 8.01(f) (Conditions to
Closing and First Post Final Order Borrowing - Financial Statements) to and
including the date hereof there has been no Disposition by any Borrower or
VeraSun of any material part of its business or Property and no purchase or
other acquisition of any business or Property (including any Equity Interests of
any other Person) material in relation to the consolidated financial condition
of the Borrowers or VeraSun as at such date.

Section 6.07 No Material Adverse Effect. Since December 4, 2008, there has not
occurred any event, occurrence or condition that has had, or would reasonably be
expected to have, a Material Adverse Effect.

Section 6.08 Project Compliance. The Project is and will continue to be owned
and maintained in compliance (a) in all material respects with (i) all
applicable Laws and (ii) except as set forth in Schedule 6.03(a), all Necessary
Project Approvals and, (b) except for any such noncompliance that results from
the commencement of the Cases or a Temporary Idle or that has not had and would
not reasonably be expected to have a Material Adverse Effect, the Key Project
Documents. Except as set forth on Schedule 6.03(a), the Project conforms in all
material respects to and complies in all material respects with all federal,
state and local zoning, environmental, land use and other Laws and the
requirements of all Necessary Project Approvals.

 

84



--------------------------------------------------------------------------------

Section 6.09 Litigation. Other than the Cases, there is no pending or, to the
Knowledge of any Borrower or VeraSun, threatened material litigation, action,
proceeding, or labor controversy against or, to the Knowledge of any Borrower or
VeraSun, affecting any Borrower, any Plant or the Project. Other than the Cases,
there is no pending or, to the Knowledge of any Borrower or VeraSun, threatened
litigation, action, proceeding, or labor controversy against or, to the
Knowledge of any Borrower or VeraSun, affecting VeraSun, in each case that has
or would reasonably be expected to have a material adverse effect on (i) the
ability of VeraSun to perform its obligations under any Financing Document to
which it is a party, (ii) the Liens on the VeraSun Collateral granted, or
purported to be granted, in favor, or for the benefit, of the Collateral Agent
pursuant to the Orders or this Agreement or (iii) the rights or remedies of any
Secured Party under any Financing Document with respect to VeraSun or the
VeraSun Collateral.

Section 6.10 Sole Purpose Nature; Business. None of the Borrowers has conducted
nor is conducting any business or activities other than businesses and
activities relating to the ownership, development, testing, financing,
construction, operation and maintenance of the Project as contemplated by the
Transaction Documents (subject to the effects of the commencement of the Cases
and a Temporary Idle).

Section 6.11 Transaction Documents and Other Documents; Representations and
Warranties in Transaction Documents. (a) As of the date hereof, to the Knowledge
of each Borrower, there are no Project Documents or other material contracts,
agreements, instruments, or documents between any Borrower and any other Person
relating to any Borrower, any Plant or the Project other than (x) the
Transaction Documents, (y) the other agreements listed on Schedule 5.11 of the
Prepetition Credit Agreement and (z) as have been delivered to the
Administrative Agent, and copies of each such contract, agreement, instrument
and document have been delivered to the Administrative Agent (or were previously
delivered pursuant to the Prepetition Credit Agreement).

(b) As of any subsequent date on which this representation is made, to the
Knowledge of each Borrower, there are no material contracts, agreements,
instruments, or documents between any Borrower and any other Person relating to
any Borrower or the Project other than (i) the Transaction Documents, (ii) the
other agreements listed in Schedule 5.11 of the Prepetition Credit Agreement,
(iii) as have been delivered to the Administrative Agent and (iv) to the extent
they have been executed, any other agreements permitted by this Agreement, and
copies of each such contract, agreement, instrument and document have been
delivered to the Administrative Agent (or were previously delivered).

 

85



--------------------------------------------------------------------------------

Section 6.12 Collateral. Following entry of the Orders, the Obligations and
Non-Obligor Reimbursement Obligations shall be secured by valid and perfected
Liens on the Collateral and Non-Obligor Transfer Collateral, respectively, and
such Liens have the priority set forth in the Orders.

Section 6.13 Ownership of Properties. (a) Albion has a good and valid fee
ownership interest in the Site for the Albion Plant, Bloomingburg has a good and
valid fee ownership interest in the Site for the Bloomingburg Plant and Linden
has a good and valid fee ownership interest in the Site for the Linden Plant, in
each case other than the Leased Premises, subject to Permitted Liens. Subject to
Permitted Liens, Albion has a good and valid leasehold interest in the Leased
Premises under the Albion Grain Facility Lease, Bloomingburg has a good and
valid leasehold interest in the Leased Premises under the Bloomingburg Grain
Facility Lease, Linden has a good and valid leasehold interest in the Leased
Premises under the Linden Grain Facility Lease. The Borrowers have a good and
valid ownership interest in all other property and assets (tangible and
intangible) included in the Collateral (other than the VeraSun Collateral). Such
ownership interests are sufficient to permit operation of the Project by the
Borrowers. Subject to the entry and terms of the Final Order, none of said
properties or assets are subject to any Liens or, to the Knowledge of each
Borrower, any other claims of any Person, other than the Permitted Liens.

(b) All Equity Interests in each of Albion, Bloomingburg and Linden are owned by
ASA Holdings.

(c) All Equity Interests in ASA Holdings are owned by VeraSun.

(d) The properties and assets of each of the Borrowers are separately
identifiable and are not commingled with the properties and assets of any other
entity and are readily distinguishable from one another.

(e) There are no easements, rights of way or similar agreements affecting the
use or occupancy of the Project, any Plant or any Site other than Permitted
Liens.

(f) None of the Borrowers has any leasehold interest in, and none of the
Borrowers is lessee of, any real property other than the Leased Premises.

 

86



--------------------------------------------------------------------------------

Section 6.14 Taxes. (a) Each Borrower has filed all material Tax Returns
required by law to have been filed by it (except, if non-filing is permitted by
the Bankruptcy Code, for the period during which such non-filing is permitted by
the Bankruptcy Code) and has paid all Taxes thereby shown to be owing, other
than Taxes that are subject to a Contest (except, if non-payment is permitted by
the Bankruptcy Code, for the period during which such non-payment is permitted
by the Bankruptcy Code).

(b) None of the Borrowers is or will be taxable as a corporation for federal,
state or local tax purposes.

(c) No Borrower is a party to any tax sharing agreement with any Person
(including with VeraSun or any other Affiliate of any Borrower), other than the
VeraSun Tax Sharing Agreement.

Section 6.15 Patents, Trademarks, Etc. Each Borrower has obtained and holds in
full force and effect all patents, trademarks, copyrights and other such rights
or adequate licenses therein, free from Liens other than Permitted Liens, that
are necessary for the ownership, operation and maintenance of the Project, and
all such items are described on Schedule 5.15 of the Prepetition Credit
Agreement.

Section 6.16 ERISA Plans. None of the Borrowers nor any ERISA Affiliate has (or
within the five year period immediately preceding the date hereof had) any
liability in respect of any Plan or Multiemployer Plan. None of the Borrowers
has any contingent liability with respect to any post-retirement benefit under
any “welfare plan” (as defined in Section 3(1) of ERISA), other than liability
for continuation coverage under Part 6 of Title I of ERISA.

Section 6.17 Property Rights, Utilities, Etc. All material property interests,
utility services, means of transportation, facilities and other materials
necessary for the maintenance and Temporary Idle of the Project (including, as
necessary, gas, roads, rail transport, electrical, water and sewage services and
facilities) are, or will be when needed, available to the Project.

Section 6.18 No Defaults. No Default or Event of Default has occurred and is
continuing. None of the Borrowers is in any breach of, or in any default under,
any Key Project Document other than a breach or default resulting from the Cases
or a Temporary Idle, or that has not had, and would not reasonably be expected
to have, a Material Adverse Effect. To the Knowledge of each Borrower, except as
set forth on Schedule 6.18, no Project Party is in material breach of, or in
material default under, any Project Document to which it is a party other than a
breach or default that has not had, and would not reasonably be expected to
have, a Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

Section 6.19 Environmental Warranties. (a) Except as set forth on
Schedule 6.03(a), (i) each Borrower and its Environmental Affiliates are in
compliance in all material respects with all applicable Environmental Laws,
(ii) each Borrower and its Environmental Affiliates have all Environmental
Approvals required to operate their businesses as presently conducted or as
reasonably anticipated to be conducted and are in compliance in all material
respects with the terms and conditions thereof, (iii) no Borrower nor any of its
Environmental Affiliates has received any written communication, whether from a
Governmental Authority, employee or otherwise, that alleges that any Borrower or
any Environmental Affiliate is not in compliance in all material respects with
all Environmental Laws and Environmental Approvals, and (iv) there are no
circumstances that may prevent or interfere in the future with the Borrowers’
compliance in all material respects with all applicable Environmental Laws and
Environmental Approvals.

(b) There is no Environmental Claim pending or, to the Knowledge of each
Borrower, threatened against any Borrower or, to the Knowledge of each Borrower,
pending or threatened against any Environmental Affiliate.

(c) There are no present or past actions, activities, circumstances, conditions,
events or incidents, including the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that would reasonably be
expected to form the basis of any Environmental Claim against any Borrower or
any Environmental Affiliate.

(d) Without in any way limiting the generality of the foregoing, (i) there are
no on-site or off-site locations in which any Borrower or, to the Knowledge of
each Borrower, any Environmental Affiliate has stored, disposed or arranged for
the disposal of Materials of Environmental Concern that would reasonably be
expected to form the basis of an Environmental Claim, (ii) none of the Borrowers
knows of any underground storage tanks located or to be located on property
owned or leased by any Borrower, (iii) there is no asbestos or lead paint
contained in or forming part of any building, building component, structure or
office space owned by any Borrower, and (iv) no polychlorinated biphenyls
(PCBs) are or will be used or stored at any property owned by any Borrower,
other than as may already be present as of the date hereof in electrical
equipment owned by utilities, provided that the presence of such PCBs complies,
and such equipment is operated, maintained, and inspected in compliance with,
Environmental Laws.

(e) None of the Borrowers has received any letter or request for information
under Section 104 of the CERCLA, or comparable state laws, and to the Knowledge
of the Borrowers, none of the operations of the Borrowers is the subject of any
investigation by a Governmental Authority evaluating whether any remedial action
is

 

88



--------------------------------------------------------------------------------

needed to respond to a release or threatened release of any Material of
Environmental Concern at any Plant or Site or at any other location, including
any location to which any Borrower has transported, or arranged for the
transportation of, any Material of Environmental Concern with respect to any
Plant or the Project.

Section 6.20 Regulations T, U and X. None of the Borrowers is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Loan will be used for any purpose that violates,
or would be inconsistent with, F.R.S. Board Regulation T, U or X. Terms for
which meanings are provided in F.R.S. Board Regulation T, U or X or any
regulations substituted therefor, as from time to time in effect, are used in
this Section 6.20 with such meanings.

Section 6.21 Accuracy of Information. (a) All factual information heretofore or
contemporaneously furnished by or on behalf of any Borrower in this Agreement,
in any other Financing Document or otherwise in writing to any Secured Party,
any Consultant, or counsel for purposes of or in connection with this Agreement
and the other Financing Documents or any transaction contemplated hereby or
thereby (other than projections and other “forward-looking” information that
have been prepared on a reasonable basis and in good faith by the Borrowers) is,
and all other such written factual information hereafter furnished by any
Borrower in writing to any Secured Party, any Consultant, or counsel will be,
taken as a whole, as of the time when furnished or dated, true and accurate in
every material respect and such information is not, or shall not be, as the case
may be, incomplete by omitting to state any material fact necessary to make such
information not misleading in any material respect, as of the time when such
information was furnished or dated.

(b) The assumptions constituting the basis on which the Borrowers prepared each
Budget and developed the numbers set forth therein were developed and
consistently utilized in good faith and were reasonable at the time prepared and
represented the Borrowers’ best judgment as to the matters contained in such
Budget at the time prepared, based on all information known to the Borrowers at
such time.

(c) The use, ownership and maintenance of the Project are in accordance with the
Financing Documents and in compliance in all material respects with applicable
Governmental Approvals and applicable Law.

Section 6.22 Indebtedness. The Obligations are, after giving effect to the
Financing Documents and the transactions contemplated thereby, the only
outstanding Indebtedness of the Borrowers other than Permitted Indebtedness. The
Obligations have the ranking given to them in Section 5.04 (Priority and Liens)
with respect to all other Indebtedness of any Borrower.

 

89



--------------------------------------------------------------------------------

Section 6.23 The Collateral. Except for the Excluded Assets (or as otherwise set
forth in Section 5.01 (Granting Clause for Borrower Collateral)), the Collateral
includes all of the tangible and intangible assets of, and all Equity Interests
in, each Borrower.

Section 6.24 Separateness. (a) Each Borrower maintains separate bank accounts
and separate books of account from each other and from VeraSun (other than the
Project Accounts established pursuant to the Prepetition Credit Agreement). The
separate liabilities of each Borrower are readily distinguishable from the
liabilities of each other Borrower and VeraSun.

(b) Except as set forth on Schedule 6.24(b), each Borrower conducts its business
solely in its own name in a manner not misleading to other Persons as to its
identity in any material respect. Without limiting the generality of the
foregoing, except as set forth on Schedule 6.24(b), all oral and written
communications (if any), including letters, invoices, purchase orders,
contracts, statements, and applications are made solely in the name of each
Borrower if related to such Borrower (except as permitted with respect to joint
purchasing arrangements under Section 9.02(i) (Negative Covenants -
Subsidiaries)).

(c) Except as set forth on Schedule 6.24(b), each Borrower is in compliance with
the provisions set forth on Schedule 6.24.

Section 6.25 Independent Member. Each Borrower LLC Agreement includes each of
the following terms (collectively, the “Required LLC Provisions”):

(a) requires that such Borrower have, at all times, one Independent Member;

(b) requires a one hundred percent (100%) affirmative vote or written consent of
one hundred percent (100%) of all members, including the Independent Member in
connection with any of the following matters: in order to authorize (i) the
filing of any insolvency or reorganization case or proceeding, instituting
proceedings to have such Borrower adjudicated bankrupt or insolvent, instituting
proceedings under any applicable insolvency Law, seeking any relief under any
Law relating to relief from debts or the protection of debtors, consenting to
the filing or institution of bankruptcy or insolvency proceedings against such
Borrower, filing a petition seeking or consenting to reorganization, liquidation
or relief with respect to such Borrower under any applicable federal or state
law relating to bankruptcy, reorganization or insolvency, seeking or consenting
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official for such Borrower or a substantial part of
its property, making any assignment for the benefit of creditors, admitting in
writing such Borrower’s

 

90



--------------------------------------------------------------------------------

inability to pay its debts as they become due, or taking action in furtherance
of any of the foregoing, or (ii) merging, consolidating or combining such
Borrower or any subsidiary of such Borrower with any other entity, dissolving or
winding-up such Borrower, selling, transferring or otherwise disposing of all or
substantially all of such Borrower’s assets or approving any plan or agreement
to engage in any of the foregoing actions;

(c) includes a statement that the only Indebtedness such Borrower is allowed to
incur is Permitted Indebtedness (as defined in the Prepetition Credit
Agreement);

(d) includes a statement that all interests in such Borrower shall be securities
governed by Article 8 of the Uniform Commercial Code and shall be evidenced by
certificates. The certificated interests shall be in registered form within the
meaning of Article 8 of the Uniform Commercial Code; and

(e) includes each of the provisions set forth in Schedule 5.25 of the
Prepetition Credit Agreement.

Section 6.26 Subsidiaries. Albion, Bloomingburg and Linden have no Subsidiaries.
ASA Holdings has no Subsidiaries other than Albion, Bloomingburg and Linden.

Section 6.27 Foreign Assets Control Regulations, Etc. (a) The use of the
proceeds of the Loan by the Borrowers will not violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto.

(b) None of the Borrowers:

 

  (i) is or will become a Person or entity described by section 1 of Executive
Order 13224 of September 24, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (12 C.F.R.
595), and none of the Borrowers engages in dealings or transactions with any
such Persons or entities; or

 

  (ii) is in violation of the Patriot Act.

 

91



--------------------------------------------------------------------------------

Section 6.28 Employment Matters. None of the Borrowers has any employees. To the
Knowledge of each Borrower, no former employees of any of the Borrowers was
covered under a collective bargaining agreement and none of the Borrowers was a
party to any collective bargaining agreement or other labor agreement. To the
Knowledge of each Borrower, the Borrowers have been in compliance in all
material respects with all applicable employment laws related to any former
employees.

Section 6.29 Legal Name and Place of Business. The exact legal name and
jurisdiction of formation of each Borrower is as set forth below:

(a) ASA Holdings: ASA OpCo Holdings, LLC, a limited liability company organized
and existing under the laws of the State of Delaware;

(b) Albion: ASA Albion, LLC, a limited liability company organized and existing
under the laws of the State of Delaware;

(c) Bloomingburg: ASA Bloomingburg, LLC, a limited liability company organized
and existing under the laws of the State of Delaware; and

(d) Linden: ASA Linden, LLC, a limited liability company organized and existing
under the laws of the State of Delaware.

Section 6.30 No Brokers. None of the Borrowers has any obligation to pay any
finder’s, advisory, brokers or investment banking fee, except for the fees
payable pursuant to Section 3.12 (Fees).

Section 6.31 Insurance. All insurance required to be obtained and maintained by
the Borrowers, as of the date this representation is made or deemed repeated,
pursuant to the Financing Documents has been obtained, is in full force and
effect as of each date this representation is made and complies with the
insurance requirements set forth on Schedule 9.01(h). All premiums then due and
payable on all such insurance have been paid.

Section 6.32 Accounts. No Borrower has, or is the beneficiary of, any bank
account other than the Project Accounts and any Local Account with respect to
which a Blocked Account Agreement (as defined in the Prepetition Credit
Agreement) has been duly executed and delivered pursuant to the Prepetition
Credit Agreement.

Section 6.33 Reorganization Matters.

(a) The Cases were commenced, and the motion seeking approval of the Financing
Documents and entry of the proposed Orders was filed with the Bankruptcy Court,
in each case in accordance with the Bankruptcy Code and the Bankruptcy Rules,
and proper notice thereof and proper notice of the hearings for the approval of
the Orders has been given. VeraSun and the Borrowers shall give, on a timely
basis as specified in the Interim Order or the Final Order, as applicable, all
notices required to be given to all parties specified in the Interim Order or
Final Order, as applicable.

 

92



--------------------------------------------------------------------------------

(b) The Interim Order (with respect to the period prior to entry of the Final
Order) or the Final Order (with respect to the period on and after entry of the
Final Order), as the case may be, is in full force and effect and has not been
reversed, stayed, modified or amended without the prior written consent of the
Required Lenders unless such modification or amendment affects the Lenders in
any adverse respect, in which case the consent of all Lenders shall be required.

(c) Notwithstanding the provisions of section 362 of the Bankruptcy Code, and
subject to the applicable provisions of the Interim Order or Final Order, as the
case may be, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations, the Administrative Agent and Lenders shall be entitled to
immediate payment of such Obligations and to enforce the remedies provided for
hereunder, under the other Financing Documents or under applicable law, without
further application to or order by the Bankruptcy Court, subject to the terms of
the Financing Documents.

(d) None of the Orders has been reversed, modified, vacated or stayed, except
with the prior written consent of the Required Lenders.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF VERASUN

In order to induce each Agent, each Lender and each other party hereto (other
than VeraSun, the Borrowers and the Borrowers’ Agent) to enter into this
Agreement and to induce each Lender to make the Loans hereunder and the Issuing
Bank to issue Letters of Credit hereunder, VeraSun represents and warrants to
each Secured Party as set forth in this Article VII on the date hereof, on the
Closing Date, on the date of each Borrowing Notice, on each Borrowing Date, on
the date of each Issuance Request and on the date of issuance of each Letter of
Credit.

Section 7.01 Organization; Power; Compliance with Law and Contractual
Obligations. VeraSun (a) is a corporation validly organized and existing and in
good standing under the laws of the State of South Dakota, (b) is duly qualified
to do business as is now being conducted and as is proposed to be conducted and
is in good standing as a foreign corporation in each jurisdiction where the
nature of its business requires such qualification, except to the extent the
absence of such qualification could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, (c) subject to the entry and terms
of the Final Order, has all requisite corporate power and authority and holds
all Governmental Approvals required as of the date of this representation to
enter into and perform its obligations under this Agreement.

 

93



--------------------------------------------------------------------------------

Section 7.02 Due Authorization; Non-Contravention. (a) Subject to the entry and
terms of the Final Order, the execution, delivery and performance by VeraSun of
this Agreement is within VeraSun’s corporate powers, has been duly authorized by
all necessary corporate action, and does not contravene (i) VeraSun’s Organic
Documents, or (ii) any Law or Contractual Obligation binding on or affecting
VeraSun other than non-compliance due to the commencement of the Cases.

(b) Subject to the entry and terms of the Final Order, the exercise by the
Collateral Agent of any of its rights and remedies with respect to the VeraSun
Collateral in accordance with the terms of this Agreement will not contravene
any applicable Law or any Postpetition Contractual Obligation binding on or
affecting VeraSun or any of the properties of VeraSun and will not result in or
require the creation of any Lien upon or with respect to any of the VeraSun
Collateral other than pursuant to this Agreement.

Section 7.03 Validity. Subject to the entry and terms of the Orders, this
Agreement constitutes the legal, valid and binding obligations of VeraSun
enforceable in accordance with its terms, except as the enforceability hereof
may be limited by general equitable principles (whether considered in a
proceeding in equity or at law).

Section 7.04 Beneficial Ownership; VeraSun-Pledged Equity Interests. VeraSun is
the lawful and beneficial owner of and has full right, title and interest in, to
and under all rights and interests comprising the VeraSun Collateral. Subject to
the entry and terms of the Final Order, the VeraSun Collateral is not subject to
any Liens (other than Permitted VeraSun Collateral Liens). The VeraSun-Pledged
Equity Interests (a) have been duly authorized and validly issued, (b) are fully
paid and non-assessable and (c) constitute one hundred percent (100%) of the
outstanding membership interests of ASA Holdings.

Section 7.05 No Prior Assignment. VeraSun has not previously assigned any of its
rights in, to or under all or any portion of the VeraSun Collateral (except with
respect to Permitted VeraSun Collateral Liens).

Section 7.06 No Other Financing Documents. VeraSun has not authorized and is not
aware of any effective UCC financing statement, security agreement or other
instrument similar in effect covering all or any part of the VeraSun Collateral
on file in any recording office, except as may have been filed with respect to
Permitted VeraSun Collateral Liens.

 

94



--------------------------------------------------------------------------------

Section 7.07 Name; Organizational Number. The name of VeraSun is VERASUN ENERGY
CORPORATION, as indicated in the public records of the State of South Dakota.
VeraSun’s federal employee identification number is 20-3430241 and VeraSun’s
South Dakota organizational number is DB050019.

Section 7.08 Collateral. Following entry of the Orders, the Obligations shall be
secured by valid and perfected Liens on the VeraSun Collateral, and such Liens
have the priority set forth in the Orders.

ARTICLE VIII

CONDITIONS PRECEDENT

Section 8.01 Conditions to Closing and First Post Final Order Borrowing. In
addition to the conditions set forth in Section 8.02 (Conditions to All
Borrowings and Issuances), the occurrence of the Closing Date and the first
Borrowing and/or Letter of Credit issuance after the entry of the Final Order
are subject to the satisfaction of each of the following conditions precedent,
to the satisfaction of each Lender and, in the case of any Letter of Credit
issuance, the Issuing Bank.

(a) Delivery of Financing Documents. The Administrative Agent shall have
received each of the following fully executed documents, each of which shall be
originals or facsimiles, duly executed and delivered by each party thereto and
each (other than item (ii)) in form and substance reasonably satisfactory to
each Lender:

 

  (i) this Agreement;

 

  (ii) the Fee Letter;

 

  (iii) if requested by any Lender, the original Note of each such Lender, duly
executed and delivered by an Authorized Officer of the Borrowers in favor of
such Lender;

 

  (iv) the Interim Order; and

 

  (v) the Final Order.

(b) Officer’s Certificates. The Administrative Agent shall have received a duly
executed certificate of an Authorized Officer of the Borrowers’ Agent
(A) certifying on behalf of the Borrowers’ Agent and the Borrowers that all
conditions set forth in this Section 8.01 have been satisfied on and as of the
date thereof (provided that, where any condition is subject to the satisfaction
of any Person, such certification may assume such satisfaction absent notice to
the contrary), and (B) certifying on behalf of the

 

95



--------------------------------------------------------------------------------

Borrowers’ Agent and the Borrowers that all representations and warranties made
by the Borrowers’ Agent and the Borrowers in this Agreement and each other
Financing Document to which it is a party are true and correct in all material
respects on and as of the date thereof, dated as of the Closing Date, upon which
the Administrative Agent and each Lender may conclusively rely.

(c) Resolutions, Incumbency, LLC Agreements. The Administrative Agent shall have
received from each of the Borrowers and VeraSun a certificate of an Authorized
Officer dated the Closing Date, upon which the Administrative Agent and each
Lender may conclusively rely, as to:

 

  (i) resolutions of its board, members or managers, as the case may be, then in
full force and effect authorizing the execution, delivery and performance of
each Financing Document to which it is party and the consummation of the
transactions contemplated therein;

 

  (ii) the incumbency and signatures of those of its officers and
representatives authorized to execute and otherwise act with respect to each
Financing Document to which it is party, including the incumbency and signatures
of those officers and representatives of the Borrowers’ Agent authorized to act
with respect to each Financing Document on behalf of the Borrowers’ Agent, in
its capacity as agent for the Borrowers; and

 

  (iii) such Person’s Organic Documents which shall be in form and substance
reasonably satisfactory to the Lenders and, in the case of each Borrower, shall
include the Required LLC Provisions, and certifying that (A) such documents are
in full force and effect and no term or condition thereof has been amended from
the form thereof delivered to the Administrative Agent and (B) no material
breach, material default or material violation thereunder has occurred and is
continuing.

 

96



--------------------------------------------------------------------------------

(d) Authority to Conduct Business. The Administrative Agent shall have received
satisfactory evidence, including certificates of good standing from the
Secretaries of State of each jurisdiction set forth below attesting (where
available) that:

 

  (i) (x) Albion is duly authorized as a limited liability company to carry on
its business in the State of Nebraska, (y) Bloomingburg is duly authorized as a
limited liability company to carry on its business in the State of Ohio and
(z) Linden is duly authorized as a limited liability company to carry on its
business the State of Indiana, and each Borrower is duly organized, validly
existing and in good standing in the State of Delaware; and

 

  (ii) VeraSun is duly authorized as a corporation to carry on its business, and
is duly organized, validly existing and in good standing in the State of South
Dakota.

(e) Lien Search; Protection of Security. The Administrative Agent shall have
received satisfactory copies or evidence, as the case may be, of the following
actions in connection with the perfection of the Financing Liens:

 

  (i) completed requests for information or lien search reports, dated no more
than five (5) Business Days before the date of such Borrowing or such longer
period satisfactory to the Administrative Agent, listing all effective UCC
financing statements, fixture filings or other filings evidencing a security
interest filed in such jurisdictions reasonably requested by the Administrative
Agent that name any Borrower or VeraSun as a debtor, together with copies of
each such UCC financing statement, fixture filing or other filings; and

 

  (ii) acknowledgment copies or stamped receipt copies or confirmation of
submission for filing of proper UCC financing statements, fixture filings and
other filings and recordations, each in form and substance satisfactory to the
Administrative Agent and the Collateral Agent, duly filed in all jurisdictions
that the Administrative Agent and the Collateral Agent may deem necessary, or
that are reasonably requested by the Collateral Agent or the Administrative
Agent, in order to perfect or protect the Financing Liens created hereunder and
pursuant to the Orders and the priority thereof.

(f) Financial Statements. The Administrative Agent shall have received
(i) accurate and complete copies of the audited annual financial statements, and
quarterly financial statements, of VeraSun for the year ending December 31, 2007
and the quarter ended September 30, 2008 and (ii) Cargill’s annual report for
the fiscal year

 

97



--------------------------------------------------------------------------------

ending May 31, 2008 (to the extent the Borrowers have received it from Cargill
and are not prohibited by applicable law, or by any confidentiality undertaking
by which the Borrowers are bound, from delivering it to the Administrative
Agent). Such financial statements of VeraSun shall be on both a consolidated
and, with respect to the Borrowers, consolidating basis.

(g) Governmental Approvals. The Administrative Agent shall have received a duly
executed certificate of an Authorized Officer of the Borrowers’ Agent certifying
that to the Knowledge of each Borrower, all Necessary Project Approvals are in
full force and effect, final and Non-Appealable.

(h) Insurance. The Administrative Agent shall have received evidence reasonably
satisfactory to each Lender that the insurance coverage required under
Schedule 9.01(h) is in full force and effect.

(i) Bank Regulatory Requirements. The Administrative Agent shall have received
all documentation and other information requested from the Borrowers and VeraSun
as required by bank regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including the Patriot Act.

(j) Closing Fees; Expenses. The Administrative Agent shall have received for its
own account, or for the account of each Lender, Lead Arranger and Agent entitled
thereto, all fees due and payable pursuant to Section 3.12 (Fees), all other
fees due and payable to the Secured Parties pursuant to any Financing Document,
and all reasonable costs and expenses (including costs, fees and expenses of
legal counsel and financial advisors payable hereunder) for which invoices have
been presented.

(k) Auditors. The Administrative Agent shall have received reasonably
satisfactory evidence of the appointment of the Auditors.

(l) Notice of Final Order. The Lenders shall have received satisfactory evidence
that due, sufficient and proper notice of the Final Order has been or is
simultaneously being given to all parties in interest entitled to receive such
notice.

(m) Other Information. Prior to entry of the Final Order, the Lenders shall have
received the Original Budget and all information reasonably requested from the
Borrowers.

 

98



--------------------------------------------------------------------------------

Section 8.02 Conditions to All Borrowings and Issuances. The obligation of each
Lender to make available each Borrowing of its Loans and of the Issuing Bank to
issue any Letter of Credit shall be subject to the fulfillment of the following
conditions precedent to the satisfaction of the Administrative Agent prior to
each Borrowing, and to the satisfaction of the Issuing Bank and the
Administrative Agent prior to each issuance of any Letter of Credit.

(a) Borrowing Notice; Issuance Request. In the case of each Borrowing, the
Administrative Agent shall have received (i) a Borrowing Notice, as required by
and in accordance with Section 2.03 (Notice of Borrowings), and/or (ii) an
Issuance Request, as required by and in accordance with Section 2.02(b) (Letters
of Credit).

(b) Borrowers’ Certifications. The Administrative Agent shall have received a
duly executed certificate of an Authorized Officer of the Borrowers’ Agent on
behalf of each Borrower certifying that:

 

  (i) the Borrowers are in compliance with all conditions set forth in this
Section 8.02 (and, with respect to the initial Borrowing and/or Letter of Credit
issuance, Section 8.01) on and as of the proposed Borrowing Date and/or Proposed
Letter of Credit Issuance Date, before and after giving effect to such Borrowing
and to the application of the proceeds therefrom and/or Letter of Credit
issuance (provided that, where any condition is subject to the satisfaction of
any Person, such certification may assume such satisfaction absent notice to the
contrary);

 

  (ii) all representations and warranties made by each Borrower and VeraSun in
this Agreement and each of the Financing Documents to which it is a party are
true and correct in all material respects on and as of such Borrowing Date
and/or Proposed Letter of Credit Issuance Date (except with respect to
representations and warranties that expressly refer to an earlier date), before
and after giving effect to such Borrowing and to the application of the proceeds
therefrom and/or Letter of Credit issuance; and

 

  (iii) no Default or Event of Default has occurred and is continuing, or would
result from such Borrowing and/or Letter of Credit issuance.

(c) No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, or would result from such Borrowing and/or Letter of Credit
issuance.

 

99



--------------------------------------------------------------------------------

(d) No Material Adverse Effect. Since December 4, 2008, no event, occurrence or
condition that has had, or would reasonably be expected to have, a Material
Adverse Effect shall have occurred and be continuing.

(e) Fees; Expenses. The Administrative Agent shall have received for its own
account, or for the account of each Secured Party entitled thereto, all fees due
and payable as of the date of such Borrowing pursuant to Section 3.12 (Fees),
and all costs and expenses (including costs, fees and expenses of legal counsel
and any financial advisors) due and payable hereunder for which invoices have
been presented.

(f) Additional Information. The Lenders shall have received all information
reasonably requested from the Borrowers.

ARTICLE IX

COVENANTS

Section 9.01 Affirmative Covenants. Each Borrower agrees with each Secured Party
that, until the Discharge Date, the Borrowers will perform the obligations set
forth in this Section 9.01.

(a) Compliance with Laws. Each Borrower shall comply in all material respects
with all Laws (other than Environmental Laws) applicable to it or to its
business or property.

(b) Environmental Matters. (i) The Borrowers shall (A) subject to the matters
set forth on Schedule 6.03(a), comply in all material respects with, and ensure
compliance in all material respects by any and all occupants and operators of
the Project with, all Environmental Laws, (B) keep the Project free of any Lien
imposed pursuant to any Environmental Law, and (C) pay or cause to be paid when
due and payable by any Borrower any and all costs in connection with any
Environmental Laws, including the cost of identifying the nature and extent of
the presence of any Materials of Environmental Concern in, on or about the
Project or on any real property owned or leased by any Borrower (including any
Site), and the cost of delineation, management, remediation, removal, treatment
and disposal of any such Materials of Environmental Concern.

 

  (ii) The Borrowers shall not use or allow the Project to generate,
manufacture, refine, produce, treat, store, handle, dispose of, transfer,
process or transport Materials of Environmental Concern other than in compliance
in all material respects with Environmental Laws.

 

100



--------------------------------------------------------------------------------

(c) Temporary Idle and Maintenance. The Borrowers shall own and maintain (or
cause to be maintained) the Project in all material respects in accordance with
(i) the terms and provisions of the Financing Documents and, except as a result
of the Cases or the Temporary Idle, the Key Project Documents and (ii) except as
set forth on Schedule 6.03(a), all applicable Governmental Approvals and Law.
The Borrowers shall ensure that each Plant continues in a state of Temporary
Idle.

(d) Maintenance of Properties. (i) Subject to clause (ii) below, each Borrower
shall keep, or cause to be kept, in good working order and condition, ordinary
wear and tear excepted, all of its Plants, properties and equipment that are
necessary or useful in the proper conduct of its business.

 

  (ii) The Borrowers shall not permit any Plant or any material portion thereof
to be removed, demolished or materially altered, unless such material portion
that has been removed, demolished or materially altered has been replaced or
repaired as permitted under this Agreement. In the event that any removal,
demolition, or material alteration of any Plant or any material portion thereof
has resulted from an Event of Taking or Casualty Event beyond the control of the
Borrowers and their employees and agents (for example, due to forces of nature),
the Borrowers shall only be required to replace or repair such Plant or portion
thereof to the extent that Insurance Proceeds or other Cash Flow are available
to the Borrowers to cover the expense of such repair or replacement in
accordance with the terms of this Agreement.

 

  (iii) Each Borrower shall do or cause to be done all things necessary to
preserve and keep in full force and effect its limited liability company
existence and its material patents, trademarks, trade names, copyrights,
franchises and similar rights.

(e) Payment of Obligations. Each Borrower shall discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its Postpetition obligations of whatever nature (other than the Obligations,
which are addressed elsewhere in this Agreement), except (i) where such payment,
discharge or satisfaction is prohibited by the Bankruptcy Code, the Bankruptcy
Rules or an order of the Bankruptcy Court, or by this Agreement or the Budget,
(ii) where the amount or validity thereof is subject to a Contest or (iii) where
the failure to so discharge or satisfy any such obligation results from a
Temporary Idle.

 

101



--------------------------------------------------------------------------------

(f) Governmental Approvals. The Borrowers shall maintain in full force and
effect, in the name of the relevant Borrower, all Necessary Project Approvals.

(g) Use of Proceeds. (i) The Borrowers shall cause all proceeds of the Loans
(other than those resulting from a draw on a Letter of Credit) to be applied
solely in accordance with the Budget (subject to the variances contemplated in
Section 9.02(y) (Negative Covenants - Financial Covenants)).

 

  (ii) The Borrowers shall cause all Cash Flow to be applied in accordance with
the Budget (subject to the variances contemplated in Section 9.02(y) (Negative
Covenants - Financial Covenants)).

 

  (iii) The Borrowers shall cause all Insurance Proceeds and Condemnation
Proceeds to be applied in accordance with this Agreement.

(h) Insurance. The Borrowers shall, without cost to any Secured Party, at all
times obtain and maintain, or cause to be obtained and maintained, the types and
amounts of insurance listed and described on Schedule 9.01(h), in accordance
with the terms and provisions set forth therein. The Borrowers shall obtain and
maintain such other insurance as may be required pursuant to the terms of any
Financing Document. In the event the Borrowers fail to take out or maintain the
full insurance coverage required by this Section 9.01(h), the Administrative
Agent may (but shall not be obligated to) take out the required policies of
insurance and pay the premiums on the same. All amounts so advanced by the
Administrative Agent shall become an Obligation and the Borrowers shall
forthwith pay such amounts to the Administrative Agent, together with interest
from the date of payment by the Administrative Agent at the Default Rate.

(i) Books and Records; Inspections. Each Borrower shall keep proper books of
record and account in which complete, true and accurate entries in conformity
with GAAP and all requirements of Law shall be made of all financial
transactions and matters involving the assets and business of such Borrower, and
shall maintain such books of record and account in material conformity with
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower. Each Borrower shall keep books and records
separate from the books and records of any other Person (including any
Affiliates of the Borrowers) that accurately reflect all of its business
affairs, transactions and the documents and other instruments that underlie or
authorize all of its limited liability company actions. Each Borrower shall
permit officers and designated representatives of the Administrative Agent or
any Lender or Consultant to visit and inspect any of the properties of such
Borrower (including the respective Plant), to examine its limited liability,
financial and operating records, and make copies

 

102



--------------------------------------------------------------------------------

thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its members, managers, directors, officers and independent public
accountants, all at the expense of the Borrowers and at any time during normal
business hours and as often as may be reasonably desired, with reasonable
advance notice to such Borrower; provided that contacts with personnel other
than the chief executive officer, chief restructuring officer, chief accounting
officer or director of operations shall be arranged through the chief executive
officer, chief restructuring officer, chief accounting officer or director of
operations.

(j) Budget. (i) The Borrower shall, not later than seven (7) days before the
date that is the first day of the fifth week covered by the Original Budget and
each date falling every twenty-eighth (28th) day thereafter (each such date, an
“Initial Date”), adopt a rolling cash flow forecast, setting forth in reasonable
detail the projected cash flow for each Plant and on an aggregate basis for the
Project for the period starting on the then current Initial Date and ending on
the earlier of (A) thirteen (13) weeks after the then current Initial Date and
(B) the scheduled Maturity Date, and provide a copy of such forecast at such
time to the Administrative Agent. Each such forecast shall become effective upon
approval of the Required Lenders (acting in consultation with the Financial
Advisor) (each such approved forecast, and the Original Budget, a “Budget”), it
being understood that such forecast shall be deemed approved within five
(5) Business Days after its receipt by the Administrative Agent if (A) the
Lenders and the Financial Advisor have had a conference call to discuss such
forecast and (B) the Required Lenders or the Financial Advisor have not notified
the Borrowers otherwise in writing.

 

  (ii) Each Budget delivered to the Administrative Agent pursuant to this
Section 9.01(j) shall be accompanied by a memorandum or worksheet detailing all
changes in material assumptions used in the preparation of such Budget, shall
contain a line item for each expense category reasonably requested by the
Required Lenders (provided that items on the Budget that are subject to Court
approval shall not be funded until approved by the Court, and inclusion and
acceptance of any such item is not a waiver of any party’s objection thereto),
shall specify for each week and for each such expense category the amount
budgeted for such category for such week.

(k) Maintenance of Existence. Each Borrower will continue to preserve, renew and
keep in full force and effect its limited liability company existence and good
standing in the State of Delaware and take all actions to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business.

 

103



--------------------------------------------------------------------------------

(l) Project Documents. The Borrowers shall use commercially reasonable efforts
to preserve, protect and defend their rights under each Key Project Document
except where the failure to do so results from the Cases or a Temporary Idle.
The Borrowers shall use commercially reasonable efforts to exercise all material
rights, discretion and remedies under each Key Project Document, if any, in
accordance with its terms and in a manner consistent with (and subject to) the
Borrowers’ obligations under the Financing Documents except where the failure to
so exercise any such rights, discretion or remedies results from the Cases or a
Temporary Idle.

(m) Preservation of Title; Acquisition of Additional Property. (i) The Borrowers
shall preserve and maintain (A) good, marketable and insurable fee interest in
each Site (excluding the Leased Premises) and valid easement interest to its
easement interest in each Site (excluding the Leased Premises), (B) a good,
legal and valid leasehold interest in the Leased Premises, and (C) good, legal
and valid title to all of its other respective material properties and assets,
in each case free and clear of all Liens other than Permitted Liens. If any
Borrower shall at any time acquire any real property or leasehold or other
interest in real property, such Borrower shall promptly upon such acquisition
ensure that such real property or leasehold or other interest is subject to the
Lien and security interest created hereunder and pursuant to the Orders for the
benefit of the Secured Parties.

 

  (ii) Prior to the acquisition or lease of any such additional real property
interests (other than easements that do not involve soil disturbance), the
Borrowers shall deliver to the Administrative Agent an Environmental Site
Assessment Report(s) with respect to such real property (if, in the reasonable
determination of the Administrative Agent, such Environmental Site Assessment
Report(s) with respect to such real property interests is warranted), in each
case, along with a corresponding reliance letter from the consultant issuing
such report(s). Each such environmental report shall be in form and substance
reasonably satisfactory to the Required Lenders.

(n) Maintenance of Liens; Creation of Liens on Newly Acquired. (i) The Borrowers
shall take or cause to be taken all action necessary or reasonably requested by
either Agent to maintain and preserve the Financing Liens and the priority
thereof.

 

  (ii) The Borrowers shall take all actions required to cause each Additional
Project Document and each Additional Material Project Document to be or become
subject to the Financing Liens.

 

104



--------------------------------------------------------------------------------

(o) Certificate of Formation. Each Borrower shall observe in all material
respects all of the separateness and other provisions and procedures of its
certificate of formation and Borrower LLC Agreement.

(p) Separateness. Each Borrower shall comply in all material respects with the
separateness provisions set forth on Schedule 6.24.

(q) Further Assurances. Upon written request of the Administrative Agent, the
Borrowers shall promptly perform any and all acts and execute any and all
documents (including UCC financing statements and UCC continuation statements)
reasonably requested by the Administrative Agent:

 

  (i) for filing under the provisions of the UCC or any other Law that are
necessary or advisable to maintain in favor of the Collateral Agent, for the
benefit of the Secured Parties, the Financing Liens that are duly perfected in
accordance with all applicable Laws or otherwise for the purposes of perfecting
any Lien created, or purported to be created, in favor of the Secured Parties;

 

  (ii) for the purposes of ensuring the validity and legality of this Agreement
or any other Financing Document and the rights of the Lenders and the Agents
hereunder or thereunder; and

 

  (iii) for the purposes of facilitating the proper exercise of rights and
powers granted to the Lenders or the Agents under this Agreement or any other
Financing Document.

(r) Professional Fees. Promptly following receipt thereof, the Borrowers shall
deliver to the Administrative Agent all monthly fee statements detailing the
fees of all Professionals for such month delivered in accordance with the
interim compensation procedures approved by the Bankruptcy Court.

(s) Bank Accounts. Each Bank Account of the Borrowers shall at all times be
(i) held as Collateral to secure the repayment and/or performance of the
Obligations, (ii) held at a financial institution at which the Borrower
maintains its Bank Accounts on the Petition Date under the terms of the
Prepetition Financing Documents, or otherwise as selected by the Borrowers from
a list of approved financial institutions approved by the Required Lenders and
(iii) subject to a perfected Priming Lien in favor

 

105



--------------------------------------------------------------------------------

of the Collateral Agent on behalf of the Secured Parties, with all rights and
remedies in respect thereto as set forth in the Orders and the other Financing
Documents. No Borrower may open a new Bank Account or any other account at a
financial institution without the prior written consent of the Required Lenders,
which approval may be withheld in their sole discretion.

(t) Farm Products Laws. (i) The Borrowers shall comply at all times with all
existing and future Postpetition Farm Products Notices during their period of
effectiveness under any Farm Products Law, including directions to make payments
to the Farm Products Seller by issuing payment instruments directly to the
secured party with respect to any assets of the Farm Products Seller or jointly
payable to the Farm Products Seller and any secured party with respect to the
assets of such Farm Products Seller, as specified in the Farm Products Notice,
so as to terminate or release the Lien on any Farm Products maintained by such
Farm Products Seller or any secured party with respect to the assets of such
Farm Products Seller under any Farm Products Law. (ii) The Borrowers shall take
all other actions as may be reasonably required, if any, to ensure that any
perishable agricultural commodity (in whatever form) or other Farm Products are
purchased free and clear of any Lien in favor of any Farm Products Seller or any
secured party with respect to the assets of any Farm Products Seller. (iii) In
the event any Borrower receives a Farm Products Notice, such Borrower shall pay
the related invoice within the payment terms specified therein and notify the
Administrative Agent of such receipt; provided, however, that such invoice may
remain unpaid if, and only so long as (A) appropriate legal or administrative
action has been commenced in good faith and is being diligently pursued or
defended by such Borrower, (B) adequate reserves with respect to such contest
are maintained on the books of such Borrower, in accordance with GAAP, (C) such
Borrower shall promptly pay or discharge such contested invoice and all
additional charges, interest, penalties, and expenses, if any, and shall deliver
to the Lenders evidence reasonably acceptable to the Required Lenders of such
payment, if such contest is terminated or discontinued adversely to such
Borrower or the conditions set forth in this Section 9.01(t) are no longer met.

(u) Monthly Meetings. At least once per calendar month, upon request of the
Administrative Agent, at mutually acceptable times (and with telephonic
conferences being acceptable), the Borrowers shall, and shall procure that
representatives of the Borrowers’ Professionals reasonably requested by the
Administrative Agent, meet together with the Administrative Agent to update the
Administrative Agent on the status of the Cases and to discuss any other issues
in connection therewith as reasonably requested by the Administrative Agent.

 

106



--------------------------------------------------------------------------------

(v) Weekly Updates on Sale Process. On the third Business Day of each week after
the date hereof, or at such other times as may be mutually agreeable, the
Borrowers shall update the Administrative Agent on the status of the Borrowers’
compliance with Section 9.01(w) (Sale of Substantially All Assets), which update
shall include information on the steps the Borrowers have taken towards
complying with such provision and any other related information reasonably
requested by the Administrative Agent.

(w) Sale of Substantially All Assets. The Borrowers shall:

 

  (i) on or before February 6, 2009, file with the Bankruptcy Court a motion for
approval of a sale of substantially all of the assets of the Borrowers in form
and substance reasonably acceptable to the Required Lenders;

 

  (ii) on or before February 23, 2009, obtain an order of the Bankruptcy Court
approving bidding procedures for a sale of substantially all of the assets of
the Borrowers in form and substance reasonably acceptable to the Required
Lenders, which order shall authorize (A) credit bids and (B) the solicitation of
bids for substantially all of the assets of each of the Borrowers separately and
for substantially all of the assets of the Borrowers collectively;

 

  (iii) on or before March 31, 2009, conduct an auction in accordance with the
bidding procedures referenced in the foregoing clause (ii);

 

  (iv) on or before April 7, 2009, obtain an order of the Bankruptcy Court
approving the sale or sales of substantially all of the assets of the Borrowers
in form and substance reasonably acceptable to the Required Lenders; and

 

  (v) on or before April 15, 2009, close the sale or sales of substantially all
of the assets of the Borrowers.

Section 9.02 Negative Covenants. The Borrowers agree with each Secured Party
that, until the Discharge Date, the Borrowers will perform the obligations set
forth in this Section 9.02.

(a) Restrictions on Indebtedness of the Borrowers. The Borrowers will not
create, incur, assume or suffer to exist any Indebtedness except:

 

  (i) the Obligations;

 

107



--------------------------------------------------------------------------------

  (ii) Indebtedness permitted under the Prepetition Credit Agreement that has
been incurred prior to December 4, 2008;

 

  (iii) Capitalized Lease Liabilities with respect to office equipment with
payments in any Fiscal Year, taken in the aggregate for the Project, in an
amount not to exceed one hundred thousand Dollars ($100,000);

 

  (iv) Indebtedness expressly provided for pursuant to the First Day Orders and
the Interim Order or the Final Order, as applicable;

 

  (v) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of incurrence;

 

  (vi) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

 

  (vii) Indebtedness between any Borrower and any other Borrower;

 

  (viii) Indebtedness permitted under Section 9.02(u) (Negative Covenants -
Limitation on Non-Obligor Transfers); and

 

  (ix) Prepetition Indebtedness existing on the Petition Date.

(b) Liens. No Borrower shall create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets (including its Equity Interests),
whether now owned or hereafter acquired, except:

 

  (i) Liens in favor, or for the benefit, of the Secured Parties;

 

  (ii) the Preexisting Liens;

 

  (iii) the Prepetition Collateral Agent Liens and Prepetition Collateral Agent
Adequate Protection Liens;

 

108



--------------------------------------------------------------------------------

  (iv) Liens for taxes, assessments and other governmental charges the payment
of which is the subject of a Contest, for taxes that are otherwise not yet
delinquent or for taxes as to which payment and enforcement is stayed under the
Bankruptcy Code or pursuant to orders of the Bankruptcy Court;

 

  (v) Liens of carriers, warehousemen, mechanics, landlords, banks (and rights
of set-off), repairmen, workmen, suppliers and materialmen incurred in the
ordinary course of business (A) for sums not yet due or the payment of which is
the subject of a Contest or (B) for amounts as to which payment and enforcement
is stayed under the Bankruptcy Code or pursuant to orders of the Bankruptcy
Court;

 

  (vi) easements granted by any Borrower to any utility serving the Project or
as otherwise required for the operation of any Plant or to facilitate proposed
sales of carbon dioxide; provided, that in each such case:

 

  (A) such easement will not adversely affect the costs under the Budget;

 

  (B) such easement will not adversely affect the operations of any Plant; and

 

  (C) such easement has been approved by the Administrative Agent; and

 

  (vii) easements, rights-of-way, restrictions, encroachments, covenants and
other similar charges and minor defects or irregularities in title, in each
case, which do not and will not interfere with the ability of the Borrowers to
operate the Plants at full nameplate capacity;

 

  (viii) the netting and set-off rights permitted under Section 6 of each Master
Agreement;

 

  (ix) any Liens reflected on the Title Insurance Policy or any Title
Continuation (each as defined in the Prepetition Credit Agreement);

 

109



--------------------------------------------------------------------------------

  (x) Liens arising out of judgments or awards that (A) do not constitute an
Event of Default under Section 10.01(s) (Events of Default-Judgments) and
(B) that are subject to a Contest;

 

  (xi) Liens in respect of Capitalized Lease Liabilities with respect to office
equipment permitted by Section 9.02(a)(iii);

 

  (xii) rights of setoff or banker’s Liens or other similar Liens upon deposits
of cash in favor of banks or other depositary institutions;

 

  (xiii) Liens securing Indebtedness permitted by Section 9.02(x) (Chapter 11
Claims);

 

  (xiv) security given to a public or private utility or other natural gas
suppliers as required in the ordinary course of business in accordance with the
past practices of such Borrower, including those in place on the date hereof as
identified on Schedule 9.02(b)(xiv), or as otherwise provided for in the Budget;

 

  (xv) Liens on the Collateral (ranking junior in priority to the Financing
Liens in favor of the Secured Parties securing the Obligations and junior in
priority to the Prepetition Collateral Agent Liens and the Prepetition
Collateral Agent Adequate Protection Liens) to secure Postpetition advances made
in the ordinary course of business to any Borrower from a Non-Obligor Debtor;

 

  (xvi) Liens set forth on Schedule 9.02(b) (Permitted Liens); and

 

  (xvii) Liens arising by operation of law under Article 2 of the UCC in favor
of a seller of goods or buyer of goods (in each case other than VeraSun or any
of its Subsidiaries), provided that such Liens shall be released within 60 days
after delivery of such goods or if earlier upon payment in full.

 

110



--------------------------------------------------------------------------------

(c) Permitted Investments. The Borrowers shall not make any investments, loans
or advances (whether by purchase of stocks, bonds, notes or other securities,
loans, extensions of credit, advances or otherwise) except for Permitted
Investments. The Borrowers shall select Cash Equivalents having such maturities
as shall cause the Project Accounts to have a cash balance as of any day
sufficient to cover the transfers to be made from the Project Accounts on such
day in accordance with this Agreement, the other Financing Documents, the
Project Documents and any Additional Project Documents.

(d) Change in Business. No Borrower shall (i) enter into or engage in any
business other than the ownership, operation (or Temporary Idle), maintenance,
and financing of the Project and all activities related thereto or (ii) change
the scope of any Plant or the Project.

(e) Equity Issuances. No Borrower shall issue any Equity Interests unless such
Equity Interests are immediately pledged to the Collateral Agent (for the
benefit of the Secured Parties) on a first priority perfected basis in a manner
satisfactory to the Administrative Agent.

(f) Asset Dispositions. The Borrowers shall not sell, lease, assign, transfer or
otherwise dispose of assets (other than Products), whether now owned or
hereafter acquired, except:

 

  (i) disposal of assets that are promptly replaced in accordance with the
then-current Budget;

 

  (ii) to the extent that such assets are uneconomical, obsolete or no longer
useful or no longer usable in connection with the operation or maintenance of
the Project;

 

  (iii) disposal of assets with a fair market value of, or, if greater, at a
disposal price of, less than one hundred thousand Dollars ($100,000) in the
aggregate during any Fiscal Year; provided, that such disposal does not, and
would not reasonably be expected to, adversely effect the construction,
operation or maintenance of any Plant;

 

  (iv) transfers of assets between Albion, Bloomingburg and Linden; provided,
that (A) the aggregate total fair market value of all such transferred assets
does not exceed one million Dollars ($1,000,000) in any Fiscal Year, and
(B) each such transfer does not, and would not reasonably be expected to,
adversely affect the operations of the Plant from which such assets are
transferred;

 

111



--------------------------------------------------------------------------------

  (v) the transfer or other Disposition by any Borrower in settlement of any
amount owed by such Borrower effected in the ordinary course of business and
approved by the Bankruptcy Court; or

 

  (vi) as permitted by Section 9.02(c) (Permitted Investments) or
Section 9.02(u) (Limitation on Non-Obligor Transfers).

(g) Consolidation, Merger. No Borrower will (i) directly or indirectly
liquidate, wind up, terminate, reorganize or dissolve itself (or suffer any
liquidation, winding up, termination, reorganization or dissolution) or
otherwise wind up; or (ii) acquire (in one transaction or a series of related
transactions) all or any substantial part of the assets, property or business
of, or any assets that constitute a division or operating unit of, the business
of any Person or otherwise merge or consolidate with or into any other Person.

(h) Transactions with Affiliates. Except as otherwise permitted by
Section 9.02(u) (Limitation on Non-Obligor Transfers), no Borrower shall enter
into or cause, suffer or permit to exist any arrangement or contract with any of
its Affiliates or any other Person that owns, directly or indirectly, any Equity
Interest in any Borrower, in each case other than another Borrower, unless such
arrangement or contract (i) is fair and reasonable to such Borrower and (ii) is
an arrangement or contract that is on arm’s-length basis and contains terms no
less favorable than those that would be entered into by a prudent Person in the
position of such Borrower with a Person that is not one of its Affiliates.

(i) Subsidiaries. ASA Holdings shall not create or acquire any Subsidiary other
than Albion, Bloomingburg, and Linden, nor enter into any partnership or joint
venture. Each of Albion, Bloomingburg, and Linden shall not create or acquire
any Subsidiary or enter into any partnership or joint venture. This
Section 9.02(i) shall not prohibit the Borrowers from entering into joint
purchasing arrangements solely with other Borrowers for the purchase of
materials required for the operation of the Project.

(j) ERISA. No Borrower will engage in any prohibited transactions under
Section 406 of ERISA or under Section 4975 of the Code. No Borrower will incur
any obligation or liability in respect of any Plan, Multiemployer Plan or
employee welfare benefit plan providing post-retirement welfare benefits (other
than a plan providing continue coverage under Part 6 of Title I of ERISA).

(k) Taxes. No Borrower shall make any election to be treated as an association
taxable as a corporation for federal, state or local tax purposes.

 

112



--------------------------------------------------------------------------------

(l) Project Documents. (i) Other than immaterial changes, no Borrower shall
direct or consent or agree to (x) any amendment, modification, supplement, or
waiver to or in respect of any provision of, or (y) direct or consent or agree
to any termination, cancellation, rejection or repudiation of, any Project
Document or any Additional Project Document; provided that this restriction
shall not prohibit the Borrowers from entering into an agreement to sell
work-in-progress Ethanol or DDGs currently at the Plants (including pursuant to
an arrangement with Cargill that may include a netting out of amounts payable to
Cargill for natural gas) that has been approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed).

 

  (ii) Except for collateral assignments for the benefit of the Secured Parties
or other Permitted Liens, no Borrower shall assign any of its rights under any
Project Document or any Additional Project Document to any Person, or consent to
the assignment of any obligations under any Project Documents or any Additional
Project Documents by any other party thereto.

 

  (iii) No Borrower shall enter into any “Marketing Pool Program”, as described
in Section 9.1 of each Ethanol Marketing Agreement, without the prior written
consent of the Required Lenders if, under such program, (A) any Borrower would
be discriminated against in comparison to any non-Borrower participant in such
program or (B) any Borrower would be allocated more than its pro rata share of
liabilities under such program.

 

  (iv) No Borrower shall (A) reach any agreement with Cargill regarding the use
or supply of an “Alternative Commodity” for any Plant under Section 2(g) of any
Corn Supply Agreement or (B) agree to any increase in the “Origination Fee” or
“Handling Fee” pursuant to Section 4(f) of any Corn Supply Agreement without the
prior written consent of the Required Lenders.

 

  (v)

Following the execution by Cargill of any stand-alone railcar lease agreement or
a rider to an existing master railcar lease agreement, if any, and in each case
for railcars to provide services required under any Ethanol Marketing Agreement
or any Distillers Grains Marketing Agreement, no Borrower shall agree or consent
to any amendment or

 

113



--------------------------------------------------------------------------------

 

modification of any such stand-alone railcar lease agreement or rider that would
result in an increase in the amounts payable by any Borrower for rail car lease,
usage or other related railcar arrangements under any Ethanol Marketing
Agreement or Distillers’ Grains Marketing Agreement in excess of seven and
one-half percent (7.5%) per annum without the prior written consent of the
Required Lenders.

 

  (vi) No Borrower shall settle, release, relinquish, concede or otherwise
compromise any claim or potential claim against, or rights with respect to, any
Project Party without the prior written consent of the Required Lenders.

(m) Additional Project Documents. No Borrower shall enter into any Additional
Project Document or Additional Material Project Document except with the prior
written approval of the Required Lenders.

(n) Suspension or Abandonment; Operation. No Borrower shall (i) permit or suffer
to exist an Event of Abandonment, or (ii) commence operation of any Plant, in
each such case without the prior written approval of the Required Lenders.

(o) Use of Proceeds; Margin Regulations. No Borrower shall use any proceeds of
any Loan other than in accordance with the provisions of Article II (Commitments
and Borrowing) and Section 9.01(g) (Affirmative Covenants - Use of Proceeds). No
Borrower shall use any part of the proceeds of any Loan to purchase or carry any
Margin Stock (as defined in F.R.S. Board Regulation U) or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock. No Borrower
shall use the proceeds of any Loan in a manner that could violate or be
inconsistent with the provisions of F.R.S. Board Regulations T, U or X.

(p) Environmental Matters. The Borrowers shall not permit (i) any underground
storage tanks to be located on any property owned or leased by any Borrower,
(ii) any asbestos to be contained in or form part of any building, building
component, structure or office space owned by any Borrower, (iii) any
polychlorinated biphenyls (PCBs) to be used or stored at any property owned by
any Borrower, other than as may already be present as of the date hereof in
electrical equipment owned by utilities, provided that the presence of such PCBs
complies, and such equipment is operated, maintained, and inspected in
compliance, with Environmental Laws, (iv) any other Materials of Environmental
Concern to be used, stored or otherwise be present at any property owned by any
Borrower, other than Materials of Environmental Concern necessary for the
operation of the Project and used in accordance with all Laws or (v) any other
Materials of Environmental Concern to be used, stored or otherwise be present at
any property leased by any Borrower, other than in accordance with all Laws.

 

114



--------------------------------------------------------------------------------

(q) Restricted Payments. The Borrowers shall not make any Restricted Payments
(except for Restricted Payments from a Borrower to another Borrower) without the
prior written consent of the Required Lenders.

(r) Budget Modifications. The Borrowers may not modify the Budget without the
prior written consent of the Required Lenders, it being understood that such
modifications shall be deemed approved within five (5) days after receipt of the
modified Budget by the Administrative Agent if (A) the Lenders and the Financial
Advisor have had a conference call to discuss such modified Budget and (B) the
Required Lenders or the Financial Advisor have not notified the Borrowers
otherwise in writing.

(s) Commodity Hedging Arrangements. The Borrowers shall not enter into any
Commodity Hedging Arrangements.

(t) Accounting Changes. No Borrower shall make any change in (i) its accounting
policies or reporting practices, except as required by GAAP, or (ii) its Fiscal
Year without the prior written consent of the Required Lenders.

(u) Limitation on Non-Obligor Transfers. No Borrower shall enter into or effect
any Non-Obligor Transfer unless such Non-Obligor Transfer is (i) in the ordinary
course of the Borrower’s and applicable Non-Obligor Debtor’s business and such
transaction is consistent with the then effective Budget subject to the
variances contemplated in Section 9.02(y) (Negative Covenants - Financial
Covenants); (ii) upon fair and reasonable terms no less favorable to the
Borrower than it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, and (iii) indefeasibly secured by a Non-Obligor
Transfer Lien.

(v) Prepayments of Prepetition Obligations. Except as otherwise allowed pursuant
to the First Day Orders or the Orders or as provided in the Budget, no Borrower
shall (i) make any payment or prepayment or redemption or acquisition for value
(including by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due) of obligations under
the Prepetition Credit Agreement, (ii) pay any interest under the Prepetition
Credit Agreement (whether in cash, in kind securities or otherwise), or
(iii) except as provided in any order of the Bankruptcy Court (other than the
Orders) and approved by the Required Lenders, make any payment or create or
permit any Lien pursuant to section 361 of the Bankruptcy Code (or pursuant to
any other provision of the Bankruptcy Code authorizing adequate protection).

 

115



--------------------------------------------------------------------------------

(w) Extension of Exclusivity Periods. No Borrower shall file any motion or
application with the Bankruptcy Court seeking to extend the exclusivity periods
set forth in section 1121 of the Bankruptcy Code for any reason without prior
consultation with the Lenders.

(x) Chapter 11 Claims. No Borrower shall incur, create, assume, suffer to exist
or permit any Superpriority claim that is pari passu with or senior to any of
the claims of the Secured Parties against the Borrowers except with respect to
the Carve-Out or as otherwise expressly permitted by the Financing Documents and
other than the claims of the Senior Secured Parties (as defined in the
Prepetition Credit Agreement) to the extent provided in the Orders or the orders
relating to the WestLB Cash Collateral.

(y) Financial Covenants.

 

  (i) The Borrowers shall not permit SG&A/Corporate Overhead Expenses in any
Monthly Budget Period (or part thereof) to exceed the amounts set forth in the
Line Item entitled “[SG&A/Corporate OH]” for such Monthly Budget Period in the
applicable Budget by more than one hundred thousand Dollars ($100,000).

 

  (ii) The Borrowers shall not permit Professional Fees (other than the fees and
expenses of the advisors and consultants working on behalf of the Secured
Parties) in any Monthly Budget Period (or part thereof) to exceed the amounts
set forth in the Line Item entitled “[Professional Fees]” for such Monthly
Budget Period in the applicable Budget by more than one hundred thousand Dollars
($100,000).

 

  (iii) The Borrowers shall not permit Controllable Disbursements in any Monthly
Budget Period (or part thereof) to exceed the amounts set forth in the Line Item
entitled “[Controllable Disbursements]” for such Monthly Budget Period in the
applicable Budget by more than two hundred fifty thousand Dollars ($250,000).

Section 9.03 Reporting Requirements. The Borrowers will furnish to the
Administrative Agent, who shall distribute copies of the following to each
Lender:

(a) on the second Business Day of each week after the date of this Agreement, an
updated rolling cash flow forecast ending on the earlier of (i) thirteen
(13) weeks after the week in which such cash flow forecast is delivered and
(ii) the scheduled Maturity Date (each such forecast, a “Weekly Cash Flow
Forecast”), in the same form and with the same level of detail as the
then-current Budget (it being understood, however, that, except as provided in
Section 9.02(r) (Budget Modifications) approval of the Budget by the Required
Lenders shall only be required once a month in accordance with Section 9.01(j)
(Affirmative Covenants – Budget));

 

116



--------------------------------------------------------------------------------

(b) on the second (2nd) Business Day of each week following the date hereof, a
report setting forth, in a form and in sufficient detail satisfactory to the
Administrative Agent, a comparison of actual receipts and expenses to budgeted
receipts and expenses in the then current Budget for the preceding week;

(c) as soon as available and in any event within thirty (30) days after the end
of each calendar month, a report setting forth, in each case in a form and in
sufficient detail satisfactory to the Administrative Agent, (x) consolidated and
consolidating balance sheets of ASA Holdings and balance sheets of each other
Borrower as of the end of such month, (y) consolidated and consolidating
statements of income and cash flows of ASA Holdings and statements of income and
cash flows of each other Borrower for such month, and for the period commencing
at the end of the previous Fiscal Year and ending with the end of such month and
(z) consolidated and consolidating profit and loss statements of ASA Holdings
and profit and loss statements of each other Borrower for such month, and for
the period commencing at the end of the previous Fiscal Year and ending with the
end of such month, in each such case prepared in accordance with GAAP (subject
to the absence of footnote disclosures and to normal year-end adjustments). Such
report shall be certified as complete and correct by an Authorized Officer of
the Borrowers’ Agent, who also shall certify for each financial covenant set
forth in Section 9.02(y) (Negative Covenants – Financial Covenants) that the
Borrowers are in full compliance with each such covenant or, if any of such
certifications cannot be given, stating in reasonable detail the necessary
qualifications to such certifications;

(d) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to any Borrower (or the audit or finance
committee of any Borrower) by the Auditors in connection with the accounts or
books of any Borrower, or any audit of any Borrower;

(e) as soon as possible and in any event within five (5) days after the
occurrence of any Default or Event of Default, a statement of an Authorized
Officer of the Borrowers’ Agent setting forth details of such Default or Event
of Default and the action that the Borrowers have taken and propose to take with
respect thereto;

 

117



--------------------------------------------------------------------------------

(f) within five (5) days after any Borrower obtains Knowledge thereof a
statement of an Authorized Officer of the Borrowers’ Agent setting forth details
of:

 

  (i) (A) any material litigation or governmental proceeding pending or
threatened in writing against any Borrower or (B) any litigation or governmental
proceeding pending or threatened in writing against VeraSun that, in the case of
this clause (B) only, has or would reasonably be expected to have a Material
Adverse Effect; or

 

  (ii) any other event, act or condition that has or would reasonably be
expected to have a Material Adverse Effect.

(g) promptly after delivery or receipt thereof, copies of all material notices
or documents given or received by any Borrower pursuant to any of the Project
Documents or any Additional Project Documents including:

 

  (i) any written notice alleging willful misconduct under any Project Document;

 

  (ii) any written notice alleging any breach or default under any Project
Document;

 

  (iii) any written notice regarding, or request for consent to, any assignment,
termination, modification, waiver or variation of any Project Documents; and

 

  (iv) the appointment of any “Qualified Person” to conduct an audit under
Section 11(b) of any Master Agreement;

(h) As soon as possible and in any event within five (5) Business Days after any
Borrower knows, or has reason to know, that any of the events described below
have occurred, a duly executed certificate of an Authorized Officer of the
Borrowers’ Agent setting forth the details of each such event and the action
that the Borrowers propose to take with respect thereto, together with a copy of
any notice or filing from the PBGC, Internal Revenue Service, Department of
Labor or that may be required by the PBGC or other U.S. Governmental Authority
with respect to each such event:

 

  (i) any Termination Event with respect to an ERISA Plan or a Multiemployer
Plan has occurred or will occur that would reasonably be expected to result in
any material liability to any Borrower;

 

118



--------------------------------------------------------------------------------

  (ii) any condition exists with respect to a Plan that presents a material risk
of termination of a Plan (other than a standard termination under
Section 4041(b) of ERISA) or imposition of an excise tax or other material
liability on any Borrower;

 

  (iii) an application has been filed for a waiver of the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA under any Plan;

 

  (iv) any Borrower or any Plan fiduciary has engaged in a “prohibited
transaction,” as defined in Section 4975 of the Code or as described in
Section 406 of ERISA, that is not exempt under Section 4975 of the Code and
Section 408 of ERISA that would reasonably be expected to result in material
liability to any Borrower;

 

  (v) there exists any Unfunded Benefit Liabilities under any ERISA Plan;

 

  (vi) any condition exists with respect to a Multiemployer Plan that presents a
risk of a partial or complete withdrawal (as described in Section 4203 or 4205
of ERISA) from a Multiemployer Plan that would reasonably be expected to result
in any liability to any Borrower;

 

  (vii) a “default” (as defined in Section 4219(c)(5) of ERISA) occurs with
respect to payments to a Multiemployer Plan and such default would reasonably be
expected to result in any liability to any Borrower;

 

  (viii) a Multiemployer Plan is in “reorganization” (as defined in Section 418
of the Code or Section 4241 of ERISA) or is “insolvent” (as defined in
Section 4245 of ERISA);

 

  (ix) any Borrower and/or any ERISA Affiliate has incurred any potential
withdrawal liability (as defined in accordance with Title IV of ERISA); or

 

  (x) there is an action brought against any Borrower or any ERISA Affiliate
under Section 502 of ERISA with respect to its failure to comply with
Section 515 of ERISA;

 

119



--------------------------------------------------------------------------------

(i) as soon as possible and in any event within five (5) Business Days after the
receipt by any Borrower of a demand letter from the PBGC notifying such Borrower
of its final decision finding liability and the date by which such liability
must be paid, a copy of such letter, together with a duly executed certificate
of the chief executive officer, chief accounting officer, senior vice president
or chief restructuring officer of such Borrower setting forth the action that
such Borrower proposes to take with respect thereto;

(j) promptly and in any event within five (5) Business Days after the existence
of any of the following conditions, a duly executed certificate of an Authorized
Officer of the Borrowers’ Agent specifying in detail the nature of such
condition and, if applicable, the Borrowers’ proposed response thereto:

 

  (i) receipt by any Borrower of any written communication from a Governmental
Authority or any written communication from any other Person or other source of
written information, including reports prepared by any Borrower, that alleges or
indicates that any Borrower or an Environmental Affiliate is not in compliance
in all material respects with applicable Environmental Laws or Environmental
Approvals;

 

  (ii) any Borrower obtains Knowledge that there exists any Environmental Claim
pending or threatened in writing against any Borrower or an Environmental
Affiliate;

 

  (iii) any Borrower obtains Knowledge of any release, threatened release,
emission, discharge or disposal of any Material of Environmental Concern or
obtains Knowledge of any material non-compliance with any Environmental Law
that, in either such case, would reasonably be expected to form the basis of an
Environmental Claim against any Borrower or any Environmental Affiliate; or

 

  (iv) any Removal, Remedial or Response action taken by any Borrower or any
other person in response to any Material of Environmental Concern in, at, on or
under, a part of or about the Borrowers’ properties or any other property or any
notice, claim or other information that any of the Borrowers might be subject to
an Environmental Claim;

 

120



--------------------------------------------------------------------------------

(k) the Borrowers will maintain at the Sites and make available for inspection
by the Administrative Agent, the Lenders and their agents and employees, on
reasonable notice during regular business hours, accurate and complete records
of all correspondence, investigations, studies, sampling and testing conducted,
and any and all remedial actions taken, by any Borrower or, to the best of any
Borrower’s Knowledge and to the extent obtained by any Borrower, by any
Governmental Authority or other Person in respect of Materials of Environmental
Concern that would reasonably be expected to form the basis of an Environmental
Claim on or affecting any Plant or the Project;

(l) upon request of the Administrative Agent, to the extent the Borrowers have
them or receive them from Cargill and are not prohibited by applicable law, or
by any confidentiality undertaking by which the Borrowers are bound, from
sharing them with the Administrative Agent, financial statements of Cargill;

(m) within five (5) days of the date filed, the Borrowers shall deliver to
counsel for the Lenders all pleadings, motions, applications and other documents
filed with the Bankruptcy Court in connection with the Cases. The Borrowers
shall deliver to the Administrative Agent any financial information distributed
to any Committee(s) appointed in the Cases. In addition, the Borrowers will
submit all reports, including reports, projections or similar materials,
including valuations, provided to the United States Trustee (or any information
officer, examiner or interim receiver, if any, appointed in the Cases) or any
Committee, to the Administrative Agent to be distributed to the Lenders when
provided to the United States Trustee or Committee (or information officer,
examiner or receiver);

(n) promptly, and in any event within five (5) Business Days of obtaining
Knowledge thereof, notify the Administrative Agent of any termination for cause
or any resignation of, in either such case, any key management personnel at any
of the Plants or of more than ten (10) personnel (in the aggregate) at any
single Plant; and

(o) other information reasonably requested by the Administrative Agent or any
Lender, through the Administrative Agent.

Section 9.04 VeraSun Covenants. VeraSun, as pledgor with respect to the VeraSun
Collateral, agrees with each Agent and each Lender that, until the Discharge
Date, it will perform the obligations set forth in this Section 9.04.

(a) Defense of Collateral. VeraSun shall defend its title to the VeraSun
Collateral and the interest of the Collateral Agent (for the benefit of itself
and the other Secured Parties) in the VeraSun Collateral against the claims and
demands of all other Persons (other than Permitted VeraSun Collateral Liens).

 

121



--------------------------------------------------------------------------------

(b) Limitation of Liens. VeraSun shall not create, incur, assume or suffer to
exist any Liens on or with respect to all or any part of the VeraSun Collateral
(other than Permitted VeraSun Collateral Liens). VeraSun shall at its own cost
and expense promptly take such action as may be necessary to discharge any such
Liens (other than Permitted VeraSun Collateral Liens).

(c) No Other Filings. VeraSun shall not file or authorize in any jurisdiction
any financing statements under the UCC or any like statement relating to the
VeraSun Collateral in which the Collateral Agent (for the benefit of the Secured
Parties) is not named as the sole secured party (other than with respect to
Permitted VeraSun Collateral Liens).

(d) No Sale of Collateral. Except as permitted by the terms of this Agreement,
VeraSun shall not cause, suffer or permit the sale, assignment, conveyance,
pledge or other transfer (other than Permitted VeraSun Collateral Liens) of all
or any portion of the VeraSun-Pledged Equity Interests or any other portion of
the VeraSun Collateral.

(e) No Impairment of Security. VeraSun shall not take or fail to take any action
that would impair in any manner the enforceability of the Collateral Agent’s
security interest in and Lien on any of the VeraSun Collateral.

(f) Distributions. If VeraSun in its capacity as an owner of ASA Holdings
receives any income, dividend or other distribution of money or property of any
kind from ASA Holdings (other than as expressly permitted by this Agreement),
VeraSun shall hold such income or distribution for the benefit of and shall
promptly deliver the same to the Collateral Agent in the exact form received by
VeraSun (or duly endorsed by VeraSun to the Collateral Agent, if required).

(g) Maintenance of Records. VeraSun shall, at all times, keep accurate and
complete records of the VeraSun Collateral. VeraSun shall permit officers and
designated representatives of the Collateral Agent to examine VeraSun’s books
and records pertaining to the VeraSun Collateral, and make copies thereof or
abstracts therefrom, all at the expense of VeraSun and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to VeraSun; provided that if a Default or Event of
Default has occurred and is continuing, the Collateral Agent (or any of its
respective officers or designated representatives) may do any of the foregoing
at the expense of VeraSun at any time during normal business hours and without
advance notice. Upon the occurrence and during the continuation of any Event of
Default, at the Collateral Agent’s request, VeraSun shall promptly deliver to
the Collateral Agent copies of any and all of the records mentioned above.

 

122



--------------------------------------------------------------------------------

(h) Name; Jurisdiction of Organization. VeraSun shall not change its name, its
jurisdiction of organization, the location of its principal place of business or
its organization identification number without prior written notice to the
Collateral Agent at least thirty (30) days prior to such change (or such lesser
period as is agreed to by the Agents). In the event of such change, VeraSun
shall (at its expense) execute and deliver such instruments and documents as may
be reasonably requested (in writing) by the Collateral Agent or required by
applicable Law to maintain a prior perfected security interest in the VeraSun
Collateral.

(i) Amendments to Organizational Documents. Except as expressly permitted by
this Agreement or the other Financing Documents, VeraSun shall not terminate,
amend, supplement or otherwise modify, or cancel, the Organic Documents of ASA
Holdings.

(j) Perfection. (i) VeraSun agrees that from time to time, at the expense of
VeraSun, VeraSun shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Collateral Agent may reasonably request in writing, in order to perfect, to
ensure the continued perfection of, or to protect the assignment and security
interest granted or intended to be granted hereby and pursuant to the Orders in
any of the VeraSun Collateral or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the VeraSun
Collateral. Without limiting the generality of the foregoing, VeraSun shall
(A) deliver any of such VeraSun Collateral represented by a certificate or other
instrument to the Collateral Agent, accompanied by such duly executed
instruments of transfer or assignment as the Collateral Agent may reasonably
request, and (B) authorize, execute and file such financing or continuation
statements, or amendments thereto, and such other instruments, endorsements or
notices, as may be necessary or as the Collateral Agent may reasonably request
in writing, in order to perfect or preserve the assignments and security
interests granted or purported to be granted hereby and pursuant to the Orders.
(ii) VeraSun hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, or any similar
document in any jurisdictions and with any filing offices as the Collateral
Agent may reasonably determine are necessary or advisable to perfect or protect
the security interest in the VeraSun Collateral granted to the Collateral Agent,
for the benefit of the Secured Parties, herein. Such financing statements may
describe the VeraSun Collateral in the same or similar manner as described
herein and in the Orders.

(k) Information Concerning Collateral. VeraSun shall, promptly upon written
request, provide to the Collateral Agent all information and evidence it may
reasonably request concerning the Collateral to enable the Collateral Agent to
enforce the provisions of this Agreement and the Orders.

 

123



--------------------------------------------------------------------------------

(l) Payment of Taxes. VeraSun shall pay or cause to be paid, before any fine,
penalty, interest or cost attaches thereto, all Taxes and other non-governmental
charges or levies (other than those Taxes or levies that are subject to a
Contest and except, if non-payment is permitted by the Bankruptcy Code, for the
period during which such non-payment is permitted by the Bankruptcy Code) now or
hereafter assessed or levied against the Collateral pledged by it hereunder and
shall retain copies of and, upon request, permit Collateral Agent or any other
Secured Party to examine receipts showing payment of any of the foregoing.

ARTICLE X

DEFAULT AND ENFORCEMENT

Section 10.01 Events of Default. Each of the following events or occurrences
described in this Section 10.01 shall constitute an Event of Default.

(a) Certain Appointments. A trustee under chapter 7 or chapter 11 of the
Bankruptcy Code, a responsible officer, or an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1106(b) of the
Bankruptcy Code shall be appointed in any of the Cases of the Borrowers.

(b) Dismissal or Conversion. Any of the Cases concerning any Borrower shall be
dismissed or converted to a case under chapter 7 of the Bankruptcy Code or any
Borrower shall file a motion or other pleading or support a motion or other
pleading filed by any other Person seeking the dismissal of any of the Cases
concerning any Borrower under section 1112 of the Bankruptcy Code or otherwise.

(c) Relief from Automatic Stay. The Bankruptcy Court shall enter an order or
orders granting relief from the automatic stay applicable under section 362 of
the Bankruptcy Code to the holder or holders of any security interest to permit
foreclosure (or the granting of a deed in lieu of foreclosure or the like) on
all or any part of the VeraSun Collateral or on any assets forming part of the
Borrower Collateral that have an aggregate value in excess of one million
Dollars ($1,000,000) or that could reasonably be expected to have an adverse
impact on any of the Borrowers’ businesses.

(d) Modifications of Final Order. An order of the Bankruptcy Court shall be
entered (i) reversing, staying or vacating the Interim Order or the Final Order
or (ii) without the prior written consent of the Required Lenders, amending,
supplementing or modifying the Final Order in any material respect.

 

124



--------------------------------------------------------------------------------

(e) Payments or Adequate Protection on Prepetition Claims. Any payment shall be
made on, or any adequate protection shall be granted with respect to, any
Prepetition debt or claim of any Borrower (other than as approved by the
Required Lenders and the Bankruptcy Court) in violation of Section 9.02(v)
(Negative Covenants - Prepayments of Prepetition Obligations).

(f) Other Financing or Liens. (i) Any Borrower shall bring or consent to any
motion or application in their respective Cases: (A) to obtain working capital
financing from any Person other than the Lenders under section 364(d) of the
Bankruptcy Code; (B) to obtain financing from any Person other than the Lenders
under section 364(c) of the Bankruptcy Code (other than with respect to a
financing used, in whole or part, to repay in full the Obligations); or (C) to
grant a Superpriority claim, other than that granted in the Orders and other
than with respect to the Carve-Out, that is pari passu with or senior to any of
the claims (including, without limitation, the Superpriority claim) of the
Secured Parties against the Borrowers hereunder and under the Orders; or there
shall arise or be granted any Superpriority claim that is pari passu or senior
to any such claims (including, without limitation, a Superpriority claim);

 

  (ii) Any Borrower or VeraSun shall bring or consent to any motion or
application in their respective Cases: (A) to grant any Lien other than
Permitted Liens upon or affecting any Collateral (or there shall arise or be
granted any such Lien other than Permitted Prior Liens that is pari passu or
senior to the Financing Liens); or (B) to recover from any portions of the
Collateral any costs or expenses of preserving or disposing of such Collateral
under section 506(c) of the Bankruptcy Code.

 

  (iii) Any Person shall seek and obtain allowance of any order in the Cases of
any Borrower or VeraSun to recover from any portions of the Collateral any costs
or expenses of preserving or disposing of such Collateral under section 506(c)
of the Bankruptcy Code.

(g) Non-Obligor Transfer Collateral. Except as contemplated in Section 5.04(d)
(Priority and Liens) or in the Orders, any Non-Obligor Debtor shall, without the
prior written consent of the Required Lenders, bring or consent to any motion or
application in the Cases to (A) grant any (i) Lien upon or affecting any
Non-Obligor Transfer Collateral that is pari passu with or senior to the
Non-Obligor Transfer Lien, or (ii) administrative expense claim that is pari
passu with or senior to any Superpriority Non-Obligor Transfer Claim, or there
shall arise or be granted any such pari passu or senior Lien or claim, or (B) to
recover from any portions of the Non-Obligor Transfer

 

125



--------------------------------------------------------------------------------

Collateral any costs or expenses of preserving or disposing of such Non-Obligor
Transfer Collateral under section 506(c) of the Bankruptcy Code, or any other
party shall seek and obtain allowance of any order in the Cases of the Borrowers
to recover from any portions of the Non-Obligor Transfer Collateral any costs or
expenses of preserving or disposing of such Non-Obligor Transfer Collateral
under section 506(c) of the Bankruptcy Code.

(h) Reorganization Plan. An order shall be entered by the Bankruptcy Court
confirming a plan of reorganization or liquidation in any of the Cases of the
Borrowers (or any Borrower shall propose a plan of reorganization or liquidation
in any of the Cases of the Borrowers ) that does not contain a provision for
payment of all of the Obligations by an indefeasible payment in full in cash on
or before the effective date of such plan.

(i) Dismissal Order. An order shall be entered by the Bankruptcy Court, or any
Borrower shall make a motion for an order of the Bankruptcy Court, dismissing
any of the Cases of the Borrowers that does not contain a provision for
indefeasible payment in full in cash (or cash collateralization or letter of
credit support, in the case of outstanding Letters of Credit) of the Obligations
in accordance with the definition of Discharge Date.

(j) Impairment of Liens, Etc. Any of the Financing Liens, the Non-Obligor
Transfer Liens or the Superpriority claims granted with respect to the DIP
Credit Facilities shall become impaired in any respect.

(k) Material Adverse Effect. Any event (other than (i) a Temporary Idle and
(ii) events resulting from the filing of the Cases and events that typically
result from the commencement of a bankruptcy case) occurs after the Petition
Date that has a materially adverse effect on the business, assets, liabilities,
operations, conditions (financial or otherwise) or properties of any of the
Borrowers.

(l) Rejection of Material Agreement. Any material Project Document is rejected
in any of the Cases of the Borrowers without the prior written consent of
Required Lenders.

(m) Marshaling of Assets. The Bankruptcy Court approves or directs marshaling of
any Collateral or assets of any Borrower.

(n) Nonpayment. (i) Any Borrower fails to pay any amount of principal of any
Loan when the same becomes due and payable or (ii) any Borrower fails to pay any
interest on any Loan or any fee or other Obligation or amount payable hereunder
or under any other Financing Document within three (3) days after the same
becomes due and payable.

 

126



--------------------------------------------------------------------------------

(o) Breach of Warranty. Any representation or warranty of any Loan Party made or
deemed to be restated or remade in any Financing Document is or shall be
incorrect or misleading in any material respect when made or deemed made;
provided, that it shall not be an Event of Default if (i) a representation or
warranty made in any Financing Document was incorrect in any material respect
when made or repeated, (ii) such Loan Party did not know, at the time such
representation or warranty was made or repeated, that it was incorrect,
(iii) such incorrect representation or warranty is capable of being corrected
within thirty (30) days, (iv) such incorrect representation or warranty is
corrected within such thirty (30) day period and (v) no Material Adverse Effect
shall have occurred as a result of such representation or warranty being
incorrect.

(p) Non-Performance of Certain Covenants and Obligations. Any Borrower defaults
in the due performance and observance of any of its obligations under any of
Sections 9.01(g) (Affirmative Covenants - Use of Proceeds), 9.01(h) (Affirmative
Covenants - Insurance), 9.01(j) (Affirmative Covenants - Budget), 9.02 (Negative
Covenants), or clause (b), (c) or (e) of Section 9.03 (Reporting Requirements),
or VeraSun defaults in the due performance and observance of any of its
obligations under any of Sections 9.04(b) (VeraSun Pledgor Covenants -
Limitation of Liens), 9.04(c) (VeraSun Pledgor Covenants - No Other Filings),
9.04(d) (VeraSun Pledgor Covenants - No Sale of Collateral), 9.04(f) (VeraSun
Pledgor Covenants - Distributions), or 9.04(h) (VeraSun Pledgor Covenants -
Name; Jurisdiction of Organization).

(q) Non-Performance of Other Covenants and Obligations. Any Loan Party defaults
in the due performance and observance of any covenant or agreement (other than
covenants and agreements referred to in Section 10.01(n) or 10.01(p)) contained
in any Financing Document, and such default shall continue unremedied for a
period of thirty (30) days (or five (5) days with respect to any such default
under (x) any clause of Section 9.03 (Reporting Requirements) other than those
referred to in Section 10.01(p) (Non-Performance of Certain Covenants and
Obligations) or (y) Section 9.01(w) (Sale of Substantially All Assets)).

(r) Cross Defaults. Any one of the following occurs with respect to any Borrower
with respect to Postpetition Indebtedness (other than the Loans) in the amount
greater than or equal to two million Dollars ($2,000,000) in the aggregate:

 

  (i) a default occurs in the payment when due (subject to any applicable grace
period), whether by acceleration or otherwise, of such Postpetition
Indebtedness; or

 

  (ii)

fails to observe or perform any other agreement or condition relating to any
such Postpetition Indebtedness or contained in any instrument or agreement
evidencing,

 

127



--------------------------------------------------------------------------------

 

securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Postpetition Indebtedness or the beneficiary or beneficiaries of any
Postpetition Guarantee (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Postpetition Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Postpetition Indebtedness
to be made, prior to its stated maturity, or such Postpetition Guarantee to
become payable or cash collateral in respect thereof to be demanded.

(s) Judgments. Any judgment or order that has or could reasonably be expected to
have a Material Adverse Effect, is rendered against any Loan Party, or any
judgment or order is rendered against any or all of the Borrowers in an amount
in excess of two million Dollars ($2,000,000) in the aggregate.

(t) ERISA Events. (i) Any Termination Event occurs, (ii) any Plan incurs an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), (iii) any Borrower or member of any Borrower’s ERISA
Controlled Group engages in a transaction that is prohibited under Section 4975
of the Code or Section 406 of ERISA, (iv) any Borrower or any ERISA Affiliate
fails to pay when due any amount it has become liable to pay to the PBGC, any
Plan or a trust established under Title IV of ERISA, (v) a condition exists by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
an ERISA Plan must be terminated or have a trustee appointed to administer it,
(vi) any Borrower or any ERISA Affiliate suffers a partial or complete
withdrawal from a Multiemployer Plan or is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan,
(vii) a proceeding is instituted against any Borrower to enforce Section 515 of
ERISA (viii) the aggregate amount of the then “current liability” (as defined in
Section 412(l)(7) of the Code, as amended) of all accrued benefits under such
Plan or Plans exceeds the then current value of the assets allocable to such
benefits by more than one hundred thousand Dollar ($100,000) at such time, or
(ix) any other event or condition occurs or exists with respect to any Plan that
would subject any Borrower to any tax, penalty or other liability.

 

128



--------------------------------------------------------------------------------

(u) Project Document Defaults; Termination. (i) Any Borrower or any Project
Party shall be in breach of or otherwise in default under any Key Project
Document (other than (x) as a result of the Cases or a Temporary Idle, or
(y) any breach or default that has not had and would not reasonably be expected
to have a Material Adverse Effect) and such breach or default has continued
beyond any applicable grace period expressly provided for in such Key Project
Document (or, if no such cure period is provided, thirty (30) days).

 

  (ii) Any Key Project Document ceases to be in full force and effect prior to
its scheduled expiration, is repudiated, or its enforceability is challenged or
disaffirmed by or on behalf of any Borrower or any Project Party thereto.

(v) Governmental Approvals. Any Borrower fails to obtain, renew, maintain or
comply in all material respects with any Necessary Project Approval, or any
Necessary Project Approval is revoked, canceled, terminated, withdrawn or
otherwise ceases to be in full force and effect, or any Necessary Project
Approval is modified without the consent of the Required Lenders in a manner
that has, or would reasonably be expected to result in, a Material Adverse
Effect.

(w) Unenforceability of Documentation. At any time after the execution and
delivery thereof:

 

  (i) any material provision of any Financing Document (other than any UCC
financing statement that was erroneously filed) shall cease to be in full force
and effect;

 

  (ii) any Financing Document (other than any UCC financing statement that was
erroneously filed) is revoked or terminated, becomes unlawful or is declared
null and void by a Governmental Authority of competent jurisdiction; or

 

  (iii) any Financing Document (other than any UCC financing statement that was
erroneously filed) becomes unenforceable, is repudiated or the enforceability
thereof is contested or disaffirmed by or on behalf of any party thereto other
than the Secured Parties, except to the extent that the enforceability hereof or
thereof may be limited by bankruptcy, insolvency, reorganization, or other
similar laws affecting the enforcement of creditors’ rights generally.

 

129



--------------------------------------------------------------------------------

(x) Environmental Matters. (i) (A) Any Environmental Claim is asserted against
any Borrower or any Environmental Affiliate, (B) any release, threat of release,
emission, discharge or disposal of any Material of Environmental Concern occurs,
and such event could form the basis of an Environmental Claim against any
Borrower or any Environmental Affiliate, or (C) any material non-compliance
event occurs that would reasonably result in an Environmental Claim against any
Borrower or, to the extent Borrower may have liability, any Environmental
Affiliate, that in any such case would reasonably be expected to result in
liability for any Borrower (or the Borrowers on an aggregate basis) in an amount
greater than five hundred thousand Dollars ($500,000) for any single claim or
one million Dollars ($1,000,000) for all such claims during any twelve
(12) month period or could otherwise reasonably be expected to result in a
Material Adverse Effect, or (ii) any Borrower or any Environmental Affiliate
fails to obtain any Environmental Approvals necessary for the management, use,
control, ownership, or operation of its business, property or assets or any such
Environmental Approval is the subject of an Environmental Claim, revoked,
terminated, or otherwise ceases to be in full force and effect.

(y) Loss of Collateral. Any portion of the Collateral, which portion has a fair
market value in excess of ten million Dollars ($10,000,000), is damaged, seized
or appropriated.

(z) Event of Abandonment. An Event of Abandonment occurs.

(aa) Taking or Total Loss. An Event of Taking with respect to all or a material
portion of any Plant or any Equity Interests in any Borrower occurs, or an Event
of Total Loss occurs.

(bb) Change of Control. A Change of Control occurs.

(cc) Agreement for Sale of Substantially All Assets. Without the prior written
consent of the Required Lenders, the Borrowers (or any of them) enter into any
agreement for the sale of all or substantially all assets of the Borrowers
(including any “stalking horse” agreement) unless such agreement provides for
(i) the payment in full of all Obligations and (ii) the (x) full cash
collateralization or (y) issuance of a letter of credit (in form and substance
satisfactory to the Issuing Bank and the Required Lenders from a bank
satisfactory to the Issuing Bank and the Required Lenders) for support of, the
aggregate Maximum LC Available Amounts under all issued and outstanding Letters
of Credit, in the case of both (i) and (ii) as a condition to any closing or
sale under such agreement.

Section 10.02 Action Upon Event of Default. (a) If any Event of Default occurs
for any reason, whether voluntary or involuntary, and is continuing, the
Administrative Agent may, or upon the direction of the Required Lenders shall,
by five (5) Business Days’ written notice to the Borrowers and the Committee
(with a copy to the applicable United States Trustee), declare all or any
portion of the outstanding principal

 

130



--------------------------------------------------------------------------------

amount of the Loans and other Obligations to be due and payable and/or any
outstanding Commitments (other than the obligations to participate in the
Issuing Bank’s liability under any Letter of Credit pursuant to Section 2.02(c)
(Letters of Credit)) (if not theretofore terminated) to be terminated, and/or
require the aggregate Maximum LC Available Amounts under all issued and
outstanding Letters of Credit to be cash collateralized, whereupon the full
unpaid amount of such Loans and other Obligations that has been declared due and
payable shall be and become immediately due and payable and the aggregate
Maximum LC Available Amounts under all issued and outstanding Letters of Credit
shall be cash collateralized, without further notice, demand or presentment
and/or, as the case may be, any outstanding Commitments (other than the
obligations to participate in the Issuing Bank’s liability under any Letter of
Credit pursuant to Section 2.02(c) (Letters of Credit)) shall terminate. During
the continuance of an Event of Default, the Administrative Agent may, or upon
the direction of the Required Lenders shall, subject to delivery of five
(5) Business Days’ written notice to the Borrowers and the Committee as
specified in the prior sentence, instruct the Collateral Agent to exercise any
or all rights or remedies provided for under this Agreement or the other
Financing Documents. To the extent that any such rights and remedies would
otherwise be in violation of the automatic stay of section 362 of the Bankruptcy
Code, such stay shall be deemed modified, as set forth in the Final Order, to
the extent necessary to permit the Collateral Agent to exercise such rights and
remedies.

(b) Any declaration made pursuant to Section 10.02(a) may, should the Required
Lenders in their sole and absolute discretion so elect, be rescinded by written
notice to the Borrowers at any time after the principal of the Loans has become
due and payable, but before any judgment or decree for the payment of the monies
so due, or any part thereof, has been entered; provided that no such rescission
or annulment shall extend to or affect any subsequent Event of Default or impair
any right consequent thereon.

Section 10.03 Remedies. Upon the occurrence and during the continuation of an
Event of Default, the Collateral Agent shall have the right, but not the
obligation, subject to the Orders, to do any of the following:

(a) vote or exercise any and all of any Loan Party’s rights or powers incident
to its ownership of Equity Interests in any Borrower, including any rights or
powers to manage or control such Borrower;

(b) demand, sue for, collect or receive any money or property at any time
payable to or receivable by any Loan Party on account of or in exchange for all
or part of the Equity Interests pledged by it pursuant to the Orders;

 

131



--------------------------------------------------------------------------------

(c) amend, terminate, supplement or modify all or any of Organic Documents of
the Borrowers;

(d) proceed to protect and enforce the rights vested in it hereunder and under
the UCC;

(e) cause all revenues and all other moneys and other property forming part of
the Collateral to be paid and/or delivered directly to it, and demand, sue for,
collect and receive any such moneys and property;

(f) cause any action at law or in equity or other proceeding to be instituted
and prosecuted to collect or enforce any of the Obligations, or rights hereunder
or included in the Collateral, or for specific enforcement of any covenant or
agreement contained herein or in any Project Documents or other agreements
forming part of the Collateral, or in aid of the exercise of any power herein or
therein granted, or for any foreclosure hereunder and sale under a judgment or
decree in any judicial proceeding, or to enforce any other legal or equitable
right vested in it by this Agreement or by Law;

(g) foreclose or enforce any other agreement or other instrument by or under or
pursuant to which the Obligations are issued or secured;

(h) incur expenses, including attorneys’ fees, consultants’ fees, and other
costs in connection with the exercise of any right or power under this Agreement
or any other Financing Document;

(i) perform any obligation of any Loan Party hereunder or under any other
Financing Document or any Project Document or other agreement forming part of
the Collateral, submit renewal notices or exercise any purchase options under
leases, and make payments, purchase, contest or compromise any encumbrance,
charge, or lien, and pay taxes and expenses and insure, process and preserve the
Collateral without, however, any obligation to do so;

(j) take possession of the Collateral and of any and all books of account and
records of the Borrowers relating to any of the Collateral and render it usable
and repair and renovate the same without, however, any obligation to do so, and
enter upon, or authorize its designated agent to enter upon, any location where
the same may be located for that purpose (including the right of the Collateral
Agent to exclude the Borrowers and all Persons claiming access through any of
the Borrowers from any access to the Collateral or to any part thereof) and the
Collateral Agent and its representatives are hereby granted an irrevocable
license to enter upon such premises for such purpose, control, manage, operate,
rent and lease the Collateral, either separately or in conjunction with the
Project, collect all rents and income from the Collateral and apply the same to

 

132



--------------------------------------------------------------------------------

reimburse the Secured Parties for any reasonable cost or expenses incurred
hereunder or under any of the Financing Documents and to the payment or
performance of any of the Borrowers’ obligations hereunder or under any of the
Financing Documents, and apply the balance to the Obligations as provided herein
and any remaining excess balance to whomsoever is legally entitled thereto;

(k) make any reasonable compromise or settlement deemed desirable with respect
to any of the Collateral and extend the time of payment, arrange for payment
installments, or otherwise modify the terms of, any Collateral;

(l) secure the appointment of a receiver of the Collateral or any part thereof,
whether incidental to a proposed sale of the Collateral or otherwise, and all
disbursements made by such receiver and the expenses of such receivership shall
be added to and be made a part of the Obligations and, whether or not said
principal sum, including such disbursements and expenses, exceeds the
indebtedness originally intended to be secured hereby, the entire amount of said
sum, including such disbursements and expenses, shall be secured by the
Financing Liens and shall be due and payable upon demand therefor and thereafter
shall bear interest at the Default Rate or the maximum rate permitted by
applicable Law, whichever is less;

(m) enter into any extension, reorganization, deposit, merger, consolidation or
other agreement pertaining to, or deposit, surrender, accept, hold or apply
other property in exchange for, the Collateral or any part thereof;

(n) transfer the Collateral or any part thereof to the name of the Collateral
Agent or to the name of a Collateral Agent’s nominee;

(o) take possession of and endorse in the name of any of the Borrowers or in the
name of the Collateral Agent, for the account of any of the Borrowers, any bills
of exchange, checks, drafts, money orders, notes or any other chattel paper,
documents or instruments constituting all or any part of the Collateral or
received as interest, rent or other payment on or on account of the Collateral
or any part thereof or on account of its sale or lease;

(p) appoint another Person (who may be an employee, officer or other
representative of the Collateral Agent) to do any of the foregoing, or take any
other action permitted hereunder, on behalf of the Collateral Agent;

(q) execute (in the name, place and stead of any of the Borrowers) endorsements,
assignments and other instruments of conveyance or transfer with respect to all
or any of the Collateral;

 

133



--------------------------------------------------------------------------------

(r) take any other action which the Collateral Agent deems necessary or
desirable to protect or realize upon its security interest in the Collateral or
any part thereof;

(s) require the Borrowers to assemble the Collateral or any part thereof and to
make the same (to the extent the same is reasonably moveable) available to the
Collateral Agent at a place to be designated by the Collateral Agent which is
reasonably convenient to the Borrowers and the Collateral Agent;

(t) make formal application for the transfer of all or any Governmental
Approvals of any of the Borrowers to the Collateral Agent or to any assignee of
the Collateral Agent or to any purchaser of any of the Collateral to the extent
the same are assignable in accordance with their terms and applicable Laws;

(u) bring an action or proceeding to foreclose or proceed to sell any real
property pursuant to a power of sale; and/or

(v) exercise any other or additional rights or remedies granted to the
Collateral Agent under any other provision of this Agreement or any other
Financing Document, or exercisable by a secured party under the UCC or under any
other applicable Law and without limiting the generality of the foregoing and
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Collateral Agent may deem commercially reasonable in accordance with the
UCC.

Section 10.04 Minimum Notice Period. If, pursuant to applicable Laws, prior
notice of any action described in Section 10.03 (Remedies) is required to be
given to any Loan Party, each Loan Party hereby acknowledges that the minimum
time required by such applicable Laws, or, if no minimum time is specified, ten
(10) days shall be deemed a reasonable notice period.

Section 10.05 Sale of Collateral. In addition to exercising the foregoing
rights, the Collateral Agent may, to the extent permitted by applicable Laws and
subject to the Orders, arrange for and conduct the sale of the Collateral at a
public or private sale (as the Collateral Agent may elect) which sale may be
conducted by an employee or representative of the Collateral Agent, and any such
sale shall be conducted in a commercially reasonable manner. The Collateral
Agent may release, temporarily or otherwise, to the applicable Loan Party any
item of Collateral of which the Collateral Agent has taken possession pursuant
to any right granted to the Collateral Agent by this Agreement without waiving
any rights granted to the Collateral Agent under this Agreement, the other
Financing Documents or any other agreement related hereto or

 

134



--------------------------------------------------------------------------------

thereto. Each Loan Party, in dealing with or disposing of the Collateral or any
part thereof, hereby waives all rights, legal and equitable, it may now or
hereafter have to require marshaling of assets or to require, upon foreclosure,
sales of assets in a particular order. Each successor of any Loan Party under
the Financing Documents agrees that it shall be bound by the above waiver, to
the same extent as if such successor gave the waiver itself. Each Loan Party
also hereby waives, to the full extent it may lawfully do so, the benefit of all
laws providing for rights of appraisal, valuation, stay, extension or redemption
after foreclosure now or hereafter in force. If the Collateral Agent sells any
of the Collateral upon credit, the Loan Party in respect of such Collateral will
be credited only with payments actually made by the purchaser and received by
the Collateral Agent. In the event the purchaser fails to pay for the
Collateral, the Collateral Agent may resell the Collateral and the relevant Loan
Party shall be credited with the proceeds of the sale in excess of the amounts
required to pay the Obligations in full. In the event the Collateral Agent bids
at any foreclosure or trustee’s sale or at any private sale permitted by Law and
this Agreement or any other Financing Document, the Collateral Agent may bid all
or less than the amount of the Obligations. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of whether or not notice of
sale has been given. The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Loan Party further acknowledges and agrees that any offer to
sell any part of the Collateral that has been (i) publicly advertised on a bona
fide basis in a newspaper or other publication of general circulation or
(ii) made privately in the manner described herein to not less than fifteen
(15) bona fide offerees shall be deemed to involve a “public disposition” for
the purposes of Section 9-610(c) of the UCC.

Section 10.06 Actions Taken by Collateral Agent. Any action or proceeding to
enforce this Agreement or any Project Document or other agreement forming part
of the Collateral may be taken by the Collateral Agent either in the name of the
applicable Loan Party or in the Collateral Agent’s name, as the Collateral Agent
may deem necessary.

Section 10.07 Private Sales. The Collateral Agent shall incur no liability as a
result of the sale of the Collateral, or any part thereof, at any private sale
made in good faith by Collateral Agent pursuant to Section 10.03 (Remedies) or
Section 10.05 (Sale of Collateral) conducted in a commercially reasonable manner
and in accordance with the requirements of applicable Laws. Each Loan Party
hereby waives any claims against the Collateral Agent and the other Secured
Parties arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Collateral Agent accepts the first offer received and
does not offer the Collateral to more than one offeree, provided that such
private sale is conducted in a commercially reasonable manner and in accordance
with applicable Laws.

 

135



--------------------------------------------------------------------------------

Section 10.08 Access to Land. In exercising its right to take possession of the
Collateral upon the occurrence and during the continuation of an Event of
Default hereunder, the Collateral Agent, personally or by its agents or
attorneys, and subject to the rights of any tenant under any lease or sublease
of the Collateral and subject to the Orders, to the fullest extent permitted by
Law, may enter upon any land owned or leased by any Loan Party without being
guilty of trespass or any wrongdoing, and without liability to such Loan Party
for damages thereby occasioned.

Section 10.09 Compliance With Limitations and Restrictions. Each Loan Party
hereby agrees that in respect of any sale of any of the Collateral pursuant to
the terms hereof, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable Laws, or in
order to obtain any required approval of the sale or of the purchaser by any
Governmental Authority or official, and each Loan Party further agrees that such
compliance shall not result in such sale being considered or deemed not to have
been made in a commercially reasonable manner, nor shall the Collateral Agent be
liable or accountable to such Loan Party for any discount allowed by reason of
the fact that such Collateral is sold in compliance with any such limitation or
restriction.

Section 10.10 No Impairment of Remedies. If, in the exercise of any of its
rights and remedies hereunder, the Collateral Agent forfeits any of its rights
or remedies, including any right to enter a deficiency judgment against any Loan
Party or any other Person, whether because of any applicable Law pertaining to
“election of remedies” or otherwise, each Loan Party hereby consents to such
action by the Collateral Agent and, to the extent permitted by applicable Law,
waives any claim based upon such action, even if such action by the Collateral
Agent would result in a full or partial loss of any rights of subrogation,
indemnification or reimbursement which such Loan Party might otherwise have had
but for such action by the Collateral Agent or the terms herein. Any election of
remedies which results in the denial or impairment of the right of the
Collateral Agent to seek a deficiency judgment against any of the parties to any
of the Financing Documents shall not, to the extent permitted by applicable
Laws, impair any Loan Party’s obligations hereunder.

Section 10.11 Attorney-In-Fact. (a) Each Loan Party hereby constitutes and
appoints the Collateral Agent, acting for and on behalf of itself and the other
Secured Parties and each successor or permitted assign of the Collateral Agent
and the other Secured Parties, the true and lawful attorney-in-fact of such Loan
Party, with full power and authority in the place and stead of such Loan Party
and in the name of such Loan

 

136



--------------------------------------------------------------------------------

Party, Collateral Agent or otherwise to enforce all rights, interests and
remedies of such Loan Party with respect to the Collateral or enforce all
rights, interests and remedies of the Collateral Agent under this Agreement
(including the rights set forth in this Article X); provided, however, that
Collateral Agent shall not exercise any of the aforementioned rights unless an
Event of Default has occurred and is continuing and has not been waived or cured
in accordance with this Agreement and the other Financing Documents and delivery
of notice as set forth in Section 10.02(a) and the Orders. This power of
attorney is a power coupled with an interest and shall be irrevocable; provided
further, however, that nothing in this Agreement shall prevent any Loan Party
from, prior to the exercise by Collateral Agent of any of the aforementioned
rights, undertaking such Loan Party’s operations in the ordinary course of
business in accordance with the Collateral and the Financing Documents.

(b) If any Loan Party fails to perform any agreement or obligation contained
herein, and such failure continues for ten (10) days following delivery of
written notice by the Collateral Agent to such Loan Party, and subject to the
Orders, the Collateral Agent itself may perform, or cause performance of, such
agreement or obligation, and the reasonable expenses of the Collateral Agent
incurred in connection therewith shall be payable by such Loan Party and shall
be secured by the Collateral.

Section 10.12 Application of Proceeds. Any moneys received by the Collateral
Agent after the occurrence and during the continuance of an Event of Default may
be held by the Collateral Agent as Collateral and/or, at the direction of the
Administrative Agent, may be applied in full or in part by the Collateral Agent
against the Obligations in the following order of priority (but without
prejudice to the right of the Collateral Agent to recover any shortfall from the
Borrower):

(a) first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under
Article IV (Eurodollar Rate and Tax Provisions)) payable to the Agents in their
capacities as such ratably among them in proportion to the amounts described in
this clause first;

(b) second, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under
Article IV (Eurodollar Rate and Tax Provisions)) but excluding principal of and
accrued interest on the Loans payable to the Lenders, ratably among the Lenders
in proportion to the amounts described in this clause second payable to them, as
certified by the Administrative Agent;

 

137



--------------------------------------------------------------------------------

(c) third, to payment of the portion of the Obligations constituting accrued and
unpaid interest (including default interest) with respect to the Loans, ratably
among the Lenders in proportion to the respective amounts described in this
clause third payable to them, as certified by the Administrative Agent;

(d) fourth, to the principal amount of the Loans (including for such purpose
cash collateralization of the full amount of any outstanding Letters of Credit,
which shall be treated as principal for purposes of this priority fourth)
payable by the Borrower to the Lenders, ratably among the Lenders and the
Issuing Bank (with respect to full cash collateralization of outstanding Letters
of Credit) in proportion to the respective amounts described in this clause
fourth held by them, as certified by the Administrative Agent;

(e) fifth, after all of the Obligations have been indefeasibly paid in full, to
the Borrowers for the pro rata reduction of obligations under the Prepetition
Credit Agreement in accordance with its terms and conditions, so long as the
Obligations and/or Security (each as defined in the Prepetition Credit
Agreement) are not then subject to a Challenge or have not been invalidated
pursuant to a final and non-appealable order of the Bankruptcy Court; and

(f) sixth, the balance, if any, shall be returned to the Borrowers for
distribution under a chapter 11 plan of reorganization, or for such other
disposition as is ordered by the Bankruptcy Court.

ARTICLE XI

THE AGENTS

Section 11.01 Appointment and Authority. (a) Each of the Lenders (in its
capacity as Lender) hereby irrevocably appoints, designates and authorizes each
Agent to take such action on its behalf under the provisions of this Agreement
and each other Financing Document and to exercise such powers and perform such
duties as are expressly delegated to such Agent by the terms of this Agreement
or any other Financing Document, together with such actions as are reasonably
incidental thereto. The provisions of this Article XI are solely for the benefit
of the Agents and the Lenders, and neither the Borrowers nor any other Person
shall have rights as a third party beneficiary of any of such provisions.

(b) Each Lender hereby appoints WestLB as its Administrative Agent under and for
purposes of each Financing Document to which it is a party. WestLB hereby
accepts this appointment and agrees to act as the Administrative Agent for the
Lenders in accordance with the terms of this Agreement. Each Lender appoints and

 

138



--------------------------------------------------------------------------------

authorizes the Administrative Agent to act on behalf of such Lender under each
Financing Document to which it is a party and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section 11.01 or as
otherwise advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in any Financing Document, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(c) Each Lender hereby appoints First National Bank of Omaha as its Collateral
Agent under and for purposes of each Financing Document to which it is a party.
First National Bank of Omaha hereby accepts this appointment and agrees to act
as the Collateral Agent for the Secured Parties in accordance with the terms of
this Agreement. Each of the Lenders hereby irrevocably appoints and authorizes
the Collateral Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Borrowers or VeraSun to the Collateral Agent in order to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent, as the case may be,
pursuant to Section 11.05 (Delegation of Duties) for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted hereunder
or under the Orders, or for exercising any rights and remedies thereunder at the
direction of the Collateral Agent, as the case may be, shall be entitled to the
benefits of all provisions of this Article XI and Article XII (Miscellaneous
Provisions) (including Section 12.09 (Indemnification by the Borrowers), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Financing Documents. Notwithstanding any provision to the
contrary contained elsewhere in any Financing Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Financing Documents, nor shall the Collateral Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions,

 

139



--------------------------------------------------------------------------------

responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the Collateral Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
in this Agreement with reference to the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Section 11.02 Rights as a Lender. Each Person serving as Agent hereunder or
under any other Financing Document shall have the same rights and powers in its
capacity as a Lender as any other Lender, and may exercise the same as though it
were not an Agent. Each such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor for, or in any other advisory
capacity for, and generally engage in any kind of business with any Borrower or
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders or any other Agent.

Section 11.03 Exculpatory Provisions. (a) No Agent nor any of its respective
directors, officers, employees or agents shall have any duties or obligations
except those expressly set forth herein and in the other Financing Documents to
which it is a party. Without limiting the generality of the foregoing, no Agent
shall:

 

  (i) be subject to any fiduciary or other implied duties, regardless of whether
a Default or Event of Default has occurred and is continuing;

 

  (ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents to which it is a party
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in such other Financing Documents); provided that such
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Financing Document or applicable Law; and provided further that no such
direction given to such Agent that in the sole judgment of such Agent imposes,
or purports to impose, or might reasonably be expected to impose upon such Agent
any obligation or liability not set forth in this Agreement or arising under
this Agreement or other Financing Documents to which it is party shall be
binding upon such Agent unless such Agent, in its sole discretion, accepts such
direction;

 

140



--------------------------------------------------------------------------------

  (iii) except as expressly set forth herein and in the other Financing
Documents to which it is a party, have any duty to disclose or be liable for any
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity; or

 

  (iv) be required to institute any legal proceedings arising out of or in
connection with, or otherwise take steps to enforce, this Agreement or any other
Financing Document other than on the instructions of the Required Lenders.

(b) No Agent nor any of its respective directors, officers, employees or agents
shall be liable for any action taken or not taken by it (i) with the prior
written consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as may be necessary, or as such Agent may believe
in good faith to be necessary, under the circumstances as provided in
Section 11.01 (Appointment and Authority)); (ii) in connection with any
amendment, consent, approval or waiver which it is permitted under the Financing
Documents to enter into, agree to or grant or (iii) in the absence of its own
gross negligence or willful misconduct. Each Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to such Agent in writing by a Borrower
or a Lender.

(c) No Agent nor any of its respective directors, officers, employees or agents
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Financing Document, (ii) the contents of any certificate,
report, opinion or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein (including the use of proceeds) or the occurrence or continuance of any
Default or Event of Default, (iv) the execution, validity, enforceability,
effectiveness or genuineness or admissibility into evidence of this Agreement,
any other Financing Document or any other agreement, instrument or document, or
the creation, perfection or priority of any Lien or security interest created or
purported to be created by the Orders or this Agreement (or title to or rights
in any Collateral), or (v) the satisfaction of any condition set forth in
Article VIII (Conditions Precedent) or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to any such Agent.

 

141



--------------------------------------------------------------------------------

(d) Each Agent shall have the right at any time to seek instructions from the
Required Lenders or, in the case of the Collateral Agent, the Administrative
Agent as to any discretionary actions contemplated hereby or in any other
Financing Document or if this Agreement or any other Financing Document is
silent as to any matter requiring action by the Collateral Agent and shall be
fully protected in accordance with this Section 11.03 and Section 11.04
(Reliance by Agents) when acting upon such instructions. Any action taken by any
Agent under or in relation to this Agreement and any other Financing Document to
which it is party with requisite authority or on the basis of appropriate
instructions received from the Lenders (or otherwise as duly authorized) shall
be binding on each Lender.

(e) Each Agent may, unless and until it shall have received directions from the
Lenders, take such action or refrain from taking such action in respect of a
Default or Event of Default of which such Agent has been advised in writing by
the Lenders as it shall reasonably deem advisable in the best interests of the
Lenders (but shall not be obligated to do so).

(f) The Collateral Agent may refrain from acting in accordance with any
instructions of the Lenders to institute any legal proceedings arising out of or
in connection with this Agreement or any other Financing Document until it has
been indemnified and/or secured to its satisfaction against any and all costs,
expenses or liabilities (including legal fees and expenses) which it would or
might reasonably be expected to incur as a result.

(g) No Agent shall be required to advance or expend any funds or otherwise incur
any financial liability in the performance of its duties or the exercise of its
powers or rights hereunder or under any Financing Document to which it is party
unless it has been provided with security or indemnity reasonably satisfactory
to it against any and all liability or expense which may be incurred by it by
reason of taking or continuing to take such action.

Section 11.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not (nor shall any of its directors, officers, employees or agents) incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining

 

142



--------------------------------------------------------------------------------

compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless such Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan. Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. Each Agent may at any time
and from time to time solicit written instructions in the form of directions
from the Required Lenders or an order of a court of competent jurisdiction as to
any action that it may be requested or required to take, or that it may propose
to take, in the performance of any of its obligations under this Agreement or
any other Financing Document to which it is party.

Section 11.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise any and all its rights and powers hereunder or under any
other Financing Document by or through any one or more sub-agents appointed by
such Agent. Absent gross negligence or willful misconduct in selecting a
sub-agent, no Agent shall be responsible for any action of, or failure to act
by, any sub-agent that has been approved by the Required Lenders. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article XI shall apply to any such sub-agent and to the
Related Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with their acting as Agent.

Section 11.06 Resignation or Removal of Agent. (a) Any Agent or the Issuing Bank
may resign from the performance of all its functions and duties hereunder and/or
under the other Financing Documents at any time by giving thirty (30) days’
prior notice to the Borrowers and the Lenders. Any Agent or the Issuing Bank may
be removed at any time by the Required Lenders. Such resignation or removal
shall take effect upon the appointment of a successor Agent or Issuing Bank, as
the case may be, in accordance with this Section 11.06.

(b) Upon any notice of resignation by any Agent or the Issuing Bank or upon the
removal of any Agent or the Issuing Bank by the Required Lenders, the Required
Lenders shall, so long as no Default or Event of Default has occurred and is
continuing, with the consent (not to be unreasonably withheld or delayed) of the
Borrowers’ Agent, appoint a successor Agent or Issuing Bank, as the case may be,
hereunder and under each other Financing Document who shall be a commercial bank
having a combined capital and surplus of at least two hundred fifty million
Dollars ($250,000,000).

 

143



--------------------------------------------------------------------------------

(c) If no successor Agent or Issuing Bank, as the case may be, has been
appointed by the Required Lenders within thirty (30) days after the date such
notice of resignation was given by such Agent or Issuing Bank or the Required
Lenders elected to remove such Agent or Issuing Bank, any Secured Party may
petition any court of competent jurisdiction for the appointment of a successor
Agent or Issuing Bank, as the case may be. Such court may thereupon, after such
notice, if any, as it may deem proper, appoint a successor Agent or Issuing
Bank, as applicable, who shall serve as Agent or Issuing Bank (as the case may
be), hereunder and under each other Financing Document until such time, if any,
as the Required Lenders appoint a successor Agent or Issuing Bank (as the case
may be), as provided above.

(d) Upon the acceptance of a successor’s appointment as Agent or Issuing Bank
(as the case may be) hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Agent or Issuing Bank, and the retiring (or removed) Agent or Issuing
Bank shall be discharged from all of its duties and obligations hereunder and
under the other Financing Documents. After the retirement or removal of any
Agent or the Issuing Bank hereunder and under the other Financing Documents, the
provisions of this Article XI shall continue in effect for the benefit of such
retiring (or removed) Agent or Issuing Bank, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while such Agent or Issuing Bank was acting as Agent or Issuing Bank (as
the case may be).

(e) If a retiring or removed Agent is the Collateral Agent, such Collateral
Agent will promptly transfer any Collateral in the possession or control of such
Collateral Agent to the successor Collateral Agent and will, at the expense of
the Borrowers in accordance with Section 12.07 (Costs and Expenses), execute and
deliver such notices, instructions and assignments as may be reasonably
necessary or desirable to transfer the rights of the Collateral Agent with
respect to such Collateral property to the successor Collateral Agent.

(f) A retiring or removed Issuing Bank will, subject to payment of its
reasonable costs and expenses (including counsel fees and expenses), execute and
deliver such notices, instructions and assignments as may be reasonably
necessary or desirable to transfer the rights of the Issuing Bank with respect
to any outstanding Letters of Credit to the successor Issuing Bank.

Section 11.07 No Amendment to Duties of Agent Without Consent. No Agent shall be
bound by any waiver, amendment, supplement or modification of this Agreement or
any other Financing Document that affects its rights or duties hereunder or
thereunder unless such Agent shall have given its prior written consent, in its
capacity as Agent, thereto.

 

144



--------------------------------------------------------------------------------

Section 11.08 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and make its Loans. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Financing Document or any related agreement or any document furnished
hereunder or thereunder.

Section 11.09 No Lead Arranger Duties. Anything herein to the contrary
notwithstanding, the Lead Arranger shall not have any powers, duties or
responsibilities under this Agreement or any of the other Financing Documents,
except in its capacity, as applicable, as an Agent or a Lender hereunder.

Section 11.10 Collateral Agent May File Proofs of Claim. (a) The Collateral
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Collateral Agent or any other Secured Party shall have made any
demand on any Borrower) shall be entitled and empowered, but shall not be
obligated to, by intervention in the Cases or otherwise:

 

  (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties under Sections 3.12 (Fees), 12.07 (Costs and
Expenses) and 12.09 (Indemnification by the Borrowers)) allowed in such judicial
proceeding;

 

  (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

 

145



--------------------------------------------------------------------------------

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Collateral Agent and, in the event that
the Collateral Agent consents to the making of such payments directly to the
Lenders, to pay to the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Agents under
Sections 3.12 (Fees), 12.07 (Costs and Expenses) and 12.09 (Indemnification by
the Borrowers).

(c) Nothing contained herein shall be deemed to authorize the Collateral Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Collateral Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 11.11 Collateral Matters. (a) The Lenders irrevocably authorize the
Collateral Agent to release any Lien on any property granted to or held by the
Collateral Agent, for the benefit of the Secured Parties, under the Orders or
any Financing Document (i) upon the occurrence of the Discharge Date, (ii) if
approved, authorized or ratified in writing in accordance with Section 12.01
(Amendments, Etc.) and (iii) as permitted pursuant to the terms of the Financing
Documents.

(b) Upon request by the Collateral Agent at any time and from time to time, the
Lenders will confirm in writing the Collateral Agent’s authority to release its
interest in particular types or items of property pursuant to this
Section 11.11. In each case as specified in this Section 11.11, the Collateral
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Borrower or VeraSun, as the case may be, such documents as such Person may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under hereunder or pursuant to the
Orders in accordance with the terms of the Financing Documents and this
Section 11.11.

(c) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest and the interests of the Secured Parties in the Collateral and
shall not impose any duty upon it to exercise any such powers. Except for the
safe custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder or under any of the other Financing Documents
to which it is party, the Collateral Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not the Collateral Agent is deemed to have knowledge of
such matters, or as to taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral (including the
filing of UCC continuation statements). The Collateral Agent shall be deemed to
have exercised appropriate and due care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which other collateral agents accord similar
property under financing similar to the DIP Credit Facilities.

 

146



--------------------------------------------------------------------------------

Section 11.12 Copies. Each Agent shall give prompt notice to each Lender of each
material notice or request required or permitted to be given to such Agent by
the Borrowers or VeraSun pursuant to the terms of this Agreement or any other
Financing Document (unless concurrently delivered to the Lenders by the
Borrowers or VeraSun). Each Agent will distribute to each Lender each document
or instrument (including each document or instrument delivered by any Borrower
or VeraSun to such Agent pursuant to Article VI (Representations and Warranties
of the Borrowers), Article VII (Representations and Warranties of VeraSun),
Article VIII (Conditions Precedent) and Article IX (Covenants)) received for its
account and copies of all other communications received by such Agent from the
Borrowers for distribution to the Lenders by such Agent in accordance with the
terms of this Agreement or any other Financing Document.

Section 11.13 No Liability for Clean-up of Materials of Environmental Concern.
If the Collateral Agent is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any duty or obligation for the benefit of another, which in the Collateral
Agent’s sole discretion may cause the Collateral Agent to be considered an
“owner or operator” under any Environmental Laws or otherwise cause the
Collateral Agent to incur, or be exposed to, any environmental liabilities or
any liability under any other federal, state or local law, the Collateral Agent
reserves the right, instead of taking such action, either to resign as
Collateral Agent or to arrange for the transfer of the title or control of the
asset to a court-appointed receiver. The Collateral Agent will not be liable to
any Person for any environmental liabilities or any environmental claims or
contribution actions under any federal, state or local law, rule or regulation
by reason of the Collateral Agent’s action and conduct as authorized, empowered
or directed hereunder or relating to any kind of discharge or release or
threatened discharge or release of any Materials of Environmental Concern into
the environment.

ARTICLE XII

MISCELLANEOUS PROVISIONS

Section 12.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Financing Document, and no consent to any departure by
any Borrower, Borrowers’ Agent or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or, if expressly
contemplated hereby, the Administrative Agent or the Collateral Agent) and, in
the case of an

 

147



--------------------------------------------------------------------------------

amendment, the Borrowers, Borrowers’ Agent or, as the case may be, the
applicable Loan Party, and in each such case acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 8.01 (Conditions to Closing and
First Post Final Order Borrowing) without the written consent of all of the
Lenders (other than the Non-Voting Lenders);

(b) extend or increase the Aggregate Commitment or the Commitment of any Lender
(or reinstate any Commitment terminated pursuant to Section 10.02(a) (Action
Upon Event of Default) without the prior written consent of each Lender directly
affected thereby (other than any Non-Voting Lender);

(c) postpone any date scheduled for any payment of principal or interest under
Section 3.01 (Repayment of Borrowings) or 3.02 (Interest Payment Dates), or any
date fixed by the Administrative Agent for the payment of fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Financing
Document without the prior written consent of each Lender affected thereby
(other than any Non-Voting Lender);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any Fees or other amounts (including any mandatory prepayments under
Section 3.08 (Mandatory Prepayment) payable hereunder or under any other
Financing Document to any Lender without the prior written consent of each
Lender directly affected thereby (other than any Non-Voting Lender); provided
that only the prior written consent of the Required Lenders shall be necessary
to amend the definition of Default Rate or to waive any obligation of the
Borrowers to pay interest at the Default Rate;

(e) change the order of application of any reduction in the Commitments or any
prepayment of Loans from the application thereof set forth in the applicable
provisions of Section 2.06 (Termination or Reduction of Commitments),
Section 3.08 (Mandatory Prepayment) or 3.09 (Application of Prepayments, General
Prepayment Provisions), respectively, in any manner without the prior written
consent of each Lender affected thereby (other than any Non-Voting Lender);

(f) change any provision of this Section 12.01, the definition of Required
Lenders or any other provision of any Financing Document specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent under any Financing
Document, without the prior written consent of each Lender (other than any
Non-Voting Lender);

 

148



--------------------------------------------------------------------------------

(g) release (i) any Borrower from all or substantially all of its obligations
under any Financing Document, or (ii) all or substantially all of the Collateral
in any transaction or series of related transactions, without the prior written
consent of each Lender (other than any Non-Voting Lender);

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an Agent in addition to the Lenders required above, affect
the rights or duties of, or any fees or other amounts payable to, such Agent
under this Agreement or any other Financing Document; and (ii) Section 12.03(g)
(Assignments) may not be amended, waived or otherwise modified without the prior
written consent of each Granting Lender all or any part of whose Loan is being
funded by an SPV at the time of such amendment, waiver or other modification;

and provided further that the Office of the U.S. Trustee, counsel to the
Committee, and the Administrative Agent (as defined in the Prepetition Credit
Agreement) shall be given five (5) Business Days’ written notice and shall not
have raised an objection prior to any such amendment, waiver or consent becoming
effective. If such an objection is raised, such amendment, waiver or consent
shall only be permitted pursuant to an order of the Bankruptcy Court.

Notwithstanding the other provisions of this Section 12.01, the Borrowers, the
Collateral Agent and the Administrative Agent may (but shall have no obligation
to) amend or supplement the Financing Documents without the consent of any
Lender solely: (i) to cure any ambiguity, defect or inconsistency; (ii) to make
any change that would provide any additional rights or benefits to the Lenders
or (iii) to make, complete or confirm any grant of Collateral permitted or
required by this Agreement or the Orders or any release of any Collateral that
is otherwise permitted under the terms of this Agreement or the Orders; provided
that the Office of the U.S. Trustee and counsel to the Committee shall be given
five (5) Business Days’ written notice and shall not have raised an objection
prior to any such amend or supplement becoming effective.

Section 12.02 Applicable Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND,
TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

(b) All judicial proceedings brought against any Borrower, the Borrowers’ Agent
or VeraSun arising out of or relating to this Agreement or any other Financing
Document, or any Obligations hereunder and thereunder, must be brought in the
Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains from )
jurisdiction, such proceedings may be brought in the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof.

 

149



--------------------------------------------------------------------------------

(c) SUBMISSION TO JURISDICTION. EACH BORROWER AND THE BORROWERS’ AGENT AND
VERASUN IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST
ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(d) WAIVER OF VENUE. EACH BORROWER, THE BORROWERS’ AGENT AND VERASUN IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT IN ANY COURT REFERRED TO IN SECTION 12.02(b). EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

150



--------------------------------------------------------------------------------

(e) Immunity. To the extent that any of the Borrowers, the Borrowers’ Agent or
VeraSun has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, each such Person hereby irrevocably and
unconditionally waives such immunity in respect of its obligations under the
Financing Documents and, without limiting the generality of the foregoing,
agrees that the waivers set forth in this Section 12.02(e) shall have the
fullest scope permitted under the Foreign Sovereign Immunities Act of 1976 of
the United States and are intended to be irrevocable for purposes of such Act.

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.02.

(g) In the event of any conflict between this Agreement or any other Financing
Document (other than the Orders) and the Orders, the Orders shall control;
provided, that in the event of any conflict between this Agreement and any
Financing Document (other than the Orders), the terms of this Agreement shall
govern and control.

Section 12.03 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
the Borrowers’ Agent may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Agent and
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with
Section 12.03(b), (ii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.03(e), (iii) to an SPV in accordance
with the provisions of Section 12.03(g) or (iv) as expressly contemplated by
Section 2.02(c) (Letters of Credit) and Section 3.14(a) (Sharing of Payments)
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, express or implied, shall be
construed to

 

151



--------------------------------------------------------------------------------

confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each Agent and Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time after the date hereof assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the Commitment (which
for this purpose includes the Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Lender Assignment Agreement with respect to such assignment
is delivered to the Administrative Agent or, if “Trade Date” is specified in the
Lender Assignment Agreement, as of the Trade Date, shall not be less than the
lesser of one million Dollars ($1,000,000) and such assigning Lender’s entire
Commitment, unless the Administrative Agent otherwise consents in writing;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned; (iii) the parties to each
assignment shall execute and deliver to the Administrative Agent a Lender
Assignment Agreement, together with a processing and recordation fee of two
thousand five hundred Dollars ($2,500); provided that (A) no such fee shall be
payable in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund with respect to a Lender and (B) in the case of contemporaneous
assignments by a Lender to one or more Funds managed by the same investment
advisor (which Funds are not then Lenders hereunder), only a single such two
thousand five hundred Dollars ($2,500) fee shall be payable for all such
contemporaneous assignments; and (iv) the Eligible Assignee, if it is not a
Lender prior to such assignment, shall deliver to the Administrative Agent an
administrative questionnaire. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 12.03(c), from and after the effective
date specified in each Lender Assignment Agreement, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Lender Assignment Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Lender Assignment Agreement, be released
from its obligations under this Agreement (and, in the case of a Lender
Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 4.01 (Eurodollar
Rate Lending

 

152



--------------------------------------------------------------------------------

Unlawful), 4.03 (Increased Eurodollar Loan Costs), 4.05 (Funding Losses), 11.07
(Costs and Expenses) and 11.09 (Indemnification by the Borrowers) with respect
to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s office a copy of each
Lender Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrowers, the Agents and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or other substantive change to
the Financing Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

(d) Except as expressly contemplated by Section 2.02(c) (Letters of Credit) and
Section 3.14(a) (Sharing of Payments), no Lender shall sell participations to
any Person in any portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it).

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

153



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPV”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPV to fund any Loan, and (ii) if an SPV elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 3.14 (Sharing of Payments). Each party hereto hereby
agrees that (A) neither the grant to any SPV nor the exercise by any SPV of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including their obligations
under Section 4.03 (Increased Eurodollar Loan Costs), (B) no SPV shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (C) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Financing Document, remain the lender of record hereunder. The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one (1) year and one (1) day after the payment in full
of all outstanding commercial paper or other senior debt of any SPV, it will not
institute against, or join any other Person in instituting against, such SPV any
Insolvency Proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPV may (1) with
notice to, but without prior consent of the Borrowers and the Administrative
Agent and without paying any processing fee therefor, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (2), subject to the same confidentiality obligations a Lender has under
Section 12.18 (Treatment of Certain Information; Confidentiality) disclose on a
confidential basis any non-public information relating to its funding of any
Loan to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPV.

Section 12.04 Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall give to any Person, other than the
parties hereto, and each of their successors and permitted assigns under this
Agreement or any other Financing Document, any benefit or any legal or equitable
right or remedy under this Agreement.

Section 12.05 Borrowers’ Agent. Each Borrower hereby appoints and authorizes ASA
Holdings, and ASA Holdings hereby accepts such appointment, as such Borrower’s
Borrowers’ Agent to act as agent on such Borrower’s behalf and to make any
representations or certifications, deliver and receive any notices or other
communications,

 

154



--------------------------------------------------------------------------------

and otherwise represent and act on behalf of such Borrower under the Financing
Documents, and to comply with all covenants, conditions and other provisions of
the Financing Documents required to be satisfied by the Borrowers’ Agent. Each
Borrower hereby acknowledges and agrees that it will be bound by any action or
inaction taken by the Borrowers’ Agent as if such action or inaction had been
taken by such Borrower.

Section 12.06 Consultants. (a) The Required Lenders or the Administrative Agent
may, in their sole discretion, appoint any Consultant for the purposes specified
herein. If any of the Consultants is removed or resigns and thereby ceases to
act for purposes of this Agreement and the other Financing Documents, the
Required Lenders acting jointly or the Administrative Agent, as the case may be,
shall designate a Consultant in replacement.

(b) The Borrowers shall reimburse each Consultant appointed hereunder for the
reasonable fees and documented expenses of such Consultant retained on behalf of
the Lenders pursuant to this Section 12.06.

(c) In all cases in which this Agreement provides for any Consultant to “agree,”
“approve,” “certify” or “confirm” any report or other document or any fact or
circumstance, such Consultant may make the determinations and evaluations
required in connection therewith based upon information provided by the
Borrowers, the Borrowers’ Agent or other sources reasonably believed by such
Consultant to be knowledgeable and responsible, without independently verifying
such information; provided that, notwithstanding the foregoing, such Consultant
shall engage in such independent investigations or findings as it may from time
to time deem necessary in its reasonable discretion to support the
determinations and evaluations required of it.

Section 12.07 Costs and Expenses. (a) Each Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lead Arrangers and the Secured Parties
(including all reasonable fees, costs and expenses of counsel and any financial
advisors for the Secured Parties), in connection with the transactions
contemplated by the Financing Documents, including related due diligence, and
the preparation, negotiation, syndication, execution and delivery of this
Agreement and the other Financing Documents; (ii) all reasonable out-of-pocket
expenses incurred by the Lenders and the Agents (including all reasonable fees,
costs and expenses of counsel and any financial advisors for any Agent), in
connection with any amendments, modifications or waivers of the provisions of
this Agreement and the other Financing Documents; (iii) all out-of-pocket
expenses incurred by the Agents (including all reasonable fees, costs and
expenses of counsel and any financial advisors for any Agent), in connection
with the administration of this Agreement and the other Financing Documents; and
(iv) all out-of-pocket expenses incurred by the Agents or any Lender (including
all fees, costs and expenses of counsel and any financial advisors for any
Secured Party), in connection with the enforcement or protection of its rights
in connection with this Agreement and the other Financing Documents, including
its rights under this Section 12.07, including in connection with any workout,
restructuring or negotiations in respect of the Obligations.

 

155



--------------------------------------------------------------------------------

(b) VeraSun agrees to pay on demand to the Collateral Agent all costs and
expenses incurred by the Collateral Agent (including the reasonable fees and
disbursements of counsel) incident to its enforcement, exercise, protection or
preservation of any of its rights, remedies or claims (or the rights or claims
of any other Secured Party) with respect to the VeraSun Collateral under this
Agreement.

(c) All costs and expenses under clauses (a) and (b) above shall be paid upon
delivery of invoices (which shall set forth such fees and expenses in reasonable
detail) therefor to the Borrowers and the Committee (and, with respect to costs
and expenses under clause (b) above, VeraSun). If, within fifteen (15) Business
Days after delivery of any invoice by a professional, any Borrower, VeraSun or
such Committee has given notice to such professional objecting to such invoice,
then such professional shall be paid all fees and expenses reflected in such
invoice for which no objection has been raised, and the objecting party and such
professional shall seek to resolve the objection within ten (10) Business Days
of the notice of objection. If the objection cannot be resolved within such
period, then either the professional or the objecting party shall be permitted
to seek a ruling by the Court as to the reasonableness of such fees and/or
expenses on at least five (5) Business Days’ notice.

Section 12.08 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

156



--------------------------------------------------------------------------------

Section 12.09 Indemnification by the Borrowers. (a) Each Borrower hereby agrees
to indemnify each Agent (and any sub-agent thereof), each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including all
reasonable fees, costs and expenses of counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower arising out of, in connection with, or as a result of:

 

  (i) the execution or delivery of this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby or thereby;

 

  (ii) the performance by the parties hereto or to the other Transaction
Documents of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby;

 

  (iii) any Loan or the use or proposed use of the proceeds therefrom;

 

  (iv) any actual or alleged presence, release or threatened release of
Materials of Environmental Concern on or from any Plant or any property owned or
operated by any Borrower, or any liability pursuant to an Environmental Law
related in any way to any Plant, any Site or the Borrowers, except for releases
of Materials of Environmental Concern that are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of any Indemnitee;

 

  (v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any of such
Borrower’s members, managers or creditors, and regardless of whether any
Indemnitee is a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Financing Documents is
consummated, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
and/or

 

157



--------------------------------------------------------------------------------

  (vi) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by the Borrowers, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by the Lenders or the Agents without
the Knowledge of the Borrowers;

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(b) To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under Section 12.09(a) to be paid by it to any Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub-agent), or such Related
Party, as the case may be, such Lender’s ratable share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any sub-agent thereof) in its capacity as
such, or against any Related Party of any of the foregoing acting for such Agent
(or any sub-agent thereof) in connection with such capacity. The obligations of
the Lenders under this Section 12.09(b) are subject to the provisions of
Section 2.04 (Borrowing of Loans). The obligations of the Lenders to make
payments pursuant to this Section 12.09(b) are several and not joint and shall
survive the payment in full of the Obligations and the termination of this
Agreement. The failure of any Lender to make payments on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to do so.

(c) Except as otherwise provided in Article VIII (Conditions Precedent), all
amounts due under this Section 12.09 shall be payable not later than ten
(10) Business Days after demand therefor.

Section 12.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the

 

158



--------------------------------------------------------------------------------

extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 12.11 No Waiver; Cumulative Remedies. No failure by any Lender or any
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Financing Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Financing Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Section 12.12 Notices and Other Communications. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 12.12(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

  (i) if to the Borrowers, the Borrowers’ Agent, VeraSun or any Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 12.12; and

 

  (ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire;

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.12(d) shall be effective as provided in Section 12.12(d).
Any notice sent to the Borrowers’ Agent shall be deemed to have been given to
all Borrowers.

 

159



--------------------------------------------------------------------------------

(c) Notices and other communications to the Lenders or any Agent hereunder may
be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II (Commitments and Borrowing) if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article II (Commitments and Borrowing) by electronic communication.
Each of the Administrative Agent or the Borrowers may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(d) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Section 12.12(d)(i) of notification that such notice or communication is
available and identifying the website address therefor.

(e) Each of the Borrowers, the Borrowers’ Agent, VeraSun and the Agents may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the Borrowers, the Borrowers’ Agent and
each Agent.

(f) The Agents and the Lenders shall be entitled to rely and act upon any
written notices purportedly given by or on behalf of the Borrowers or the
Borrowers’ Agent even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers or the Borrowers’
Agent (or any one of the Borrowers). All telephonic notices to and other
telephonic communications with any Agent may be recorded by such Agent, and each
of the parties hereto hereby consents to such recording.

 

160



--------------------------------------------------------------------------------

(g) So long as WestLB is the Administrative Agent, each Borrower and the
Borrowers’ Agent hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Financing Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to the Borrowing, (ii) relates to the payment of
any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default or
(iv) is required to be delivered to satisfy any condition precedent to the
Closing Date (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
nyc_agency_services@westlb.com. In addition, each Borrower and the Borrowers’
Agent agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Financing Documents but only to the extent
requested by the Administrative Agent.

(h) So long as WestLB is the Administrative Agent, each Borrower and the
Borrowers’ Agent further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
http://www.intralinks.com (or any replacement or successor thereto) or a
substantially similar electronic transmission systems (the “Platform”).

(i) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENTS DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY
BORROWER, THE BORROWERS’ AGENT, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S, THE BORROWERS’ AGENTS’ OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION

 

161



--------------------------------------------------------------------------------

OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF
ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

(j) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth in Schedule 12.12 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Financing Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Financing Documents. Each Lender agrees to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

(k) Notwithstanding clauses (g) to (j) above, nothing herein shall prejudice the
right of any Agent or any Lender to give any notice or other communication
pursuant to any Financing Document in any other manner specified in such
Financing Document.

Section 12.13 Patriot Act Notice. Each Lender and Agent (for itself and not on
behalf of any Lender or other Agent) hereby notifies the Borrowers that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender or Agent, as applicable, to identify the Borrowers in accordance with the
Patriot Act.

Section 12.14 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any payment by or on behalf of any Borrower is made to any
Agent or Lender, or any Agent or Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent or Lender in
its discretion) to be repaid to a trustee, receiver or any other party, then
(a) to the extent of such recovery, the Obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to each Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by such
Agent, plus interest

 

162



--------------------------------------------------------------------------------

thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Effective Rate from time to time in effect.
The obligations of the Lenders under Section 12.14(b) shall survive the payment
in full of the Obligations and the termination of this Agreement.

Section 12.15 Right of Setoff. Subject to the Carve-Out, the Final Order, and
the giving of notice as described by Section 10.02 (Action Upon Event of
Default), each Lender and each of its respective Affiliates is hereby authorized
at any time and from time to time during the continuance of an Event of Default,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of any Borrower against any and all of the obligations of the
Borrowers now or hereafter existing under this Agreement or any other Financing
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Financing Document and
although such obligations of the Borrowers may be contingent or unmatured or are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender and their respective Affiliates under this Section 12.15 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the
Borrowers’ Agent and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 12.16 Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 12.17 Survival. Notwithstanding anything in this Agreement to the
contrary, Article VI (Representations and Warranties), Article VII
(Representations and Warranties of VeraSun) and Section 12.07 (Costs and
Expenses) and 12.09 (Indemnification by the Borrowers) shall survive any
termination of this Agreement. In addition, each representation and warranty
made hereunder and in any other Financing Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and

 

163



--------------------------------------------------------------------------------

thereof. Such representations and warranties have been or will be relied upon by
each Agent and each Lender, regardless of any investigation made by any Agent or
any Lender or on their behalf and notwithstanding that any Agent or any Lender
may have had notice or knowledge of any Default or Event of Default at the time
of the Borrowing, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder or under any other Financing Document
shall remain unpaid or unsatisfied.

Section 12.18 Treatment of Certain Information; Confidentiality. Each of the
Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
to its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested or required by any regulatory authority purporting to have
jurisdiction over it; (c) to the extent required by applicable Law or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder (including any actual or prospective purchaser of
Collateral); (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.18, to (i) any Eligible Assignee of, or any
prospective Eligible Assignee of, any of its rights or obligations under this
Agreement, (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of the Borrowers or (iii) any Person (and any of its officers,
directors, employees, agents or advisors) that may enter into or support,
directly or indirectly, or that may be considering entering into or supporting,
directly or indirectly, either (A) contractual arrangements with such Agent or
Lender, or any Affiliates thereof, pursuant to which all or any portion of the
risks, rights, benefits or obligations under or with respect to any Loan or
Financing Document is transferred to such Person or (B) an actual or proposed
securitization or collateralization of, or similar transaction relating to, all
or a part of any amounts payable to or for the benefit of any Lender under any
Financing Document (including any rating agency); (g) with the consent of any
Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 12.18 or (ii) becomes
available to any Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers; (i) to any state,
federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; or (j) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Borrowers
received by it from such Lender). In addition, any Agent and

 

164



--------------------------------------------------------------------------------

the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Financing Documents, the Commitments, and the Borrowing. For the purposes of
this Section 12.18, “Information” means written information that any Borrower
furnishes to any Agent or Lender after the date hereof (and designated at the
time of delivery thereof in writing as confidential) pursuant to or in
connection with any Financing Document, relating to the assets and business of
such Borrower, but does not include any such information that (i) is or becomes
generally available to the public other than as a result of a breach by such
Agent or Lender of its obligations hereunder, (ii) is or becomes available to
such Agent or Lender from a source other than the Borrowers that is not, to the
knowledge of such Agent or Lender, acting in violation of a confidentiality
obligation with such Borrower or (iii) is independently compiled by any Agent or
Lender, as evidenced by their records, without the use of the Information. Any
Person required to maintain the confidentiality of Information as provided in
this Section 12.18 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 12.19 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Loan Party nor the Borrowers’ Agent shall
assert, and each Loan Party and the Borrowers’ Agent hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Financing Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

Section 12.20 Clarification Regarding LLC Agreements. The parties hereto
acknowledge that each Borrower LLC Agreement includes a statement to the effect
that the only Indebtedness such Borrower is allowed to incur is Permitted
Indebtedness (as defined in the Prepetition Credit Agreement), which does not
include the Obligations hereunder or pursuant to the Orders. The parties hereto
acknowledge and agree that such obligations are being incurred pursuant to, and
in reliance on, the Orders and the terms thereof, and that for all purposes
under this Agreement and the other Financing Documents (and any term sheet
related hereto), and notwithstanding any provision to the contrary contained
herein or therein (including Sections 6.01(c), 6.02(a), 6.18, 6.24(c), 9.01(o)
hereof) or in any certificate or other document delivered in

 

165



--------------------------------------------------------------------------------

connection herewith or therewith, no Default or Event of Default shall occur or
exist as a result of the failure of such obligations to constitute Permitted
Indebtedness (as defined in the Prepetition Credit Agreement), and each Lender
and Agent hereby waives any such Default or Event of Default that would
otherwise result. The Borrowers further acknowledge and agree that, subject to
the terms of the Final Order, notwithstanding the above, the Obligations
constitute their legal, valid, binding and enforceable obligations, except as
the enforceability thereof may be limited by general equitable principles
(whether considered in a proceeding in equity or at law).

Section 12.21 Section 552(b). The Lenders and the Agents shall be entitled to
all of the rights and benefits of section 552(b) of the Bankruptcy Code, and the
“equities of the case” exception under section 552(b) of the Bankruptcy Code
shall not apply to the Lenders or the Agents with respect to proceeds, products,
offspring or profits of any of the Collateral.

[Remainder of page intentionally blank. Next page is signature page.]

 

166



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priming Superpriority
Debtor-In-Possession Credit Agreement to be executed by their respective
officers as of the day and year first above written.

 

ASA OPCO HOLDINGS, LLC,

as Borrower

By:   /s/ Bryan D. Meier   Name:   Bryan D. Meier   Title:   Vice President,
Finance, and Chief Accounting Officer

ASA ALBION, LLC,

as Borrower

By:   /s/ Bryan D. Meier   Name:   Bryan D. Meier   Title:   Vice President,
Finance, and Chief Accounting Officer

ASA BLOOMINGBURG, LLC,

as Borrower

By:   /s/ Bryan D. Meier   Name:   Bryan D. Meier   Title:   Vice President,
Finance, and Chief Accounting Officer

ASA LINDEN, LLC,

as Borrower

By:   /s/ Bryan D. Meier   Name:   Bryan D. Meier   Title:   Vice President,
Finance, and Chief Accounting Officer

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

ASA OPCO HOLDINGS, LLC,

as Borrowers’ Agent

By:   /s/ Bryan D. Meier   Name:   Bryan D. Meier   Title:   Vice President,
Finance, and Chief Accounting Officer VERASUN ENERGY CORPORATION, By:   /s/
Bryan D. Meier Name:   Bryan D. Meier Title:   Vice President, Finance, and
Chief Accounting Officer

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF OMAHA,

as Collateral Agent

By:   /s/ Fallon Savage   Name:   Fallon Savage   Title:   Second Vice President

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

WESTLB AG, NEW YORK BRANCH,

as Lead Arranger and Sole Lead Bookrunner

By:   /s/ Ronald Spitzer   Name:   Ronald Spitzer   Title:   Executive Director
By:   /s/ E. Keith Min   Name:   E. Keith Min   Title:   Executive Director

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent

By:   /s/ Ronald Spitzer   Name:   Ronald Spitzer   Title:   Executive Director
By:   /s/ E. Keith Min   Name:   E. Keith Min   Title:   Executive Director

WESTLB AG, NEW YORK BRANCH,

as Lender

By:   /s/ Ronald Spitzer   Name:   Ronald Spitzer   Title:   Executive Director
By:   /s/ E. Keith Min   Name:   E. Keith Min   Title:   Executive Director

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

1ST FARM CREDIT SERVICES FLCA,

as Lender

By:   /s/ Dale A. Richardson   Name:   Dale A. Richardson   Title:   VP Illinois
Capital Markets Group

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK,

as Lender

By:   /s/ Bruce B. Fortner   Name:   Bruce B. Fortner   Title:   Vice President

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

AMARILLO NATIONAL BANK,

as Lender

By:   /s/ Craig L. Sanders   Name:   Craig L. Sanders   Title:   EVP

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF AMERICA, PCA,

as Lender

By:   /s/ Edward J. Narigon   Name:   Edward J. Narigon   Title:   Special
Accounts Officer

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF OMAHA,

as Lender

By:   /s/ Fallon Savage   Name:   Fallon Savage   Title:   Second Vice President

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC,

as Lender

By:   /s/ Dan Lamprecht   Name:   Dan Lamprecht   Title:   Managing Director By:
  /s/ Richard Ennis   Name:   Richard Ennis   Title:   Managing Director

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY,

as Lender

By:   /s/ John A. Tanyeri   Name:   John A. Tanyeri   Title:   Director

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Lender

By:   /s/ Ron Dooley   Name:   Ron Dooley   Title:   Director

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,

as Lender

By:   /s/ Philip Rees   Name:   Philip Rees   Title:   Manager By:   /s/ Paul
Johnson   Name:   Paul Johnson   Title:   Area Head

Signature Page to Priming Superpriority Debtor-In-Possession Credit Agreement